Exhibit 10.1

AMENDMENT NO. 6 TO FIVE-YEAR REVOLVING CREDIT AGREEMENT

THIS AMENDMENT NO. 6 TO FIVE-YEAR REVOLVING CREDIT AGREEMENT (this “Amendment”)
is dated as of April 6, 2017, by and among BLACKROCK, INC., a Delaware
corporation (the “Company”), the Designated Borrowers party hereto (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), the banks and other financial institutions or entities party
hereto (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

Statement of Purpose

The Borrowers, the Lenders and the Administrative Agent are parties to that
certain Credit Agreement dated as of March 10, 2011 (as amended by that certain
Amendment No. 1 to Five-Year Revolving Credit Agreement dated as of March 30,
2012, that certain Amendment No. 2 to Five-Year Revolving Credit Agreement dated
as of March 28, 2013, that certain Amendment No. 3 to Five-Year Revolving Credit
Agreement dated as of March 28, 2014, that certain Amendment No. 4 to Five-Year
Revolving Credit Agreement dated as of April 2, 2015, and that certain Amendment
No. 5 to Five-Year Revolving Credit Agreement dated as of April 8, 2016 the
“Credit Agreement”), pursuant to which the Lenders have extended certain credit
facilities to the Borrowers.

The Borrowers have requested, and the Lenders and the Administrative Agent have
agreed, subject to the terms and conditions set forth herein, to amend the
Credit Agreement as specifically set forth herein.

The Lenders identified on the signature pages hereto as “Exiting Lenders” have
agreed to assign their Commitments under the Credit Agreement pursuant to the
terms hereof.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the introductory paragraph and the Statement
of Purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.

2. Amendments to Credit Agreement. Subject to and in accordance with the terms
and conditions set forth herein, the parties hereto hereby agree that the Credit
Agreement is amended to delete the stricken text and to add the
double-underlined text as set forth in the Credit Agreement attached as Exhibit
A. For the avoidance of doubt, the amendment of the definition of “Maturity
Date” shall not constitute a utilization of the Company’s option to request
extensions of the Maturity Date in respect of the Revolving Credit Facility
pursuant to Section 2.10 of the Credit Agreement.

3. Amendments to Exhibits and Schedules to the Credit Agreement. Subject to and
in accordance with the terms and conditions set forth herein, the parties hereto
hereby agree that (a) Schedule 1.1(b) to the Credit Agreement is replaced with a
revised Schedule 1.1(b) attached hereto as Exhibit B to this Amendment, which
such Schedule 1.1(b) reflects the Commitments of all the Lenders and the L/C
Fronting Commitments of all the Issuing Lenders upon the effectiveness of this
Amendment, (b) Exhibit B to the Credit Agreement is replaced with a revised
Exhibit B attached hereto as Exhibit C to this Amendment and (c) a new Exhibit L
to the Credit Agreement (form of Company Sublimit Notice) is added as attached
hereto as Exhibit D to this Amendment.

 

1



--------------------------------------------------------------------------------

4. Commitment Adjustments. Notwithstanding anything to the contrary in the
Credit Agreement, each party hereto agrees (i) that solely with respect to any
assignments required or desired to effectuate the purposes set forth in this
Amendment, such assignments shall be deemed to be made in requisite amounts
among the Lenders (including the Exiting Lenders) and from each Lender to each
other Lender, with the same force and effect as if such assignments were
evidenced by any applicable Assignment and Assumptions under the Credit
Agreement and (ii) to any adjustments to be made to the Register to effectuate
such reallocations and assignments. In connection therewith, any reallocation of
Commitments among the applicable Lenders (including the Exiting Lenders)
resulting from such adjustments, and any reallocation among the applicable
Lenders of outstanding Loans resulting from such adjustments (including any
Exiting Lenders), shall, in each case, occur on the effective date of this
Amendment in connection with this Amendment, and the Administrative Agent may
make such adjustments between and among the Lenders in consultation with the
Borrowers as are reasonably necessary to effectuate such adjustments, so that
the Commitments are as set forth on the revised Schedule 1.1(b) attached hereto
as Exhibit B as of the effectiveness of this Amendment. Notwithstanding anything
to the contrary in Section 13.10(b) of the Credit Agreement or this Amendment,
(i) no other documents or instruments, including any Assignment and Assumption,
shall be executed in connection with these assignments (all of which
requirements are hereby waived), (ii) no fees shall be required to be paid to
the Administrative Agent in connection with such assignments, and (iii) such
assignments shall be deemed to be made with all applicable representations,
warranties and covenants as if evidenced by an Assignment and Assumption; in
each case, without limiting the requirement that each Lender shall be an
Eligible Assignee.

5. Effectiveness. This Amendment shall become effective on the date when the
Administrative Agent or Wells Fargo Securities, LLC (“Wells Fargo Securities”),
as applicable, shall have received (a) counterparts of this Amendment executed
by the Borrowers, the Guarantor and all of the Lenders (including the Exiting
Lenders) and (b) payment of all fees, costs and expenses set forth in Sections
9(a) and (b) of this Amendment.

6. Limited Effect. Except as expressly provided herein, the Credit Agreement and
the other Loan Documents shall remain unmodified and in full force and effect.
This Amendment shall not be deemed (a) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Credit
Agreement or any other Loan Document other than as expressly set forth herein,
(b) to prejudice any right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or modified from time to time, or (c) to be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with the Borrower, any of its Subsidiaries or any other Person with
respect to any other waiver, amendment, modification or any other change to the
Credit Agreement or the Loan Documents or any rights or remedies arising in
favor of the Lenders or the Administrative Agent, or any of them, under or with
respect to any such documents. References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby.

7. Representations and Warranties. Each Borrower and Guarantor represents and
warrants that (a) it has the corporate power and authority to make, deliver and
perform this Amendment, (b) it has taken all necessary corporate or other action
to authorize the execution, delivery and performance of this Amendment, (c) this
Amendment has been duly executed and delivered on behalf of such Person,
(d) this Amendment constitutes a legal, valid and binding obligation of such
Person, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by

 

2



--------------------------------------------------------------------------------

general equitable principles (whether enforcement is sought by proceedings in
equity or at law), (e) each of the representations and warranties contained in
Article VI of the Credit Agreement are true and correct in all material respects
on and as of the date hereof with the same effect as if made on and as of the
date hereof, except for any representation and warranty made as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date and (f) no Default or Event of Default
has occurred and is continuing as of the date hereof or after giving effect
hereto.

8. Acknowledgement and Reaffirmation. By their execution hereof, each Borrower,
and the Guarantor, hereby expressly (a) consents to this Amendment and to the
amendments to the Credit Agreement set forth herein, (b) acknowledges that the
covenants, representations, warranties and other obligations set forth in the
Credit Agreement, the Notes and the other Loan Documents to which such Borrower
or the Guarantor is a party remain in full force and effect (it being understood
and agreed that to the extent any such covenants, representations, warranties or
other obligations are expressly modified herein, such covenants,
representations, warranties or obligations shall continue in full force and
effect as expressly modified herein) and (c) acknowledges and agrees that this
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

9. Costs, Expenses and Taxes. The Company agrees to pay:

(a) in accordance with Section 13.3 of the Credit Agreement, but subject to the
provisions set forth in Section 5 of that certain commitment letter dated as of
March 9, 2017 from Wells Fargo and the other commitment parties thereto to the
Company, all reasonable and invoiced out-of-pocket costs and expenses of the
Administrative Agent and Wells Fargo Securities in connection with the
preparation, execution, delivery, administration of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable and invoiced fees and out-of-pocket expenses of
counsel for the Administrative Agent and Wells Fargo Securities; and

(b) all fees payable pursuant to that certain letter agreement by and among the
Company, Wells Fargo, Wells Fargo Securities and Citigroup Global Markets Inc.,
dated as of March 9, 2017.

10. Execution in Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic (pdf) transmission shall be effective as delivery of a
manually executed counterpart hereof.

11. Governing Law. This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by, and construed and interpreted in
accordance with, the law of the state of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to any other conflicts or choice of law principles thereof.

12. Entire Agreement. This Amendment is the entire agreement, and supersedes any
prior agreements and contemporaneous oral agreements, of the parties concerning
its subject matter.

13. Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
permitted assigns.

 

3



--------------------------------------------------------------------------------

14. Exiting Lenders. By its execution of this Amendment, each of the parties
hereto acknowledges and agrees that, upon the effectiveness of this Amendment,
(a) each Exiting Lender shall cease to be a Lender under the Credit Agreement
and (b) each Exiting Lender shall have no further rights or obligations as a
Lender under the Credit Agreement, except to the extent of rights and
obligations that survive a Lender’s assignment of its Commitments and any
outstanding Loans pursuant to Section 13.10(b) of the Credit Agreement. Each
Exiting Lender is a party to this Amendment solely for the purpose of evidencing
its agreement to Section 4 of this Amendment and this Section 14.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives, all as of the day and year
first written above.

 

BORROWERS: BLACKROCK, INC., as Borrower and Guarantor By:  

/s/ Philippe Matsumoto

Name:   Philippe Matsumoto Title:   Managing Director and Treasurer BLACKROCK
GROUP LIMITED, as Designated Borrower By:  

/s/ Colin Thomson

Name:   Colin Thomson Title:   Managing Director

 

 

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

AGENT AND LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Swingline Lender, Issuing Lender, L/C Agent and Lender By:  

/s/ Tracy Moosbrugger

Name:   Tracy Moosbrugger Title:   Managing Director

 

 

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender, Swingline Lender and Issuing Lender By:  

/s/ Erik Andersen

Name:   Erik Andersen Title:   Vice President

 

 

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By  

/s/ Matthew C. White

Name:   Matthew C. White Title:   Director

 

 

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

BANK OF CHINA, NEW YORK BRANCH, as Lender By:  

/s/ Raymond Qiao

Name:   Raymond Qiao Title:   Managing Director

 

 

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Marguerite Sutton

Name:   Marguerite Sutton Title:   Vice President

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as Lender By:  

/s/ Doreen Bar

Name:   Doreen Barr Title:   Authorized Signatory By:  

/s/ Warren Van Heyst

Name:   Warren Van Heyst Title:   Authorized Signatory

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

/s/ Virginia Consenza

Name:   Virginia Consenza Title:   Vice President By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ Ryan Derkin

Name:   Ryan Derkin Title:   Authorized Signatory

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender By:  

/s/ Patrick N. Brady

Name:   Patrick N. Brady Title:   Managing Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Jay Cyr

Name:   Jay Cyr Title:   Vice President

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Christopher Winthrop

Name:   Christopher Winthrop Title:   Authorized Signatory

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:  

/s/ Marguerite L. Lebon

Name:   Marguerite L. Lebon Title:   Vice President By:  

/s/ Laurent Vanderzyppe

Name:   Laurent Vanderzyppe Title:   Managing Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Lender By:  

/s/ David Lim

Name:   David Lim Title:   Authorized Signatory

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

/s/ Glen Van Allen

Name:   Glen Van Allen Title:   Authorized Signatory

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY, as Lender By:  

/s/ Karen A. Gallagher

Name:   Karen A. Gallagher Title:   Managing Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Lender By:  

/s/ Joanne Carey

Name:   Joanne Carey Title:   Vice President

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Lender By:  

/s/ Suzanne Ley

Name:   Suzanne Ley Title:   Vice President

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

BANCO SANTANDER, S.A., as Lender By:  

/s/ Frederico Robin

Name:   Frederico Robin Title:   Executive Director By:  

/s/ Paloma Garcia Castro

Name:   Paloma Garcia Castro Title:   UP

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Lender By:  

/s/ Gordon Yip

Name:   Gordon Yip Title:   Director By:  

/s/ Jorge Fries

Name:   Jorge Fries Title:   Managing Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

NOMURA INTERNATIONAL PLC, as Lender By:  

/s/ Ken Browne

Name:   Ken Browne Title:   Managing Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

SOCIETE GENERALE, as Lender By:  

/s/ Edith Hornick

Name:   Edith Hornick Title:   Managing Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC (TRADING AS NATWEST MARKETS), as Lender By:  

/s/ Sinead Collister

Name:   Sinead Collister Title:   Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as Lender By:  

/s/ Robert Grillo

Name:   Robert Grillo Title:   Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as Lender By:  

/s/ Nurys Maleki

Name:   Nurys Maleki Title:   Executive Director BANCO BILBAO VIZCAYA
ARGENTARIA, S.A. NEW YORK BRANCH, as Lender By:  

/s/ Luis Rugiomez

Name:   Luis Rugiomez Title:   Executive Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

ING BANK N.V., as Lender By:  

/s/ L.G. Humme

Name:   L.G. Humme Title:   Director By:  

/s/ Richard Kirby

Name:   Richard Kirby Title:   Managing Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

JEFFERIES LEVERAGED CREDIT PRODUCTS, LLC, as Lender By:  

/s/ John Stacconi

Name:   John Stacconi Title:   Global Treasurer

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

NATIXIS LONDON BRANCH, as Lender By:  

/s/ Serge Ekue

Name:   SERGE EKUE By:  

/s/ Caroline Boddy

Name:   CAROLINE BODDY

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as Lender By:  

/s/ Daniel Mattern

Name:   Daniel Mattern Title:   Associate

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender and as the Japanese Yen Lender
By:  

/s/ Hideo Notsu

Name:   Hideo Notsu Title:   Managing Director

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Barry K. Chung

Name:   Barry K. Chung Title:   Sr. Vice President

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

STIFEL BANK & TRUST, as Lender By:  

/s/ Matthew L. Diehl

Name:   Matthew L. Diehl Title:   Senior Vice President

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

BROWN BROTHERS HARRIMAN & CO., as Lender By:  

/s/ Ann Hobart

Name:   Ann Hobart Title:   Senior Vice President

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

EXITING LENDER:

 

THE NORTHERN TRUST COMPANY, as Exiting Lender By:  

/s/ Nathalie A. Houde

Name:   Nathalie A. Houde Title:   Senior Vice President

 

 

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

EXITING LENDER:

 

UBS AG, STAMFORD BRANCH, as Exiting Lender By:  

s/ Darlene Arias

Name:   Darlene Arias Title:   Director By:  

s/ Houssem Daly

Name:   Houssem Daly Title:   Associate Director

 

 

 

 

BlackRock, Inc.

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)

Signature Pages



--------------------------------------------------------------------------------

Exhibit A

(to Amendment No. 6 to Five-Year Revolving Credit Agreement)

Amendments to Credit Agreement

BlackRock, Inc.

Exhibit A

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)



--------------------------------------------------------------------------------

EXECUTION VERSION

Published CUSIP Number: 09251QAE9

Revolving Credit CUSIP Number: 09251QAF6

 

 

$4,000,000,000

FIVE-YEAR REVOLVING CREDIT AGREEMENT

dated as of March 10, 2011,

as amended by Amendment No. 1, dated as of March 30, 2012,

as further amended by Amendment No. 2, dated as of March 28, 2013,

as further amended by Amendment No. 3, dated as of March 28, 2014,

as further amended by Amendment No. 4, dated as of April 2, 2015,

as further amended by Amendment No. 5, dated as of April 8, 2016

and as further amended by Amendment No. 5,6, dated as of April 8, 20166, 2017

by and among

BLACKROCK, INC.,

and

CERTAIN SUBSIDIARIES

as Borrowers,

the Lenders referred to herein,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

a Swingline Lender, Issuing Lender and L/C Agent,

CITIBANK, N.A.,

as a Swingline Lender,

and

SUMITOMO MITSUI BANKING CORPORATION,

as Japanese Yen Lender

WELLS FARGO SECURITIES, LLC,

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS CAPITAL,

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

DEUTSCHE BANK SECURITIES INC.,

HSBC SECURITIES (USA) INC.,



--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC,

GOLDMAN SACHS BANK USA, and

BANK OF CHINA, NEW YORK BRANCH

as Joint Lead Arrangers and Joint Bookrunners,

CITIBANK, N.A.,

as Syndication Agent,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC

JPMORGAN CHASE BANK, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

DEUTSCHE BANK SECURITIES INC.,

HSBC BANK USA, NATIONAL ASSOCIATION

CREDIT SUISSE AG,

GOLDMAN SACHS BANK USA, and

BANK OF CHINA, NEW YORK BRANCH

as Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I  

DEFINITIONS

     1  

SECTION 1.1.

 

Definitions

     1  

SECTION 1.2.

 

Other Definitions and Provisions

     33  

SECTION 1.3.

 

Accounting Terms

     34  

SECTION 1.4.

 

Rounding

     34  

SECTION 1.5.

 

References to Agreement and Laws

     34  

SECTION 1.6.

 

Times of Day

     34  

SECTION 1.7.

 

Letter of Credit Amounts

     34  

SECTION 1.8.

 

Effectiveness of Euro Provisions

     34  

SECTION 1.9.

 

Amount of Obligations

     34  

ARTICLE II

 

REVOLVING CREDIT FACILITIES

     35  

SECTION 2.1.

 

Revolving Credit Loans and USD Revolving Credit Loans

     35  

SECTION 2.2.

 

Japanese Yen Loans

     36  

SECTION 2.3.

 

Swingline Loans

     38  

SECTION 2.4.

  Procedure for Advances of Revolving Credit Loans, USD Revolving Credit Loans
Japanese Yen Loans and Swingline Loans      41  

SECTION 2.5.

  Repayment and Prepayment of Revolving Credit, USD Revolving Credit, Japanese
Yen and Swingline Loans      44  

SECTION 2.6.

 

Permanent Reduction of the Commitment

     47  

SECTION 2.7.

 

Optional Increase of the Aggregate Commitment

     48  

SECTION 2.8.

 

Termination of Credit Facility

     49  

SECTION 2.9.

 

Designated Borrowers

     49  

SECTION 2.10.

 

Extension of Maturity Date

     51  

ARTICLE III

 

LETTER OF CREDIT FACILITY

     54  

SECTION 3.1.

 

L/C Commitment

     54  

SECTION 3.2.

 

Procedure for Issuance of Letters of Credit

     56  

SECTION 3.3.

 

Commissions and Other Charges

     57  

SECTION 3.4.

 

L/C Participations

     58  

SECTION 3.5.

 

Reimbursement Obligation of the Company

     59  

SECTION 3.6.

 

Exchange Indemnification and Increased Costs

     60  

SECTION 3.7.

 

Obligations Absolute

     60  

SECTION 3.8.

 

Effect of Letter of Credit Application

     61  

SECTION 3.9.

 

The L/C Agent

     61  

SECTION 3.10.

 

Reporting of Letter of Credit Information and L/C Commitment

     61  

ARTICLE IV

 

GENERAL LOAN PROVISIONS

     62  

SECTION 4.1.

 

Interest

     62  

SECTION 4.2.

  Notice and Manner of Conversion or Continuation of Revolving Credit Loans and
USD Revolving Credit Loans      64  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 4.3.

 

Fees

     65  

SECTION 4.4.

 

Manner of Payment

     65  

SECTION 4.5.

 

Evidence of Indebtedness

     67  

SECTION 4.6.

 

Adjustments

     68  

SECTION 4.7.

  Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent      68  

SECTION 4.8.

 

Redenomination of Alternative Currency Loans

     69  

SECTION 4.9.

 

Regulatory Limitation

     70  

SECTION 4.10.

 

Changed Circumstances

     71  

SECTION 4.11.

 

Indemnity

     72  

SECTION 4.12.

 

Increased Costs

     73  

SECTION 4.13.

 

Taxes

     74  

SECTION 4.14.

 

Mitigation Obligations; Replacement of Lenders

     82  

SECTION 4.15.

 

Rounding and Other Consequential Changes

     83  

SECTION 4.16.

 

Defaulting Lenders

     83  

ARTICLE V

 

CLOSING; CONDITIONS OF CLOSING AND BORROWING

     87  

SECTION 5.1.

 

Closing

     87  

SECTION 5.2.

 

Conditions to Closing and Initial Extensions of Credit

     87  

SECTION 5.3.

 

Conditions to All Extensions of Credit

     90  

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

     91  

SECTION 6.1.

 

Representations and Warranties

     91  

SECTION 6.2.

 

Survival of Representations and Warranties, Etc.

     96  

ARTICLE VII

 

FINANCIAL INFORMATION AND NOTICES

     97  

SECTION 7.1.

 

Financial Statements

     97  

SECTION 7.2.

 

Officer’s Compliance Certificate

     98  

SECTION 7.3.

 

Other Reports

     98  

SECTION 7.4.

 

Notice of Litigation and Other Matters

     98  

SECTION 7.5.

 

Accuracy of Information

     98  

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

     99  

SECTION 8.1.

 

Preservation of Corporate Existence and Related Matters

     99  

SECTION 8.2.

 

Maintenance of Property

     99  

SECTION 8.3.

 

Insurance

     99  

SECTION 8.4.

 

Accounting Methods and Financial Records

     99  

SECTION 8.5.

 

Payment of Taxes

     100  

SECTION 8.6.

 

Compliance With Laws and Approvals

     100  

SECTION 8.7.

 

Visits and Inspections

     100  

SECTION 8.8.

 

Use of Proceeds

     100  

SECTION 8.9.

 

Foreign Borrowers

     100  

SECTION 8.10.

 

Compliance with Anti-Corruption Laws and Sanctions

     101  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IX

 

FINANCIAL COVENANTS

     101  

SECTION 9.1.

 

Leverage Ratio

     101  

ARTICLE X

 

NEGATIVE COVENANTS

     101  

SECTION 10.1.

 

Limitations on Liens

     101  

SECTION 10.2.

 

Limitations on Mergers and Liquidation

     102  

SECTION 10.3.

 

Sale of All or Substantially All Assets

     103  

SECTION 10.4.

 

Nature of Business

     103  

SECTION 10.5.

 

Designated Borrowers

     104  

ARTICLE XI

 

DEFAULT AND REMEDIES

     104  

SECTION 11.1.

 

Events of Default

     104  

SECTION 11.2.

 

Remedies

     106  

SECTION 11.3.

 

Rights and Remedies Cumulative; Non-Waiver; etc.

     107  

SECTION 11.4.

 

Judgment Currency

     107  

SECTION 11.5.

 

Crediting of Payments and Proceeds

     108  

SECTION 11.6.

 

Administrative Agent May File Proofs of Claim

     109  

ARTICLE XII

 

THE ADMINISTRATIVE AGENT

     109  

SECTION 12.1.

 

Appointment and Authority

     109  

SECTION 12.2.

 

Rights as a Lender

     110  

SECTION 12.3.

 

Exculpatory Provisions

     110  

SECTION 12.4.

 

Reliance by the Administrative Agent

     111  

SECTION 12.5.

 

Delegation of Duties

     111  

SECTION 12.6.

 

Resignation of Administrative Agent

     112  

SECTION 12.7.

 

Non-Reliance on Administrative Agent and Other Lenders

     113  

SECTION 12.8.

 

No Other Duties, etc.

     113  

SECTION 12.9.

 

Resignation of Japanese Yen Lender

     113  

ARTICLE XIII

 

MISCELLANEOUS

     114  

SECTION 13.1.

 

Notices

     114  

SECTION 13.2.

 

Amendments, Waivers and Consents

     117  

SECTION 13.3.

 

Expenses; Indemnity

     119  

SECTION 13.4.

 

Right of Setoff

     121  

SECTION 13.5.

 

Governing Law

     122  

SECTION 13.6.

 

Waiver of Jury Trial

     123  

SECTION 13.7.

 

Reversal of Payments

     123  

SECTION 13.8.

 

Injunctive Relief; Punitive Damages

     123  

SECTION 13.9.

 

Accounting Matters

     124  

SECTION 13.10.

 

Successors and Assigns; Participations

     124  

SECTION 13.11.

 

Confidentiality

     127  

SECTION 13.12.

 

Performance of Duties

     128  

SECTION 13.13.

 

All Powers Coupled with Interest

     128  

SECTION 13.14.

 

Survival of Indemnities

     128  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 13.15.

 

Titles and Captions

     128  

SECTION 13.16.

 

Severability of Provisions

     128  

SECTION 13.17.

 

Counterparts

     129  

SECTION 13.18.

 

Integration

     129  

SECTION 13.19.

 

Term of Agreement

     129  

SECTION 13.20.

 

Advice of Counsel, No Strict Construction

     129  

SECTION 13.21.

 

USA Patriot Act

     129  

SECTION 13.22.

 

Inconsistencies with Other Documents; Independent Effect of Covenants

     130  

SECTION 13.23.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     130  

ARTICLE XIV

 

CONTINUING GUARANTY

     132  

SECTION 14.1.

 

Guaranty

     132  

SECTION 14.2.

 

Rights of Lenders

     132  

SECTION 14.3.

 

Certain Waivers

     133  

SECTION 14.4.

 

Obligations Independent

     133  

SECTION 14.5.

 

Subrogation

     133  

SECTION 14.6.

 

Termination; Reinstatement

     133  

SECTION 14.7.

 

Subordination

     134  

SECTION 14.8.

 

Stay of Acceleration

     134  

SECTION 14.9.

 

Condition of Borrower

     134  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

EXHIBITS

 

Exhibit A-1    -    Form of Revolving Credit Note Exhibit A-2    -    Form of
Japanese Yen Note Exhibit A-3    -    Form of Swingline Note Exhibit A-4    -   
Form of USD Revolving Credit Note Exhibit B    -    Form of Notice of Borrowing
Exhibit C    -    Form of Notice of Account Designation Exhibit D    -    Form
of Notice of Prepayment Exhibit E    -    Form of Notice of
Conversion/Continuation Exhibit F    -    Form of Officer’s Compliance
Certificate Exhibit G    -    Form of Assignment and Assumption Exhibit H    -
   Form of Several Letter of Credit Exhibit I    -    Designated Borrower
Request and Assumption Agreement Exhibit J    -    Designated Borrower Notice
Exhibit K    -    Form of Letter of Credit Application Exhibit L    -    Form of
Company Sublimit Notice SCHEDULES       Schedule 1.1    -    Mandatory Cost Rate
Schedule 6.1(f)    -    ERISA Plans Schedule 6.1(k)    -    Litigation Schedule
10.1    -    Existing Liens

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of March 10, 2011, by and among BlackRock, Inc., a
Delaware corporation (the “Company”), certain Subsidiaries of the Company party
hereto pursuant to Section 2.9 (each a “Designated Borrower” and, together with
the Company, the “Borrowers” and, each a “Borrower”), the Lenders who are or may
become a party to this Agreement and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

STATEMENT OF PURPOSE

The Company has requested, and the Lenders have agreed, to extend certain credit
facilities to the Borrowers on the terms and conditions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:

“Act” has the meaning assigned thereto in Section 13.21.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 12.6.

“Administrative Agent’s Correspondent” means Wells Fargo Bank, National
Association, London Branch, or any other financial institution designated by the
Administrative Agent and reasonably satisfactory to the Company to act as its
correspondent hereunder with respect to the distribution and payment of
Alternative Currency Loans.

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 13.1(c).

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, any other Person (other than,
with respect to the Company, a Subsidiary or Excluded Subsidiary of the Company)
which directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person or any of its
Subsidiaries. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to



--------------------------------------------------------------------------------

direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. For
the avoidance of doubt neither of the Existing Shareholders shall be treated as
an Affiliate of the Company on the basis of its beneficial ownership of Capital
Stock of the Company so long as such Existing Shareholder is subject to a
stockholders agreement with the Company on substantially the same terms as the
stockholders agreement to which it is a party as of the date of this Agreement.

“Agency Fee Letter” means the separate fee letter agreement executed by the
Company, Wells Fargo and Wells Fargo Securities, LLC, dated February 11, 2011.

“Agreement” means this Five-Year Revolving Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“Aggregate Commitment” means the aggregate amount of the Lenders’ Commitments
hereunder, as such amount may be increased, reduced or otherwise modified at any
time pursuant to the terms hereof. On the Amendment No. 5 Effective Date, the
Aggregate Commitment shall be Four Billion Dollars ($4,000,000,000.00).

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Credit Commitments of the Revolving Credit Lenders hereunder, as such amount may
be increased, reduced or otherwise modified at any time pursuant to the terms
hereof. On the Amendment No. 5 Effective Date, the Aggregate Revolving
Commitment shall be Three Billion Seven Hundred Seventy One Million Dollars
($3,771,000,000.00).

“Aggregate USD Revolving Commitment” means the aggregate amount of the USD
Revolving Credit Commitments of the USD Revolving Credit Lenders hereunder, as
such amount may be increased, reduced or otherwise modified at any time pursuant
to the terms hereof. On the Amendment No. 5 Effective Date, the Aggregate USD
Revolving Commitment shall be Two Hundred Twenty Nine Million Dollars
($229,000,000.00).

“Alternative Currency” means all Permitted Currencies other than the Dollar.

“Alternative Currency Amount” means with respect to each Revolving Credit Loan
made or continued (or to be made or continued) in an Alternative Currency, the
amount of such Alternative Currency which is equivalent to the principal amount
in Dollars of such Loan at the most favorable spot exchange rate for the
applicable Borrower as determined by the Administrative Agent’s Correspondent to
be available to it at approximately 11:00 a.m. (time of the Administrative
Agent’s Correspondent) two (2) Business Days before such Loan is made or
continued (or to be made or continued). When used with respect to any other sum
expressed in Dollars, “Alternative Currency Amount” shall mean the amount of
such Alternative Currency which is equivalent to the amount so expressed in
Dollars at the most favorable spot exchange rate for the applicable Borrower as
determined by the Administrative Agent’s Correspondent to be available to it at
the time of determination.

 

2



--------------------------------------------------------------------------------

“Alternative Currency Loan” means any Revolving Credit Loan denominated in an
Alternative Currency and “Alternative Currency Loans” means all such Alternative
Currency Loans collectively.

“Alternative Ratings Source” means either Moody’s or a comparable rating agency
in either case that publishes a rating of the Company’s counterparty risk or
similar rating and which is mutually acceptable to the Company and the
Administrative Agent.

“Amendment No. 5 Effective Date” means April 8, 2016.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any Subsidiary of a Borrower from
time to time concerning or relating to bribery or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

“Applicable Percentage” means, for purposes of calculating (a) the applicable
percentage for each of the Base Rate, the Japanese Base Rate, the LIBOR Market
Index Rate and the LIBOR Rate for purposes of Section 4.1(a) (provided, that
with respect to each LIBOR Rate Loan denominated in an Alternative Currency, the
Applicable Percentage shall include the Mandatory Cost Rate) and (b) the
commitment fee for purposes of Section 4.3(a), the corresponding rate set forth
below for the applicable Debt Rating, as follows:

 

          Applicable Percentage Per Annum  

Level

   Debt
Rating
      (S&P / Moody’s)          LIBOR Rate/ LIBOR
Market Index Rate     Base Rate/
Japanese Base Rate     Commitment
Fee  

I

   > AA / Aa2      0.625 %      0.000 %      0.050 % 

II

   AA- / Aa3      0.625 %      0.000 %      0.060 % 

III

   A+ / A1      0.750 %      0.000 %      0.070 % 

IV

   A / A2      0.875 %      0.000 %      0.080 % 

V

   A- / A3      1.000 %      0.000 %      0.100 % 

VI

   < BBB+ / Baa1      1.250 %      0.250 %      0.150 % 

provided, that if S&P or any Alternative Ratings Source, as applicable, shall
not have in effect a Debt Rating (other than by reason of the circumstances
referred to in the penultimate sentence of this definition), then such Debt
Rating shall be deemed to be Level VI. In the event that the Debt Ratings
publicly announced by S&P listed above and any

 

3



--------------------------------------------------------------------------------

corresponding Debt Rating of any Alternative Ratings Source previously agreed to
by the Company and the Administrative Agent, if any, differ by (a) one Level,
the Applicable Percentage shall be that Level which corresponds to the Debt
Rating which is the higher of such announced Debt Ratings, and (b) two or more
Levels, the Applicable Percentage shall be that Level which corresponds to the
Debt Rating which is one rating immediately above the lowest of such announced
Debt Ratings. Any change in the Applicable Percentage shall be effective (a) as
to any increase in the Debt Rating, as of the Business Day on which the increase
in the applicable Debt Rating is announced or is made publicly available, and
(b) as to any decrease in the applicable Debt Rating, as of the Business Day on
which the decrease in the applicable Debt Rating is announced or is made
publicly available. If the rating systems of S&P or any other such Alternative
Ratings Source shall change, or if all of such rating agencies shall cease to be
in the business of rating corporate debt obligations, the Company and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agencies
and, pending the effectiveness of any such amendment, the Applicable Percentage
shall be determined by reference to the Debt Rating most recently in effect
prior to such change or cessation. The parties hereto agree that, as of the
Closing Date, Moody’s constitutes an Alternative Rating Source.

“Applicant Borrower” has the meaning assigned thereto in Section 2.9(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.10), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1% and (c) except during any period of time
during which a notice delivered to the Company under Section 4.10 shall remain
in effect, LIBOR for an Interest Period of one month (determined on a daily
basis) plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or LIBOR.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

“BlackRock Group Limited” means BlackRock Group Limited, a company incorporated
and organized under the laws of England and Wales.

“Borrower” and “Borrowers” have the meaning assigned thereto in the introductory
paragraph hereto.

“Business Day” means any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina, and New York, New York, are open for
the conduct of their commercial banking business and:

(a) if such day relates to any interest rate settings as to any LIBOR Rate Loan
(or any Base Rate Loan as to which the interest rate is determined by reference
to LIBOR) denominated in Dollars, any funding, disbursements, settlements and
payments in Dollars in respect of any LIBOR Rate Loan (or any Base Rate Loan as
to which the interest rate is determined by reference to LIBOR), or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such LIBOR Rate Loan (or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR), means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

(b) if such day relates to any interest rate settings as to any LIBOR Rate Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Rate Loan, or any other dealings in Euro to be
carried out pursuant to this Agreement in respect of any such LIBOR Rate Loan,
means a TARGET Day;

(c) if such day relates to any interest rate settings as to any LIBOR Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency;

(d) if such day relates to any interest rate settings as to any Japanese Yen
Loan, any fundings, disbursements, settlements and payments in Japanese Yen in
respect of any such Japanese Yen Loan, or any other dealings in Japanese Yen to
be carried out pursuant to this Agreement in respect of any such Japanese Yen
Loan, means any day on which banks are open for business in Tokyo, Japan;

 

5



--------------------------------------------------------------------------------

(e) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a LIBOR Rate Loan, or any
other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such LIBOR Rate Loan (other than
any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency; and

(f) if such day relates to any payments related to a Designated Borrower, means
any such day on which banks are open for foreign exchange business in the
principal financial center of the country of such Designated Borrower.

“Capital Lease” means any lease of any property by the Company or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Company
and its Subsidiaries.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) in the case of any other Person, any similar ownership interests
and (f) with respect to the foregoing items (a) through (e), any and all
warrants or options to purchase any of the foregoing.

“Change in Control” means (a) an event or series of events by which (i) any
Person or group of Persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended) other than the Existing
Shareholders shall obtain ownership or control in one or more series of
transactions involving the Capital Stock of the Company representing more than
fifty percent (50%) of Capital Stock of the Company ordinarily entitled to vote
in the election of members of the board of directors of the Company or
(ii) there shall have occurred under any indenture or other instrument
evidencing any Indebtedness in excess of $100,000,000 any “change in control” or
a similar triggering event under a provision (as set forth in the indenture,
agreement or other evidence of such Indebtedness) obligating the Company to
repurchase, redeem or repay all or any part of the Indebtedness or Capital Stock
provided for therein for cash or (b) during any period of 25 consecutive
calendar months, commencing on the date of this Agreement, the ceasing of those
individuals (the “Continuing Directors”) who (i) were directors of the Company
on the first day of each such period or (ii) subsequently became directors of
the Company and whose initial election or initial nomination for election
subsequent to that date was approved by a majority of the Continuing Directors
then on the board of directors of the Company, to constitute a majority of the
board of Directors of the Company.

 

6



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 5.2 shall be satisfied or waived in
all respects in a manner acceptable to each of the Lenders in their sole
discretion.

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.

“Commitment” means (a) as to any Lender, the obligation of such Lender to make
Loans (including, without limitation, to participate in Japanese Yen Loans and
Swingline Loans) under the applicable Credit Facility and to issue or
participate in Letters of Credit for the account of any Borrower hereunder in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth opposite such Lender’s name on the Register, as such amount may be
reduced, increased or otherwise modified at any time or from time to time
pursuant to the terms hereof and (b) as to all Lenders, the aggregate commitment
of all Lenders to make Loans (including, without limitation, to participate in
Japanese Yen Loans and Swingline Loans) under the applicable Credit Facility and
to issue or participate in Letters of Credit for the account of any Borrower
hereunder, as such amount may be reduced, increased or otherwise modified at any
time or from time to time pursuant to the terms hereof. The Commitment of each
Lender is set forth opposite such Lender’s name on Schedule 1.1(b) or in the
Register (giving effect to any Assignment and Assumption), as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

“Commitment Percentage” means, as to any Lender at any time with respect to any
Credit Facility, the ratio of (a) the amount of the Commitment of such Lender
under such Credit Facility to (b) the aggregate amount of all Commitments of all
Lenders under such Credit Facility.

“Company” has the meaning assigned thereto in the introductory paragraph hereto,
and includes the Company in its capacity as a Borrower and the Guarantor.

 

7



--------------------------------------------------------------------------------

“Company Sublimit” means $3,400,000,000, or such other amount as the Company has
notified the Administrative Agent of by delivery to the Administrative Agent of
a Company Sublimit Notice.

“Company Sublimit Notice” has the meaning assigned thereto in Section 2.1(a).

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with, except as otherwise set forth herein,
applicable principles of consolidation under GAAP.

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Company and its
Subsidiaries and such amounts that are attributable to the Company in respect of
the Excluded Subsidiaries in accordance with GAAP: (a) Consolidated Net Income
attributable to the Company for such period plus (b) the sum of the following to
the extent deducted in determining Consolidated Net Income for such period:
(i) income and franchise taxes, (ii) Consolidated Interest Expense,
(iii) amortization, depreciation and other non-cash charges (except to the
extent that such non-cash charges are reserved for cash charges to be taken in
the future), (iv) Securities Lending Indemnification Losses and any other
extraordinary, unusual or otherwise non-recurring charges and losses (including
from discontinued operations) and (v) expenses under the Company’s and its
Subsidiaries’ retention and incentive plans or otherwise that are actually,
directly or indirectly, funded by any of the Existing Shareholders, less
(c) extraordinary, unusual or otherwise non-recurring gains (including from
discontinued operations). For purposes of this Agreement, Consolidated EBITDA
shall be adjusted on a pro forma basis, in a manner reasonably acceptable to the
Company and the Administrative Agent, to include, as of the first day of any
applicable period, any acquisition closed during such period, including, without
limitation, adjustments reflecting any non-recurring costs and any extraordinary
expenses incurred during such period calculated on a basis consistent with GAAP
and Regulation S-X of the Securities Exchange Act of 1934, as amended, or as
approved by the Administrative Agent.

“Consolidated Interest Expense” means, with respect to the Company and its
Subsidiaries and such amounts that are attributable to the Company in respect of
the Excluded Subsidiaries for any period, the gross interest expense (including,
without limitation, interest expense attributable to Capital Leases and all net
payment obligations pursuant to Interest Rate Contracts) of the Company and its
Subsidiaries and such amounts that are attributable to the Company in respect of
the Excluded Subsidiaries, all determined for such period on a Consolidated
basis, without duplication, in accordance with GAAP.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to the Company and its
Subsidiaries, for any period of determination, the net income (or loss)
attributable to the Company for such period, including the net income (or loss)
of any Person accrued prior to the date it becomes a Subsidiary of such Person
or is merged into or consolidated with such Person or any of its Subsidiaries or
that Person’s assets are acquired by such Person or any of its Subsidiaries
except to the extent included pursuant to clauses (a) and (b) below, determined
on a Consolidated basis in accordance with GAAP; provided that there shall be
excluded from Consolidated Net Income (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (b) below), in which
the Company or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Company or
any of its Subsidiaries by dividend or other distribution during such period and
(b) the net income (if positive) of any Material Subsidiary that is a Domestic
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary to the Company or any of its Subsidiaries of
such net income is not during the entirety of any such period of determination
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute rule or governmental regulation applicable to
such Subsidiary.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Funded Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.

“Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Company and its Subsidiaries on a Consolidated basis without
duplication, the sum of the following calculated, and only to the extent set
forth on their consolidated balance sheet as a liability, in accordance with
GAAP (except such amounts shall be calculated at face value without giving
effect to FASB ASC 825):

(a) all indebtedness for borrowed money including, but not limited to,
obligations evidenced by bonds, debentures, notes or other similar instruments
of any such Person;

(b) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements to the extent the foregoing are
characterized as indebtedness in accordance with GAAP), except trade payables
arising in the ordinary course of business;

(c) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(d) all Consolidated Total Funded Indebtedness of any other Person secured by a
Lien on any asset owned or being purchased by the Company or any of its
Subsidiaries (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by the Company or any of its Subsidiaries or is limited in recourse;

 

9



--------------------------------------------------------------------------------

(e) all obligations of any such Person to redeem, repurchase, exchange or
defease, with cash, any Capital Stock of such Person;

(f) all Guaranty Obligations of any such Person; and

(g) amounts advanced or otherwise paid (without duplication) to the Company or
any of its Material Subsidiaries in connection with any Permitted
Securitization;

less, the aggregate amount of “Consolidated Total Funded Indebtedness” described
in clauses (a) through (g) above of any Material Subsidiary that is a Domestic
Subsidiary whose net income is excluded from the calculation of “Consolidated
Net Income” of the Company and its Subsidiaries during any applicable period of
determination pursuant to clause (b) of the definition of “Consolidated Net
Income”;

less the Unrestricted Cash as reflected on the Consolidated balance sheet of the
Company (determined in accordance with GAAP) as of the last day of any
applicable period of determination.

For all purposes hereof, the Consolidated Total Funded Indebtedness of any
Person shall (a) exclude any of the foregoing obligations of any Excluded
Subsidiary, except to the extent there is recourse for such obligation to the
Company or any Subsidiary (other than an Excluded Subsidiary) and (b) include
the Consolidated Total Funded Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Consolidated Total Funded Indebtedness is expressly made non-recourse to
such Person or such Person’s sole material asset is its interest in such
partnership or joint venture. For the avoidance of doubt, Consolidated Total
Funded Indebtedness shall not include any obligations or liabilities arising
under or in connection with any annuities, insurance policies, insurance
contracts or any other similar agreements.

“Credit Facility” means, collectively, the Revolving Credit Facility, the USD
Revolving Credit Facility, the Swingline Facility, the Japanese Yen Facility and
the L/C Facility.

“Debt Rating” means, as of any date of determination, either the Company’s
counterparty credit rating as determined by S&P or any comparable rating as
determined by any Alternative Ratings Source.

“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or any other condition required by
Section 11.1, would constitute an Event of Default.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, USD Revolving Credit Loans, Japanese Yen Loans or
Swingline Loans, participations in or payments of L/C Obligations,
participations in Japanese Yen Loans or participations in Swingline Loans
required to be funded by it hereunder, in any such case within two (2) Business
Day of the date required to be funded by it hereunder, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Day of the date when
due, unless such amount is the subject of a good faith dispute, (c) has notified
the Company, any other Borrower or the Administrative Agent in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or under other agreements in which it commits or is obligated to
extend credit, (d) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or (e) has become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the acquisition or
ownership of any equity interest in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Designated Borrower” has the meaning assigned thereto in the introductory
paragraph hereto.

“Designated Borrower Notice” has the meaning assigned thereto in Section 2.9(b).

“Designated Borrower Request and Assumption Agreement” has the meaning assigned
thereto in Section 2.9(b).

“Designated Borrower Sublimit” means (a) with respect to BlackRock Group
Limited, $1,500,000,000 and (b) with respect to any additional Designated
Borrower, the amount reasonably determined by the Administrative Agent in
consultation with the Company at the time such Subsidiary is added as a
Designated Borrower pursuant to Section 2.9.

“Dollar Amount” means (a) with respect to each Revolving Credit Loan made or
continued (or to be made or continued), or Letter of Credit issued, increased or
extended (or to be issued, increased or extended), in Dollars, the principal or
face amount, as applicable, thereof, (b) with respect to each Revolving Credit
Loan made or continued (or to be made or continued) or Letter of Credit issued,
increased or extended (or to be issued, increased or extended) in an Alternative
Currency, the amount of Dollars which is equivalent to the principal amount of
such Revolving Credit Loan, or face amount of such Letter of Credit, as
applicable, at the most favorable spot exchange rate for the applicable

 

11



--------------------------------------------------------------------------------

Borrower as determined by the Administrative Agent at approximately 11:00 a.m.
(the time of the Administrative Agent’s Correspondent) two (2) Business Days
before such Loan is made or continued (or to be made or continued) or Letter of
Credit is issued, increased or extended (or to be issued, increased or extended)
and (c) with respect to each Japanese Yen Loan made or continued (or to be made
or continued), the amount of Dollars which is equivalent to the principal amount
of such Japanese Yen Loan at the most favorable spot exchange rate for the
applicable Borrower as determined by the Japanese Yen Lender at approximately
11:00 a.m. (Tokyo time) one (1) Business Day before such Japanese Yen Loan is
made or continued (or to be made or continued). When used with respect to any
other sum expressed in an Alternative Currency, “Dollar Amount” shall mean the
amount of Dollars which is equivalent to the amount so expressed in such
Alternative Currency at the most favorable spot exchange rate for the applicable
Borrower as determined by the Administrative Agent or Japanese Yen Lender, as
applicable, to be available to it at the relevant time.

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority and subject to the Bail-In Legislation, (ii) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (i) of this definition, or (iii) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (i) or (ii) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender with respect to the applicable Credit
Facility, (b) an Affiliate of a Lender with a commitment to the applicable
Credit Facility and (c) any other Person (other than a natural person) approved
by (i) the Administrative Agent and, solely with respect to the Revolving Credit
Facility, each Swingline Lender and each Issuing Lender, and (ii) unless an
Event of Default has occurred and is continuing, the Company (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Company or any of the
Company’s Affiliates or Subsidiaries.

 

12



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is established or maintained by the Company or
any Subsidiary or (b) with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, has at any time within the
preceding six (6) years been established or maintained by the Company, any
Subsidiary or any current or former ERISA Affiliate.

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the Council of European Union
for the introduction of, change over to or operation of the Euro.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with the Company is treated as a
single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency to which the Participating Member States of the
European Union have converted.

 

13



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day, with respect to any LIBOR
Rate Loan denominated in Dollars, the percentage (expressed as a decimal and
rounded upwards, if necessary, to the next higher 1/100th of 1%) which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 11.1; provided
that any requirement for passage of time, giving of notice, or any other
condition required by Section 11.1, has been satisfied.

“Excluded Subsidiary” shall mean (i) any investment fund or other investment
vehicle which the Company or any of its Affiliates participates in as an
investor (including for warehousing, seeding or other purposes), or acts for as
a managing member, adviser, manager, co-manager or any comparable position, or
any entity intended to be or becoming any of the foregoing (any such entity, an
“Investment Fund”), (ii) any entity in which the Company or any of its
Affiliates invests excess cash and which is not intended to be or become an
operating subsidiary (any such entity, an “Investment Entity”), (iii) any
Subsidiary of such Investment Fund or Investment Entity and (iv) any entity
whose primary purpose is to acquire investments of any nature whatsoever pending
their transfer to an Investment Fund. For the avoidance of doubt, each Excluded
Subsidiary shall not be subject to any of the covenants contained in Article X
hereof.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder; (a) taxes imposed on or measured by its overall net
income or net profits (however denominated), and franchise taxes imposed on it
(in lieu of income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located; (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
such Borrower is located; (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 4.14(b)), (i) any
United States withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) any withholding tax that is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 4.13(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from such
Borrower with respect to such withholding tax pursuant to Section 4.13(a); and
(d) any Taxes imposed under FATCA. Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
tax imposed at any time on payments made by or on behalf of a Foreign Borrower
to any recipient hereunder or under any other Loan Document, unless such
withholding tax is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 4.13(e).

 

14



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 22, 2007, by and among the Company, the lenders party thereto and Wells
Fargo Bank (successor by merger to Wachovia Bank, National Association) as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.

“Existing Shareholders” means The PNC Financial Services Group, Inc., Merrill
Lynch & Co., Inc., Barclays PLC and their respective Affiliates.

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
and USD Revolving Credit Loans made by such Lender then outstanding, (ii) such
Lender’s L/C Obligations then outstanding, (iii) such Lender’s Revolving
Commitment Percentage of the Japanese Yen Loans then outstanding and (iv) such
Lender’s Revolving Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of, or participation in, any Loan or
participation in, or issuance, increase or extension of, any Letter of Credit by
such Lender, as the context requires.

“FATCA” means Sections 1471 through 1474 of the Code (as of the date hereof) and
any regulations or official interpretations thereof (including any Revenue
Ruling, Revenue Procedure, Notice or similar guidance issued by the U.S.
Internal Revenue Service; provided that FATCA shall also include any amendments
to Sections 1471 through 1474 of the Code if, as amended, FATCA continues to
provide a mechanism to avoid the tax imposed thereunder by satisfying the
information reporting and other requirements of FATCA.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
Federal Funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fee Letters” means the Wells/CGMI Fee Letter and the Agency Fee Letter.

 

15



--------------------------------------------------------------------------------

“Fiscal Year” means the fiscal year of the Company and its Subsidiaries ending
on December 31.

“Foreign Borrower” means a Borrower that is a Foreign Subsidiary.

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by a Borrower or any one or more of the Subsidiaries primarily
for the benefit of employees of such Borrower or any Subsidiary residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination or severance of employment.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronted Letter of Credit” means a standby Letter of Credit issued by an Issuing
Lender having an L/C Fronting Commitment in which each Lender purchases a risk
participation pursuant to Section 3.4.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Commitment Percentage of
the outstanding L/C Obligations with respect to both Fronted Letters of Credit
and Several Letters of Credit for which such Lender is a Participating Lender,
other than any such L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, (b) with respect to any
Swingline Lender, such Defaulting Lender’s Commitment Percentage of Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders, repaid by the
Borrower or for which cash collateral or other credit support acceptable to each
applicable Swingline Lender shall have been provided in accordance with the
terms hereof and (c) with respect to the Japanese Yen Lender, such Defaulting
Lender’s Commitment Percentage of Japanese Yen Loans other than Japanese Yen
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Japanese Yen Lender shall
have been provided in accordance with the terms hereof.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, as in effect from time to time.

 

16



--------------------------------------------------------------------------------

“German Borrower” means (a) any Borrower that is a resident for tax purposes in
Germany and (b) any Borrower in respect of which written notice is given to the
Administrative Agent (by the Company) prior to that Borrower becoming a Borrower
hereunder that such Borrower is resident in Germany for German tax purposes.

“German Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is:

(a) lending through a Lending Office in Germany with which that Lender’s
participation in the Loan is effectively connected; or

(b) a Treaty Lender with respect to a German Borrower.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guaranteed Obligations” has the meaning assigned thereto in Section 14.1.

“Guaranteed Parties” means the Lenders, the Administrative Agent, the Issuing
Lender, the Several Issuing Lenders, the Japanese Yen Lender, the L/C Agent,
each Swingline Lender, each Indemnitee and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 12.5.

“Guarantor” means the Company in its capacity as guarantor under the Guaranty.

“Guaranty” means that the unconditional guaranty made by the Company under
Article XIV in favor of the Guaranteed Parties.

“Guaranty Obligation” means, with respect to the Company and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise of any
such Person entered into for the purpose of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided, that the term
Guaranty Obligation shall not include endorsements for collection or deposit in
the ordinary course of business.

 

17



--------------------------------------------------------------------------------

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.

“Indebtedness” means, with respect to the Company and its Subsidiaries at any
date and without duplication, the sum of the following calculated in accordance
with GAAP (except such amounts shall be calculated at face value without giving
effect to FASB ASC 825):

(h) all liabilities, obligations and indebtedness for borrowed money including
obligations evidenced by bonds, debentures, notes or other similar instruments
of any such Person;

(i) all obligations to pay the deferred purchase price of property or services
of any such Person (including, without limitation, all obligations under
non-competition, earn-out or similar agreements to the extent the foregoing are
characterized as indebtedness in accordance with GAAP), except trade payables
arising in the ordinary course of business;

(j) the Attributable Indebtedness of such Person with respect to such Person’s
obligations in respect of Capital Leases and Synthetic Leases (regardless of
whether accounted for as indebtedness under GAAP);

(k) all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by the Company or any of its Subsidiaries (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by the
Company or any of its Subsidiaries or is limited in recourse;

 

18



--------------------------------------------------------------------------------

(l) all Guaranty Obligations of any such Person;

(m) all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit including, without limitation, any
Reimbursement Obligation, and banker’s acceptances issued for the account of any
such Person, other than such letters of credit, acceptances or similar
extensions of credit that (i) do not support obligations for borrowed money and
(ii) are not drawn upon (or, if drawn upon, are reimbursed within five
(5) Business Days following payment thereof);

(n) all obligations of any such Person to redeem, repurchase, exchange or
defease, with cash, any Capital Stock of such Person; and

(o) all Net Hedging Obligations.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person or such Person’s sole material asset is its
interest in such partnership or joint venture. For the avoidance of doubt,
Indebtedness shall not include any obligations or liabilities arising under or
in connection with any annuities, insurance policies, insurance contracts or any
other similar agreements.

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes and
any UK Tax Deduction or German Tax Deduction excluded from gross-up by clause
(i) or (ii) of Section 4.13(a).

“Indemnitee” has the meaning assigned thereto in Section 13.3(b).

“Interest Period” has the meaning assigned thereto in Section 4.1(b).

“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

19



--------------------------------------------------------------------------------

“Issuing Lender” means (a) in the case of Fronted Letters of Credit, each
Revolving Credit Lender having an L/C Fronting Commitment, in its capacity as
the issuer of any Fronted Letter of Credit, or any successor thereto and (b) in
the case of Several Letters of Credit, the L/C Agent. References to “the Issuing
Lender” herein shall mean “an Issuing Lender” or “the applicable Issuing Lender”
or “such Issuing Lender” or “each Issuing Lender” or similar constructions, as
the context may indicate.

“Japanese Base Rate” means, for any day, a rate per annum equal to the Japanese
Prime Rate for such day. Each change in the Japanese Base Rate shall become
effective automatically as of the opening of business on the date of such change
in the Japanese Base Rate, without prior written notice to the Company or the
Lenders.

“Japanese Base Rate Loan” means any Japanese Yen Loan which bears interest at a
rate determined by reference to the Japanese Base Rate.

“Japanese Prime Rate” means for any day a fluctuating rate per annum equal to
the rate of interest in effect for such day as publicly announced by the
Japanese Yen Lender from time to time as its “short prime rate” in Japan (it
being understood that the same shall not necessarily be the best rate offered by
the Japanese Yen Lender to customers).

“Japanese Yen” means, at any time of determination, the then official currency
of Japan.

“Japanese Yen Amount” means, with respect to each Japanese Yen Loan made or
continued (or to be made or continued) in Japanese Yen, the amount of such
Japanese Yen which is equivalent to the principal amount in Dollars of such
Japanese Yen Loan at the most favorable spot exchange rate for the Company as
determined by the Japanese Yen Lender to be available to it at approximately
11:00 a.m. (Tokyo time) two (2) Business Days before such Loan is made or
continued (or to be made or continued). When used with respect to any other sum
expressed in Dollars, “Japanese Yen Amount” shall mean the amount of such
Japanese Yen which is equivalent to the amount so expressed in Dollars at the
most favorable spot exchange rate for the Company as determined by the Japanese
Yen Lender to be available to it at the relevant time.

“Japanese Yen Commitment” means the lesser of (a) Forty FourSeven Million Five
Hundred Thousand Dollars ($44,000,00047,500,000) and (b) the Aggregate Revolving
Commitments.

“Japanese Yen Facility” means the Japanese Yen facility established pursuant to
Section 2.2. The Japanese Yen Facility is a part of, and not in addition to, the
Revolving Credit Facility.

“Japanese Yen Lender” means Sumitomo Mitsui Banking Corporation, in its capacity
as Japanese Yen Lender hereunder, or successor thereto in accordance with
Section 12.9.

 

20



--------------------------------------------------------------------------------

“Japanese Yen Loan” means any revolving credit loan made by the Japanese Yen
Lender to the Company pursuant to Section 2.2 and “Japanese Yen Loans” means all
such Japanese Yen Loans, collectively, as the context requires.

“Japanese Yen Note” means a promissory note made by the applicable Borrower in
favor of the Japanese Yen Lender evidencing the Japanese Yen Loans made by the
Japanese Yen Lender, substantially in the form of Exhibit A-2, and any
amendments, supplements and modifications thereto, any substitutes therefor and
any replacements, restatements, renewals or extension thereof, in whole or in
part.

“L/C Agent” means Wells Fargo, in its capacity as letter of credit administrator
for the issuance of Several Letters of Credit hereunder and in its capacity as
the fronting bank for Participating Lenders who have provided a Participating
Notice with respect to any applicable Several Letter of Credit, or any successor
thereto.

“L/C Commitment” means an amount equal to the Aggregate Revolving Commitment
then in effect.

“L/C Facility” means the letter of credit facility established pursuant to
Article III. The L/C Facility is part of, and not in addition to, the Revolving
Credit Facility.

“L/C Fronting Commitment” means, as to any Issuing Lender, the obligation of
such Issuing Lender to issue Fronted Letters of Credit for the account of the
Borrower from time to time in an aggregate amount up to the amount set forth
opposite the name of each such Issuing Lender on Schedule 1.1(b) or such greater
amount (but not in excess of the L/C Commitment) as is agreed to by such Issuing
Lender, in its sole discretion, from time to time after request by the Company.

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5. For purposes of determining the
L/C Obligations held by any Lender, a Lender shall be deemed to hold an amount
equal to the sum of (i) the aggregate amount of each Lender’s direct obligation
in respect of the undrawn portion of all outstanding Several Letters of Credit
(or, if a Participating Lender, its risk participation in Several Letters of
Credit with respect to which it is a Participating Lender), (ii) its risk
participation in respect of the undrawn portion of all outstanding Fronted
Letters of Credit, and (iii) its Revolving Commitment Percentage of the
aggregate amount of drawings under Letters of Credit which have not then been
reimbursed pursuant to Section 3.5.

“L/C Participants” means (a) in the case of Fronted Letters of Credit, the
collective reference to all the Revolving Credit Lenders other than the Issuing
Lender and (b) in the case of Several Letters of Credit, the collective
reference to all the Participating Lenders.

 

21



--------------------------------------------------------------------------------

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Japanese Yen Lender, the Issuing Lender, the L/C Agent,
the Several Issuing Lenders and the Swingline Lenders unless the context
otherwise requires) set forth on the signature pages hereto and each Person that
hereafter becomes a party to this Agreement as a Lender pursuant to
Section 13.10.

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

“Letter of Credit Application” means an application, in the form attached hereto
as Exhibit K requesting the Issuing Lender to issue a Letter of Credit, as such
Exhibit may be amended or modified from time to time by the Administrative Agent
in its reasonable discretion with the consent of the Company.

“Letters of Credit” means a collective reference to the standby letters of
credit issued pursuant to Section 3.1.

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars or the applicable Alternative Currency in minimum
amounts of at least $5,000,000 or the applicable Alternative Currency Amount for
a period equal to the applicable Interest Period which appears on the Reuters
Page LIBOR01, or its successor page, at approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of the applicable Interest Period
(rounded to the nearest 1/100th of 1%). If, for any reason, such rate does not
appear on Reuters Page LIBOR01, or its successor page, then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
or the applicable Alternative Currency Amount would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error. Notwithstanding
the foregoing, if LIBOR shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“LIBOR Market Index Rate” means for any day, the rate for one (1) month
U.S. Dollar deposits as reported on Reuters Page LIBOR01, or its successor page,
as of 11:00 a.m., London time, on such day, or if such day is not a Business
Day, then the immediately preceding Business Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source or
interbank quotation).

“LIBOR Rate” means:

(a) with respect to any LIBOR Rate Loan denominated in Dollars, a rate per annum
(rounded to the nearest 1/100th of 1%) determined by the Administrative Agent
pursuant to the following formula:

 

22



--------------------------------------------------------------------------------

                LIBOR Rate =                   LIBOR                     
                            1.00-Eurodollar Reserve Percentage

and

(b) with respect to any LIBOR Rate Loan denominated in an Alternative Currency,
a rate per annum (rounded to the nearest 1/100th of 1%) equal to LIBOR.

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance in the nature of
security of any kind in respect of such asset. For the purposes of this
Agreement, a Person shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note and, subject to Section 13.22, the
Letter of Credit Applications, all as may be amended, restated, supplemented or
otherwise modified from time to time.

“Loans” means the collective reference to the Revolving Credit Loans, the USD
Revolving Credit Loans, the Japanese Yen Loans and the Swingline Loans and
“Loan” means any of such Loans.

“Mandatory Cost Rate” means the percentage rate per annum calculated by the
Administrative Agent in accordance with Schedule 1.1 hereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Company and its Subsidiaries taken as a
whole or (b) the ability of the Company to perform its obligations under the
Loan Documents.

“Material Subsidiary” means (a) any Designated Borrower with outstanding Loans
or Letters of Credit or requests for the same and (b) any Subsidiary of the
Company that, as of any date of determination, either (i) accounts for ten
percent (10%) or more of the revenue of the Company on a Consolidated basis or
(ii) owns assets in excess of ten percent (10%) of the total assets of the
Company on a Consolidated basis, in each case as determined by reference to the
Company’s most recently completed annual audited financial statements and on a
consistent basis with GAAP and Regulation S-X of the Securities Exchange Act of
1934, as amended.

“Maturity Date” means the earliest to occur of (a) March 31, 2021April 6, 2022
(as such date may be extended with respect to consenting Lenders pursuant to
Section 2.10), (b) the date of termination by the Company pursuant to
Section 2.6, or (c) the date of termination pursuant to Section 11.2(a).

 

23



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

“Net Hedging Obligations” means, as of any date, in respect of any Hedging
Agreement, the Termination Value of any such Hedging Agreement on such date.

“Non-Consenting Lender” means any Lender that either (a) has not consented to
any proposed amendment, modification, waiver or termination of any Loan Document
which, pursuant to Section 13.2, requires the consent of such Lender and with
respect to which the Required Lenders shall have granted their consent or
(b) constitutes a Non-Consenting Lender with respect to any requested extension
of the Maturity Date pursuant to Section 2.10.

“Notes” means the collective reference to the Revolving Credit Notes, the USD
Revolving Credit Notes, the Japanese Yen Note and the Swingline Notes.

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.4(eg).

“Notice of Borrowing” has the meaning assigned thereto in Section 2.4(a).

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

“Notice of Prepayment” has the meaning assigned thereto in Section 2.5(c).

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrowers to the Lenders or the
Administrative Agent, in each case under any Loan Document, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

24



--------------------------------------------------------------------------------

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, the head of business finance or the treasurer of the Company
substantially in the form of Exhibit F.

“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned thereto in Section 13.10(d).

“Participating Lender” means, from time to time, with respect to Several Letters
of Credit identified in the relevant Participating Notice, a Lender that has
provided a Participating Notice indicating that it is unable to issue such
Letter of Credit due to regulatory restrictions or other legal impediments based
on its relationship to the beneficiary. On the Closing Date, there are no
Participating Lenders.

“Participating Member State” means each state so described in any EMU
Legislation.

“Participating Notice” means a written notice delivered by a Lender to the
Company, the Administrative Agent and the L/C Agent to the effect that such
Lender is a Participating Lender with respect to any potential (or previously
issued but to be amended) Several Letter of Credit and stating the basis for
such status.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

“Pension Plan” means any Employee Benefit Plan or Foreign Pension Plan, other
than a Multiemployer Plan, which is subject to the provisions of Title IV of
ERISA or Section 412 of the Code and which (a) is maintained for the employees
of Company or any ERISA Affiliates or (b) has at any time within the preceding
six (6) years been maintained for the employees of Company or any of its current
or former ERISA Affiliates.

“Permitted Currency” means (a) Dollars, (b) Japanese Yen, (c) Pounds Sterling,
(d) Euros, and (e) any other currency agreed upon by the Borrower, the
Administrative Agent and all of the Lenders.

“Permitted Liens” means the Liens permitted pursuant to Section 10.1.

 

25



--------------------------------------------------------------------------------

“Permitted Securitization” shall mean any sales or other transfers from time to
time by the Company or its Material Subsidiaries of all or any portion of its
receivables in one or more securitization transactions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Pounds Sterling” means, at any time of determination, the then official
currency of the United Kingdom of Great Britain and Northern Ireland.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

“Register” has the meaning assigned thereto in Section 13.10(c).

“Reimbursement Obligation” means the obligation of the Company to reimburse the
Issuing Lender and the Several Issuing Lenders pursuant to Section 3.5 for
amounts drawn under Letters of Credit.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, partners and advisors of such
Person and of such Person’s Affiliates.

“Required Lenders” means, at any date, any combination of Lenders who hold in
aggregate more than fifty percent (50%) of the Aggregate Commitment or, if the
Credit Facility has been terminated pursuant to Section 11.2, any combination of
Lenders holding more than fifty percent (50%) of the aggregate Extensions of
Credit (with the aggregate amount of each Lender’s risk participation in
Japanese Yen Loans, Swingline Loans and L/C Obligations being deemed to be
“held” by such Lender for the purposes of this definition); provided that the
Commitment of, and the portion of the Extensions of Credit, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Responsible Officer” means, with respect to any Borrower, the chief executive
officer, president, chief financial officer, chief accounting officer, head of
business finance or treasurer of such Borrower or any other officer of such
Borrower proposed by such Borrower and reasonably acceptable to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of such Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

 

26



--------------------------------------------------------------------------------

“Revolving Commitment Percentage” means, as to any Revolving Credit Lender at
any time with respect to the Revolving Credit Facility, the ratio of (a) the
Revolving Credit Commitment of such Revolving Credit Lender to (b) the aggregate
Revolving Credit Commitments of all Revolving Credit Lenders.

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, that
portion of the Commitment of such Revolving Credit Lender under the Revolving
Credit Facility and (b) as to all Revolving Credit Lenders, the aggregate
Commitments of all Revolving Credit Lenders under the Revolving Credit Facility,
as such amount may be reduced, increased or otherwise modified at any time or
from time to time pursuant to the terms hereof. The Revolving Credit Commitment
of each Lender is set forth opposite such Lender’s name on Schedule 1.1(b) or in
the Register (giving effect to any Assignment and Assumption), as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” has the meaning assigned thereto in Section 2.1(a).

“Revolving Credit Lender” means any Lender with a Commitment to make Revolving
Credit Loans hereunder.

“Revolving Credit Loans” means any revolving loan made to any Borrower pursuant
to Section 2.1(a), and all such revolving loans collectively as the context
requires.

“Revolving Credit Note” means a promissory note made by the applicable Borrower
in favor of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto

“Sanctioned Country” means at any time a country, region or territory that is,
or whose government is, the subject of comprehensive Sanctions (including,
without limitation, Cuba, Crimea, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned 50% or more or controlled by any such
Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. Government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury or the
United Nations Security Council.

 

27



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Lending Indemnification Losses” means any loss to the Company or any
of its Subsidiaries resulting from the indemnification of certain of its or
their lending clients against a collateral shortfall arising from a
counterparty’s default under a securities lending agreement entered into by the
Company or any of its Subsidiaries as agent on behalf of its or their lending
clients, provided, however, that the securities loan counterparty was rated
investment grade by any of the following three rating agencies at the time the
loan was entered into or last rolled: S&P, Moody’s or Fitch Ratings.

“Several Issuing Lender” means, with respect to any Several Letter of Credit,
each Revolving Credit Lender other than a Participating Lender with respect to
such Several Letter of Credit.

“Several Letter of Credit” means a standby Letter of Credit issued severally by
or on behalf of the Several Issuing Lenders pursuant to which the Several
Issuing Lenders are severally liable for payment to the beneficiary, and
pursuant to which any Participating Lender shall have a participation obligation
therein to the L/C Agent, each of which such standby letters of credit shall be
substantially in the form of Exhibit H or in such other form consistent with the
second proviso to Section 3.1(d) as may be agreed by the Company and the L/C
Agent.

“Specified Jurisdictions” means England and Wales, Germany, Belgium, Denmark,
Finland, Ireland, Luxembourg, Netherlands and Switzerland.

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled, directly or indirectly, by such Person
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency); provided, however, that a Subsidiary shall not include any
Excluded Subsidiary. Unless otherwise qualified, references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the Company.

“Swingline Commitment” means, with respect to (i) each Swingline Lender at any
time, suchthe Swingline Lender’s Revolving Credit Commitment then in
effectCommitment of such Swingline Lender as set forth opposite such Lender’s
name on Schedule 1.1(b) or in the Register (giving effect to any Assignment and

 

28



--------------------------------------------------------------------------------

Assumption), as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement and (ii) all Swingline Lenders at any time, all
such Swingline Lenders’ aggregate Revolving CreditSwingline Commitments then in
effect, provided that in no event shall the Swingline Commitments of all
Swingline Lenders exceed the Aggregate Revolving Commitments.

“Swingline Facility” means the swingline facility established pursuant to
Section 2.3. The Swingline Facility is part of, and not in addition to, the
Revolving Credit Facility.

“Swingline Lender” means each of Wells Fargo and, Citibank, N.A. and JPMorgan
Chase Bank, N.A., each in its capacity as a swingline lender hereunder, or any
other affiliate financial institution of any of the foregoing Lenders,
designated by such Lender and reasonably acceptable to the Administrative Agent
and the Company to act as its correspondent hereunder with respect to the
distribution and payment of Swingline Loans denominated in Pounds Sterling, or
any successor thereto.

“Swingline Loan” means any swingline loan made by any Swingline Lender to any
Borrower pursuant to Section 2.3, and “Swingline Loans” means all such swingline
loans collectively as the context requires.

“Swingline Note” means each promissory note made by the applicable Borrower in
favor of any Swingline Lender evidencing the Swingline Loans made by such
Swingline Lender, substantially in the form of Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

“Swingline Termination Date” means the first to occur of (a) the resignation of
each Swingline Lender as a Swingline Lender in accordance with the terms hereof
(solely to the extent no successor agrees to assume the duties and
responsibilities of a Swingline Lender in connection with such resignation) and
(b) the Maturity Date.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.

“TARGET2” shall mean Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in Euro.

 

29



--------------------------------------------------------------------------------

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is:

(a) a company resident in the United Kingdom for United Kingdom tax purposes; or

(b) a partnership each member of which is (i) a company resident in the United
Kingdom or (ii) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the Corporation Tax Act 2009) the whole of any share of interest payable
in respect of that advance that falls to it by reason of Part 17 of the
Corporation Tax Act 2009; or

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (for the purposes of section 19 of the Corporation Tax Act 2009) of that
company.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of Company or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 412 of the Code or
Section 302 of ERISA, or (g) the partial or complete withdrawal of Company or
any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (h) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (i) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

 

30



--------------------------------------------------------------------------------

“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

“Treaty Lender” means a Lender which is treated as a resident of a Treaty State
for the purposes of the Treaty, does not carry on a business in the United
Kingdom (in respect of a UK Qualifying Lender) or Germany (in respect of a
German Qualifying Lender) through a permanent establishment with which that
Lender’s participation in the Loans is effectively connected and meets all other
conditions in the Treaty for full exemption from tax imposed on interest by the
United Kingdom (in respect of a UK Qualifying Lender) or by Germany (in respect
of a German Qualifying Lender).

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom (in respect of a UK Qualifying Lender) or with
Germany (in respect of a German Qualifying Lender), which makes provision for
full exemption from tax imposed by the United Kingdom (in respect of a UK
Qualifying Lender) or by Germany (in respect of a German Qualifying Lender) on
interest.

“UK Borrower” means (a) any Borrower that is incorporated in the United Kingdom
and (b) any Borrower in respect of which written notice is given to the
Administrative Agent (by the Company) prior to that Borrower becoming a Borrower
that that Borrower is resident in the United Kingdom for United Kingdom tax
purposes.

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is:

(a) a Lender (i) which is a bank (as defined for the purpose of section 879 of
the Income Tax Act 2007 of the United Kingdom (the “Taxes Act”)) making an
advance under a Loan Document, or (ii) in respect of an advance made under a
Loan Document by a person that was a bank (as defined for the purpose of section
879 of the Taxes Act) at the time that such advance was made, and which, in
either case, is within the charge to United Kingdom corporation tax as respects
any payments of interest made in respect of that advance; or

 

31



--------------------------------------------------------------------------------

(b) a Lender which is (i) a company resident in the United Kingdom for United
Kingdom tax purposes; (ii) a partnership each member of which is (A) a company
resident in the United Kingdom or (B) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the Corporation Tax Act 2009) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the Corporation Tax Act 2009; or (iii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account interest payable
in respect of that advance in computing the chargeable profits (for the purposes
of section 19 of the Corporation Tax Act 2009) of that company; or

(c) a Treaty Lender with respect to a UK Borrower.

“United States” means the United States of America.

“Unrestricted Cash” means all cash of the Company and its Subsidiaries that are
Domestic Subsidiaries (i) that is not subject to a Lien (other than banker’s or
similar liens) or (ii) the use of such cash by the Company or any such
Subsidiary is not restricted by Applicable Law.

“USD Revolving Commitment Percentage” means, as to any USD Revolving Credit
Lender at any time with respect to the USD Revolving Credit Facility, the ratio
of (a) the USD Revolving Credit Commitment of such USD Revolving Credit Lender
to (b) the aggregate USD Revolving Credit Commitments of all USD Revolving
Credit Lenders.

“USD Revolving Credit Commitment” means (a) as to any USD Revolving Credit
Lender, that portion of the Commitment of such USD Revolving Credit Lender under
the USD Revolving Credit Facility and (b) as to all USD Revolving Credit
Lenders, the aggregate Commitments of all USD Revolving Credit Lenders under the
USD Revolving Credit Facility, as such amount may be reduced, increased or
otherwise modified at any time or from time to time pursuant to the terms
hereof. The USD Revolving Credit Commitment of each Lender is set forth opposite
such Lender’s name on Schedule 1.1(b) or in the Register (giving effect to any
Assignment and Assumption), as applicable, as such amount may be adjusted from
time to time in accordance with this Agreement.

“USD Revolving Credit Facility” has the meaning assigned thereto in
Section 2.1(b).

“USD Revolving Credit Lender” means any Lender with a Commitment to make USD
Revolving Credit Loans hereunder.

“USD Revolving Credit Loans” means any revolving loan made to the Company in
Dollars pursuant to Section 2.1(b), and all such revolving loans collectively as
the context requires.

“USD Revolving Credit Note” means a promissory note made by the Company in favor
of a Lender evidencing the USD Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-4, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

32



--------------------------------------------------------------------------------

“Wells/CGMI Fee Letter” means the separate fee letter agreement executed by the
Company, Wells Fargo, Wells Fargo Securities, LLC and Citigroup Global Markets
Inc., dated February 11, 2011.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2. Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (g) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (h) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, and (l) section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

33



--------------------------------------------------------------------------------

SECTION 1.3. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.

SECTION 1.4. Rounding. Any financial ratios required to be maintained by any of
the Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

SECTION 1.5. References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.

SECTION 1.6. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.7. Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum stated amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.

SECTION 1.8. Effectiveness of Euro Provisions. With respect to any state (or the
currency of such state) that is not a Participating Member State on the date of
this Agreement, the provisions of Sections 4.1(f), 4.8(b), 4.8(c), 4.8(d) and
4.15 shall become effective in relation to such state (and the currency of such
state) at and from the date on which such state becomes a Participating Member
State.

SECTION 1.9. Amount of Obligations. Unless otherwise specified, for purposes of
this Agreement, any determination of the amount of any outstanding Revolving
Credit Loans, Japanese Yen Loans, Swingline Loans, L/C Obligations or other
Obligations shall be based upon the Dollar Amount of such outstanding
Obligations.

 

34



--------------------------------------------------------------------------------

ARTICLE II

REVOLVING CREDIT FACILITIES

SECTION 2.1. Revolving Credit Loans and USD Revolving Credit Loans.

(a) Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans in a Permitted Currency to one or more of the Borrowers from time
to time from the Closing Date through, but not including, the Maturity Date as
requested by the Company in accordance with the terms of Section 2.4 (the
“Revolving Credit Facility”); provided that (wv) the aggregate principal amount
of all outstanding Revolving Credit Loans (after giving effect to any amount
requested and the use thereof) shall not exceed an amount equal to the Aggregate
Revolving Commitment less the sum of all outstanding Japanese Yen Loans,
Swingline Loans and L/C Obligations, (xw) the principal amount of outstanding
Revolving Credit Loans from any Revolving Credit Lender to the Borrowers shall
not at any time exceed such Revolving Credit Lender’s Revolving Credit
Commitment less such Revolving Credit Lender’s L/C Obligations and Revolving
Commitment Percentage of all outstanding Japanese Yen Loans and Swingline Loans,
(x) the aggregate principal amount of all outstanding Revolving Credit Loans
(after giving effect to any amount requested and the use thereof) made to the
Designated Borrowers shall not exceed the applicable Designated Borrower
Sublimit less the sum of all outstanding Japanese Yen Loans, Swingline Loans and
L/C Obligations made to or for the account of the applicable Designated
Borrower, (y) the aggregate principal amount of all outstanding Revolving Credit
Loans (after giving effect to any amount requested and the use thereof) made to
the Designated BorrowersCompany shall not exceed the applicable Designated
BorrowerCompany Sublimit less the sum of all outstanding Japanese Yen Loans,
Swingline Loans and L/C Obligations made to or for the account of the applicable
Designated BorrowerCompany and (z) no Revolving Credit Loan shall be made at any
time a Swingline Loan is outstanding unless all outstanding Swingline Loans are
repaid concurrently with the making of such Revolving Credit Loan. Each
Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Commitment Percentage
of the aggregate principal amount of Revolving Credit Loans requested on such
occasion; provided, however, that the Company Sublimit imposed by this Section
shall remain in full force and effect until such time that the Company notifies
the Administrative Agent that such Company Sublimit has been terminated by
delivering to the Administrative Agent a Company Sublimit Notice substantially
in the form attached hereto as Exhibit L (a “Company Sublimit Notice”); provided
that, such Company Sublimit may be reinstated at any time by the Company by
delivering to the Administrative Agent a Company Sublimit Notice. Revolving
Credit Loans to be made in an Alternative Currency shall be funded in an amount
equal to the Alternative Currency Amount of such Revolving Credit Loan. Subject
to the terms and conditions hereof, the Borrowers may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Maturity Date.

 

35



--------------------------------------------------------------------------------

(b) USD Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, each USD Revolving Credit Lender severally agrees to make USD
Revolving Credit Loans in Dollars to the Company from time to time from the
Amendment No. 5 Effective Date through, but not including, the Maturity Date as
requested by the Company in accordance with the terms of Section 2.4 (the “USD
Revolving Credit Facility”); provided that (x) the aggregate principal amount of
all outstanding USD Revolving Credit Loans (after giving effect to any amount
requested and the use thereof) shall not exceed an amount equal to the Aggregate
USD Revolving Commitment and (y) the principal amount of outstanding USD
Revolving Credit Loans from any USD Revolving Credit Lender to the Company shall
not at any time exceed such USD Revolving Credit Lender’s USD Revolving Credit
Commitment. Each USD Revolving Credit Loan by a USD Revolving Credit Lender
shall be in a principal amount equal to such USD Revolving Credit Lender’s USD
Revolving Commitment Percentage of the aggregate principal amount of USD
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the Company may borrow, repay and reborrow USD Revolving
Credit Loans hereunder until the Maturity Date.

SECTION 2.2. Japanese Yen Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, the
Japanese Yen Lender agrees to make Japanese Yen Loans to any Borrower at the
direction of the Administrative Agent, from time to time from the Closing Date
through, but not including, the Maturity Date as requested by the Company, in
accordance with the terms of Section 2.4; provided that the aggregate principal
amount of all outstanding Japanese Yen Loans (after giving effect to any amount
requested) shall not exceed the lesser of (i) the Aggregate Revolving Commitment
less the sum of all outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations and (ii) the Japanese Yen Commitment. Subject to the terms and
conditions hereof, the Borrowers may borrow, repay and reborrow Japanese Yen
Loans hereunder until the Maturity Date.

(b) Refunding of Japanese Yen Loans.

(i) Upon the occurrence and during the continuance of an Event of Default, each
Japanese Yen Loan may, at the discretion of the Japanese Yen Lender, be
converted immediately to a Base Rate Loan funded in Dollars by the Revolving
Credit Lenders in an amount equal to the Dollar Amount of such Japanese Yen
Loan; provided that each Borrower shall pay (or shall cause to be paid) to the
Japanese Yen Lender any and all reasonable out-of pocket costs, fees and other
expenses incurred by the Japanese Yen Lender in effecting such conversion of any
Loans made to such Borrower. Such Base Rate Loan shall thereafter be reflected
as a Revolving Credit Loan of the Revolving Credit Lenders to the applicable
Borrower on the books and records of the Administrative Agent.

 

36



--------------------------------------------------------------------------------

Each Revolving Credit Lender shall fund its respective Revolving Commitment
Percentage of such Revolving Credit Loan as required to repay Japanese Yen Loans
outstanding to the Japanese Yen Lender upon such demand by the Japanese Yen
Lender in no event later than 1:00 p.m. (Charlotte time) on the next succeeding
Business Day after such demand is made. No Revolving Credit Lender’s obligation
to fund its respective Revolving Commitment Percentage of any Revolving Credit
Loan required to repay such Japanese Yen Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Commitment Percentage of
such Revolving Credit Loan, nor shall any Revolving Credit Lender’s Revolving
Commitment Percentage be increased as a result of any such failure of any other
Revolving Credit Lender to fund its Revolving Commitment Percentage of such
Revolving Credit Loan.

(ii) The applicable Borrower shall pay to the Japanese Yen Lender on demand the
amount of such Japanese Yen Loans to the extent that the Revolving Credit
Lenders fail to refund in full the outstanding Japanese Yen Loans requested or
required to be refunded. In addition, each Borrower hereby authorizes the
Administrative Agent to charge any account maintained by such Borrower with the
Japanese Yen Lender or any Affiliate thereof (up to the amount available
therein) upon one (1) Business Day’s notice to the Company in order to
immediately pay the Japanese Yen Lender the amount of such Japanese Yen Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Japanese Yen Loans requested or required to be
refunded. If any portion of any such amount paid to the Japanese Yen Lender
shall be recovered by or on behalf of the applicable Borrower from the Japanese
Yen Lender in bankruptcy or otherwise, the loss of the amount so recovered shall
be ratably shared among all the Revolving Credit Lenders in accordance with
their respective Revolving Commitment Percentages (unless the amounts so
recovered by or on behalf of the such Borrower pertain to a Japanese Yen Loan
extended after the occurrence and during the continuance of an Event of Default
of which the Japanese Yen Lender has received notice and which such Event of
Default has not been waived in accordance with Section 13.2).

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Japanese Yen Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article V. Further, each Revolving Credit Lender acknowledges and
agrees that if prior to the refunding of any outstanding Japanese Yen Loans
pursuant to this Section, one of the events described in Sections 11.1(i) and
(j) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made to refund such Japanese
Yen Loans, purchase an undivided participating interest in such Japanese Yen
Loans in an amount equal to its Revolving Commitment Percentage of the aggregate
amount of

 

37



--------------------------------------------------------------------------------

such Japanese Yen Loans. Each Revolving Credit Lender will immediately transfer
to the Administrative Agent, for the account of the Japanese Yen Lender, in
immediately available funds in Japanese Yen, the amount of its participation and
upon receipt thereof the Japanese Yen Lender will deliver to such Revolving
Credit Lender a certificate evidencing such participation dated the date of
receipt of such funds and for such amount. Whenever, at any time after the
Japanese Yen Lender has received from any Revolving Credit Lender such Revolving
Credit Lender’s participating interest in the refunded Japanese Yen Loans, the
Japanese Yen Lender receives any payment on account thereof, the Japanese Yen
Lender will distribute to such Revolving Credit Lender its participating
interest in such amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Credit
Lender’s participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, the Japanese Yen Lender shall not be obligated to make any
Japanese Yen Loan at a time when any other Lender is a Defaulting Lender, unless
the Japanese Yen Lender has entered into arrangements (which may include
delivery of cash collateral) with the applicable Borrower or such Defaulting
Lender which are satisfactory to the Japanese Yen Lender to eliminate the
Japanese Yen Lender’s Fronting Exposure (after giving effect to Section 4.16),
if any, with respect to any such Defaulting Lender.

SECTION 2.3. Swingline Loans.

(a) Availability. Subject to the terms and conditions of this Agreement, each
Swingline Lender agrees to make Swingline Loans to any Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that (i) all Swingline Loans shall be denominated in Dollars or
Pounds Sterling, (ii) the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested and the use
thereof) shall not exceed the lesser of (A) the Aggregate Revolving Commitment
less the sum of all outstanding Revolving Credit Loans, Japanese Yen Loans and
the L/C Obligations and (B) the aggregate Swingline Commitments of all Swingline
Lenders and (iii) the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested and the use thereof) of any
Swingline Lender shall not exceed the lesser of (A) the Swingline Commitment of
such Swingline Lender then in effect and (B) the Revolving Credit Commitment of
such Revolving Credit Lender acting as Swingline Lender less such Revolving
Credit Lender’s Revolving Credit Loans, L/C Obligations and Revolving Commitment
Percentage of all outstanding Japanese Yen Loans and Swingline Loans (other than
Swingline Loans made by such Swingline Lender).

 

38



--------------------------------------------------------------------------------

(b) Refunding.

(i) Swingline Loans shall be refunded by the Revolving Credit Lenders on demand
by the applicable Swingline Lender. Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving
Commitment Percentages and shall upon such refunding be immediately treated as
Revolving Credit Loans hereunder and promptly thereafter be reflected as
Revolving Credit Loans of the Revolving Credit Lenders on the Register. Each
Revolving Credit Lender shall fund its respective Revolving Commitment
Percentage of Revolving Credit Loans as required to repay Swingline Loans
outstanding to the Swingline Lender upon demand by the Swingline Lender but in
no event later than (x) 1:00 p.m. on the second succeeding Business Day after
such demand is made. All such Revolving Credit Loans to refund Swingline Loans
denominated in Dollars and (y) 1:00 p.m. on the fourth succeeding Business Day
after such demand is made to refund Swingline Loans denominated in Pounds
Sterling. All such Revolving Credit Loans refunding Swingline Loans denominated
in Pounds Sterling shall be made as Alternative Currency Loans denominated in
Pounds Sterling. All such Revolving Credit Loans refunding Swingline Loans
denominated in Dollars shall be made as Base Rate Loans. No Revolving Credit
Lender’s obligation to fund its respective Revolving Commitment Percentage of a
Swingline Loan shall be affected by any other Revolving Credit Lender’s failure
to fund its Revolving Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Commitment Percentage be increased as a
result of any such failure of any other Revolving Credit Lender to fund its
Revolving Commitment Percentage of a Swingline Loan.

(ii) Each Borrower shall pay to the applicable Swingline Lender on demand the
outstanding amount of Swingline Loans made to such Borrower by such Swingline
Lender to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, each Borrower hereby authorizes the
Administrative Agent to charge any account maintained by such Borrower with any
Swingline Lender (up to the amount available therein) upon one (1) Business
Day’s notice to the Company in order to immediately pay such Swingline Lender
the amount of such Swingline Loans to the extent amounts received from the
Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded. If any portion of any such
amount paid to a Swingline Lender shall be recovered by or on behalf of the
applicable Borrower from such Swingline Lender in bankruptcy or otherwise, the
loss of the amount so recovered shall be ratably shared among all the Revolving
Credit Lenders in accordance with their respective Revolving Commitment
Percentage (unless the amounts so recovered by or on behalf of the such Borrower
pertain to a Swingline Loan extended after the occurrence and during the
continuance of an Event of Default of which the Administrative Agent has
received notice in the manner required pursuant to Section 12.3 and which such
Event of Default has not been waived in accordance with Section 13.2).

 

39



--------------------------------------------------------------------------------

(iii) Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article V. Further, each Revolving Credit Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, one of the events described in Section 11.1(j) or
(k) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Commitment Percentage of the aggregate amount of such Swingline
Loan. Each Revolving Credit Lender will immediately transfer to the applicable
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the applicable Swingline Lender will
deliver to such Revolving Credit Lender a certificate evidencing such
participation dated the date of receipt of such funds and for such amount.
Whenever, at any time after any Swingline Lender has received from any Revolving
Credit Lender such Revolving Credit Lender’s participating interest in a
Swingline Loan, such Swingline Lender receives any payment on account thereof,
such Swingline Lender will distribute to such Revolving Credit Lender its
participating interest in such amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s participating interest was outstanding and funded).

(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.3, no Swingline Lender shall be obligated to make any Swingline
Loan at a time when any other Lender is a Defaulting Lender, unless such
Swingline Lender has entered into arrangements (which may include delivery of
cash collateral) with the Company (or the applicable Borrower) or such
Defaulting Lender which are satisfactory to such Swingline Lender to eliminate
such Swingline Lender’s Fronting Exposure (after giving effect to Section 4.16),
if any, with respect to any such Defaulting Lender.

(d) Reporting of Swingline Loans. At any time that there is a Swingline Lender
that is not also the financial institution acting as Administrative Agent, then
(a) on the last Business Day of each calendar month, (b) on each date that a
Swingline Loan is made, repaid, prepaid, extended or modified, and (c) upon the
request of the Administrative Agent, each Swingline Lender (or, in the case of
clauses (b) or (c) of this Section, the applicable Swingline Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any payment, repayment, prepayment, reimbursement, cash
collateral, or termination in respect of Swingline Loans made by such Swingline
Lender) with respect to each Swingline Loan made by such Swingline Lender. In
addition, each Swingline Lender shall provide notice to the Administrative Agent
of any assignment of any portion of its Revolving Credit Commitment or other
change to its commitment to

 

40



--------------------------------------------------------------------------------

make Swingline Loans promptly upon such occurrence. No failure on the part of
any Swingline Lender to provide such information pursuant to this Section 2.3(d)
shall limit the obligations of any Borrower or any Revolving Credit Lender
hereunder with respect to its reimbursement and participation obligations
hereunder.

SECTION 2.4. Procedure for Advances of Revolving Credit Loans, USD Revolving
Credit Loans Japanese Yen Loans and Swingline Loans.

(a) Requests for Borrowing. The Company shall give the Administrative Agent
(and, in the case of Swingline Loans, each Swingline Lender from whom the
Company is requesting a Swingline Loan, which may be on a non-pro-rata basis as
between Swingline Lenders) irrevocable prior written notice substantially in the
form of Exhibit B (a “Notice of Borrowing”) or telephonic notice (followed by
prompt delivery of such Notice of Borrowing) not later than (i) 11:00 a.m.
Charlotte time in the case of (w) a Base Rate Loan, (x) a Swingline Loan
denominated in Dollars, (y) a Swingline Loan denominated in Pounds Sterling if
such notice is provided the Business Day prior to such Swingline Loan or (z) a
LIBOR Rate Loan denominated in Dollars, (ii) 1:00 p.m. (or, in the case where
Wells Fargo is the applicable Swingline Lender, 11:00 a.m.) London time in the
case of a Swingline Loan denominated in Pounds Sterling if such notice is
provided on the same day as such Swingline Loan, (iii) 5:00 p.m. London time in
the case of a LIBOR Rate Loan denominated in an Alternative Currency or
(iv) 1:00 p.m. Charlotte time in the case of a Japanese Yen Loan, in each case,
as applicable (iI) on the same Business Day as each Base Rate Loan and each
Swingline Loan, (ii, each Swingline Loan denominated in Dollars and each
Swingline Loan denominated in Pounds Sterling if such notice is provided by 1:00
p.m. (or, in the case where Wells Fargo is the applicable Swingline Lender,
11:00 a.m.) London time, (II) on or prior to the Business Day before each
Swingline Loan denominated in Pounds Sterling if such notice is provided by
11:00 a.m. Charlotte time, (III) on or prior to the second Business Day before
each Japanese Base Rate Loan, (iiiIV) on or prior to the third (3rd) Business
Day before each LIBOR Rate Loan denominated in Dollars and (ivV) on or prior to
the fourth (4th) Business Day before each LIBOR Rate Loan denominated in an
Alternative Currency, of the applicable Borrower’s intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) whether such Loan is to be a Revolving Credit Loan, a USD Revolving Credit
Loan, a Swingline Loan or a Japanese Yen Loan, (C) the applicable Permitted
Currency, (D) if such Loan is denominated in Dollars, whether such Loan shall be
a LIBOR Rate Loan or a Base Rate Loan, (E) the amount of such borrowing, which
shall be in an amount equal to the amount of the Aggregate Revolving Commitment,
the Aggregate USD Revolving Commitment, the applicable Swingline Commitment of
the applicable Swingline Lender or the Japanese Yen Commitment, as applicable,
then available to the applicable Borrower, or if less, (1) with respect to Base
Rate Loans in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, (2) with respect to LIBOR Rate Loans denominated
in Dollars in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, (3) with respect to LIBOR Rate Loans denominated
in a Permitted

 

41



--------------------------------------------------------------------------------

Currency (other than Dollars) in an aggregate principal Alternative Currency
Amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof,
(4) with respect to Japanese Yen Loans in an aggregate principal Japanese Yen
Amount of $500,000 or a whole multiple of $100,000 in excess thereof and
(5) with respect to Swingline Loans in an aggregate principal amount of $500,000
or a whole multiple of $100,000 in excess thereof, (F) in the case of a LIBOR
Rate Loan, the duration of the Interest Period applicable thereto and (G) the
applicable Borrower with respect to such Loan (which, in the case of any USD
Revolving Credit Loan, shall be the Company). A Notice of Borrowing received
after the time set forth above shall be deemed received on the next Business
Day. The Administrative Agent shall promptly notify the applicable Lenders of
each Notice of Borrowing, including, in the instance of a Japanese Yen Loan,
instructions for the advancement of such loans.

(b) Disbursement of Revolving Credit Loans and USD Revolving Credit Loans
Denominated in Dollars and Swingline Loans Denominated in Dollars. Not later
than 1:00 p.m. (Charlotte time) on the proposed borrowing date for any Revolving
Credit Loan denominated in Dollars, any USD Revolving Credit Loan and any
Swingline Loan denominated in Dollars, (i) each Revolving Credit Lender or USD
Revolving Credit Lender, as applicable, will make available to the
Administrative Agent, for the account of the applicable Borrower, at the
Administrative Agent’s Office in funds in Dollars immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Commitment
Percentage of the Revolving Credit Loans, or USD Revolving Commitment Percentage
of USD Revolving Credit Loans, in each case to be made on such borrowing date
and (ii) the applicable Swingline Lender will make available to the
Administrative Agent, for the account of the applicable Borrower, at the
Administrative Agent’s Office in funds in Dollars immediately available to the
Administrative Agent, the Swingline Loans denominated in Dollars to be made on
such borrowing date.

(c) Disbursement of Revolving Credit Loans Denominated in an Alternative
Currency. Not later than 1:00 p.m. (the time of the Administrative Agent’s
Correspondent) on or before the proposed borrowing date for any Revolving Credit
Loan denominated in an Alternative Currency, each Revolving Credit Lender will
make available to the Administrative Agent, for the account of the applicable
Borrower, at the office of the Administrative Agent’s Correspondent in the
requested Alternative Currency in funds immediately available to the
Administrative Agent, such Revolving Credit Lender’s Revolving Commitment
Percentage of the Alternative Currency Amount of the Revolving Credit Loan to be
made on such borrowing date.

(d) Disbursement of Japanese Yen Loans. Not later than 1:00 p.m. (Tokyo time) on
the proposed borrowing date for any Japanese Yen Loan, the Japanese Yen Lender
will make funds immediately available to the applicable Borrower, on the
direction of the Administrative Agent. Each such Japanese Yen Loan will be made
on the borrowing date at a rate determined by the Japanese Yen Lender in
accordance with the definition of the Japanese Base Rate. The instructions
regarding the Japanese Yen Loans may be modified from time to time with the
agreement of the Administrative Agent, the Company and the Japanese Yen Lender,
with notice thereof to the Lenders.

 

42



--------------------------------------------------------------------------------

(e) Disbursement of Next-Day Swingline Loans Denominated in Pounds Sterling. Not
later than 1:00 p.m. (London time) on or before the proposed borrowing date for
any Swingline Loan denominated in Pounds Sterling if the relevant Borrowing
Notice is provided on the Business day prior to such Swingline Loan, the
applicable Swingline Lender will make available to the Administrative Agent, for
the account of the applicable Borrower, at the office of the Administrative
Agent’s Correspondent in Pounds Sterling in funds immediately available to the
Administrative Agent, the Swingline Loans denominated in Pounds Sterling to be
made on such borrowing date.

(f) Disbursement of Same-Day Swingline Loans Denominated in Pounds Sterling. On
the proposed borrowing date for any Swingline Loan denominated in Pounds
Sterling if the relevant Borrowing Notice is provided on the same day as such
Swingline Loan, the applicable Swingline Lender will make immediately available
(but, in any event, no later than 3:00 p.m. (London time)) directly to the
applicable Borrower the Swingline Loans denominated in Pounds Sterling to be
made on such borrowing date. Contemporaneously with the funding of each
Swingline Loan to the applicable Borrower, the applicable Swingline Lender shall
notify the Administrative Agent (Charlotte office) of such Swingline Loan.

(g) (e) Account Designation. The Borrowers hereby irrevocably authorize the
Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section in immediately available funds by crediting or wiring
such proceeds to the deposit account of the applicable Borrower identified in
the most recent notice substantially in the form of Exhibit C (a “Notice of
Account Designation”) delivered by the Company to the Administrative Agent or as
may be otherwise agreed upon by the Company and the Administrative Agent from
time to time. Subject to Section 4.7 hereof, the Administrative Agent shall not
be obligated to disburse the portion of the proceeds of any Revolving Credit
Loan or USD Revolving Credit Loan requested pursuant to this Section to the
extent that any Revolving Credit Lender or USD Revolving Credit Lender, as
applicable, has not made available to the Administrative Agent its Revolving
Commitment Percentage of such Revolving Credit Loan or its USD Revolving
Commitment Percentage of such USD Revolving Credit Loan, as applicable.
Revolving Credit Loans to be made for the purpose of (A) refunding Japanese Yen
Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b) and (B) refunding Swingline Loans shall be made by the Revolving
Credit Lenders as provided in Section 2.3(b).

 

43



--------------------------------------------------------------------------------

SECTION 2.5. Repayment and Prepayment of Revolving Credit, USD Revolving Credit,
Japanese Yen and Swingline Loans.

(a) Repayment on Maturity Date. Each Borrower hereby agrees to repay the
outstanding principal amount of each Revolving Credit Loan and each USD
Revolving Credit Loan made to such Borrower in full in the currency in which
such Revolving Credit Loan or USD Revolving Credit Loan was initially funded on
the Maturity Date. Each Borrower hereby agrees to repay (i) all Japanese Yen
Loans made to such Borrower in Japanese Yen in accordance with Section 2.2(b)
(but, in any event, on the Maturity Date) and, (ii) all Swingline Loans in
Dollarsdenominated in Dollars in Dollars in accordance with Section 2.3(b) (but,
in any event, on the Maturity Date) and (iii) all Swingline Loans denominated in
Pounds Sterling in Pounds Sterling in accordance with Section 2.3(b) (but, in
any event, on the Maturity Date), together, in each case, with all accrued but
unpaid interest thereon.

(b) Mandatory Prepayments.

(i) Aggregate Commitment. If at any time after giving effect to any repayment of
any Loan or cash collateralization of any undrawn or unexpired Letter of Credit
(as determined by the Administrative Agent under Section 2.5(b)(v)), (A) solely
because of currency fluctuation, the outstanding principal amount of all
Revolving Credit Loans exceeds one hundred and five percent (105%) of the
Aggregate Revolving Commitment less the sum of all outstanding Japanese Yen
Loans, Swingline Loans and L/C Obligations or (B) for any other reason, either
(x) the outstanding principal amount of all Revolving Credit Loans exceeds the
Aggregate Revolving Commitment less the sum of all outstanding Japanese Yen
Loans, Swingline Loans and L/C Obligations or (y) the outstanding principal
amount of all USD Revolving Credit Loans exceeds the Aggregate USD Revolving
Commitment, then, in each such case, the Company shall (or cause the applicable
Designated Borrower to) within four (4) Business Days of receipt of a notice of
such excess from the Administrative Agent (I) first, in the case of the
Revolving Credit Facility if (and to the extent) necessary to eliminate such
excess, repay outstanding Swingline Loans (and/or reduce any pending request for
such Loans on such day by the Dollar Amount of such excess), (II) second, if
(and to the extent) necessary to eliminate such excess, repay outstanding
Revolving Credit Loans or USD Revolving Credit Loans, as applicable, which are
Base Rate Loans by the Dollar Amount of such excess (and/or reduce any pending
request for such Loans on such day by the Dollar Amount of such excess), (III)
third, if (and to the extent) necessary to eliminate such excess, repay Japanese
Yen Loans (and/or reduce any pending requests for such Loans on such day by the
Dollar Amount of such excess), (IV) fourth, if (and to the extent) necessary to
eliminate such excess, repay LIBOR Rate Loans (and/or reduce any pending
requests for a borrowing or continuation or conversion of such Loans submitted
in respect of such Loans on such day be the Dollar Amount of such excess), and
(V) fifth, with respect to any Letters of Credit then outstanding, make a
payment of cash collateral into a cash collateral account opened by the
Administrative Agent for the benefit of the Lenders in an amount equal to the
aggregate then undrawn and unexpired amount

 

44



--------------------------------------------------------------------------------

of such Letters of Credit (such cash collateral to be applied in accordance with
Section 11.2(b)); provided that so long as no Default or Event of Default has
occurred and is continuing, the Lenders shall release any such cash collateral
held to the extent it exceeds one hundred and five percent (105%) of any excess
from time to time under this Section 2.5(b).

(ii) Japanese Yen Commitment. If at any time after giving effect to any
repayment of any Loan or cash collateralization of any undrawn or unexpired
Letter of Credit (as determined by the Administrative Agent under
Section 2.5(b)(v)), (A) solely because of currency fluctuation, the outstanding
principal amount of all Japanese Yen Loans exceeds the lesser of (1) one hundred
and five percent (105%) of the Aggregate Revolving Commitment less the sum of
all outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations and
(2) one hundred and five percent (105%) of the Japanese Yen Commitment or
(B) for any other reason, the outstanding principal amount of all Japanese Yen
Loans exceeds the lesser of (1) the Aggregate Revolving Commitment less the sum
of all outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations
and (2) the Japanese Yen Commitment, then, in each such case, such excess shall
be repaid within four (4) Business Days of receipt of a notice of non-compliance
with this Section 2.5(b)(ii) from the Administrative Agent, in Japanese Yen, by
the Company to the Administrative Agent for the account of the Japanese Yen
Lender.

(iii) Excess L/C Obligations. If at any time after giving effect to any
repayment of any Loan (as determined by the Administrative Agent under
Section 2.5(b)(v)), (A) solely because of currency fluctuation, the outstanding
amount of all L/C Obligations exceeds the lesser of (1) one hundred and five
percent (105%) of the Aggregate Revolving Commitment less the sum of all
outstanding Loans, and (2) one hundred and five percent (105%) of the L/C
Commitment or (B) for any other reason the outstanding amount of all L/C
Obligations exceeds the lesser of (1) the Aggregate Revolving Commitment less
the sum of the amount of all outstanding Loans and (2) the L/C Commitment, then,
in each such case, the Company (or the applicable Borrower) shall within four
(4) Business Days of receipt of a notice of such excess from the Administrative
Agent make a payment of cash collateral into a cash collateral account opened by
the Administrative Agent for the benefit of the Revolving Credit Lenders in an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit (such cash collateral to be applied in accordance with
Section 11.2(b)).

(iv) Swingline Commitment. If at any time after giving effect to any repayment
of any Loan or cash collateralization of any undrawn or unexpired Letter of
Credit (as determined by the Administrative Agent under Section 2.5(b)(v)),
either (A) the outstanding principal amount of all Swingline Loans exceeds the
lesser of (1) the Aggregate Revolving Commitment less the sum of all outstanding
Revolving Credit Loans, Japanese Yen Loans and L/C Obligations and

 

45



--------------------------------------------------------------------------------

(2) the aggregate Swingline Commitments of the Swingline Lenders or (B) the
outstanding principal amount of all Swingline Loans of any Swingline Lender
exceeds the lesser of (1) the Swingline Commitment of such Swingline Lender then
in effect and (2) the Revolving Credit Commitment of such Revolving Credit
Lender acting as Swingline Lender less such Revolving Credit Lender’s Revolving
Credit Loans, L/C Obligations and Revolving Commitment Percentage of all
outstanding Japanese Yen Loans and Swingline Loans (other than Swingline Loans
made by such Swingline Lender), then, in each such case, such excess shall be
repaid within four (4) Business Days of receipt of a notice of non-compliance
with this Section 2.5(b)(iv) from the Administrative Agent, in Dollars, by the
Company to the Administrative Agent for the account of the applicable Swingline
Lender.

(v) Compliance and Payments. The Borrowers’ compliance with this Section 2.5(b)
shall be tested from time to time by the Administrative Agent at its sole
discretion. Each such repayment pursuant to this Section 2.5(b) shall be
accompanied by any amount required to be paid pursuant to Section 4.11 hereof.

(c) Optional Prepayments. The Borrowers may at any time and from time to time
prepay Revolving Credit Loans, USD Revolving Credit Loans, Japanese Yen Loans
and Swingline Loans, in whole or in part, with irrevocable prior written notice
from the Company to the Administrative Agent substantially in the form of
Exhibit D (a “Notice of Prepayment”) or telephonic notice (followed by prompt
delivery of such Notice of Prepayment) given not later than 11:00 a.m. Charlotte
time in the case of Base Rate Loans, Swingline Loans and LIBOR Rate Loans
denominated in Dollars or 5:00 p.m. London time in the case of LIBOR Rate Loans
denominated in an Alternative Currency or 11:00 a.m. Tokyo time, in the case of
Japanese Yen Loans, as applicable, (i) on the same Business Day as each
repayment of a Base Rate Loan and each repayment of a Swingline Loan, (ii) on
the Business Day prior to each repayment of a Japanese Yen Loan, (iii) on the
third (3rd) Business Day before each repayment of a LIBOR Rate Loan denominated
in Dollars and (iv) on the fourth (4th) Business Day before each repayment of a
LIBOR Rate Loan denominated in an Alternative Currency, specifying (A) the date
of prepayment, (B) the amount of prepayment, (C) whether the prepayment is of
Revolving Credit Loans, USD Revolving Credit Loans, Swingline Loans, Japanese
Yen Loans, or a combination thereof, and, if of a combination thereof, the
amount allocable to each, (D) the applicable Permitted Currency in which such
prepayment is denominated, and (E) whether the prepayment is of LIBOR Rate Loans
denominated in an Alternative Currency, LIBOR Rate Loans denominated in Dollars,
Base Rate Loans, Japanese Base Rate Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each applicable Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial prepayments shall be in an
aggregate amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof with respect to Base Rate Loans (other than Swingline Loans), $5,000,000
or a whole multiple of $1,000,000 in excess thereof with respect to LIBOR Rate
Loans denominated in Dollars, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof with respect to LIBOR Rate Loans denominated in an Alternative
Currency, $100,000 or a

 

46



--------------------------------------------------------------------------------

whole multiple of $100,000 in excess thereof with respect to Japanese Yen Loans,
and $100,000 or a whole multiple of $100,000 in excess thereof with respect to
Swingline Loans. A Notice of Prepayment received after the applicable time
stated above shall be deemed received on the next Business Day. Each such
prepayment shall be accompanied by any amount required to be paid pursuant to
Section 4.11 hereof.

(d) Limitation on Prepayment of LIBOR Rate Loans. The Borrowers may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 4.11 hereof.

(e) Hedging Agreements. No repayment or prepayment pursuant to this Section 2.5
shall affect any of the Borrowers’ obligations under any Hedging Agreement.

SECTION 2.6. Permanent Reduction of the Commitment.

(a) Voluntary Reduction. The Company shall have the right at any time and from
time to time, upon at least three (3) Business Days prior written notice to the
Administrative Agent, to, without premium or penalty, permanently (i) terminate
the entire Aggregate Commitment at any time or (ii) reduce portions of the
Aggregate Commitment, from time to time, in an aggregate principal amount not
less than $5,000,000 or any whole multiple of $1,000,000 in excess thereof. Any
reduction of the Aggregate Commitment shall be applied to the Commitment to the
applicable Credit Facility of each applicable Lender according to its Commitment
Percentage with respect to such Credit Facility. All commitment fees accrued
until the effective date of any termination of the Aggregate Commitment shall be
paid on the effective date of such termination.

(b) Corresponding Payment. Each permanent reduction permitted pursuant to this
Section shall be accompanied by a payment of principal sufficient to reduce the
aggregate Dollar Amount of all outstanding USD Revolving Credit Loans (in the
case of the USD Revolving Credit Facility) or Revolving Credit Loans, Japanese
Yen Loans, Swingline Loans and unpaid Reimbursement Obligations (in the case of
the Revolving Credit Facility), as applicable, to an amount not greater than the
Aggregate Commitment of each such Credit Facility as so reduced, and if after
such payment the aggregate amount of all outstanding, undrawn and unexpired
Letters of Credit exceeds the Aggregate Revolving Commitment as so reduced, the
Company shall be required to deposit cash collateral in a cash collateral
account opened by the Administrative Agent in an amount equal to the excess of
the then undrawn and unexpired amount of such Letters of Credit over the
Aggregate Revolving Commitment as so reduced. Such cash collateral shall be
applied in accordance with Section 11.2(b). Any reduction of the Aggregate
Revolving Commitment to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans, Japanese Yen Loans, Swingline Loans and Reimbursement
Obligations (and furnishing of cash collateral satisfactory to the
Administrative Agent for all L/C Obligations) and shall

 

47



--------------------------------------------------------------------------------

result in the termination of the Aggregate Revolving Commitment, the Japanese
Yen Commitment, the Swingline Commitment and the L/C Facility. Such cash
collateral shall be applied in accordance with Section 11.2(b). Any reduction of
the Aggregate USD Revolving Commitment to zero shall be accompanied by payment
of all outstanding USD Revolving Credit Loans and shall result in the
termination of the Aggregate USD Revolving Commitment. Any reduction of the
Aggregate Commitment to zero shall result in the termination of the Credit
Facility. If any reduction of the Aggregate Commitment requires the repayment of
any LIBOR Rate Loan, such repayment shall be accompanied by any amount required
to be paid pursuant to Section 4.11(c) hereof.

SECTION 2.7. Optional Increase of the Aggregate Commitment. At any time
following the Closing Date, the Company shall have the right, in consultation
with the Administrative Agent, from time to time and upon not less than thirty
(30) days prior written notice to the Administrative Agent, to request an
increase in the Aggregate Commitment (identifying whether such increase is to
the Aggregate Revolving Commitment or the Aggregate USD Revolving Commitment);
provided, that:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from any such requested increase or Extension of Credit made on the
date of such increase;

(b) the Company shall provide the Administrative Agent with an Officer’s
Compliance Certificate dated as of the date of such increase in form and
substance substantially similar to the certificate delivered under Section 7.2
demonstrating pro forma compliance (solely, for purposes of the numerator of the
Consolidated Leverage Ratio, after giving effect to any increase or decrease in
outstanding Consolidated Total Funded Indebtedness) with the covenant contained
in Article IX in respect of the most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Section 7.1 and after
giving effect to any Extensions of Credit made on the date of such increase;

(c) each increase in Aggregate Commitment shall be in an aggregate principal
amount of at least $50,000,000 or an integral of $5,000,000 in excess thereof,
or in each case if less, the remaining principal amount of increases to the
Aggregate Commitment that are available under this Section 2.7 (after giving
effect to all prior increases pursuant to this Section 2.7);

(d) the aggregate amount of all Aggregate Commitment increases made pursuant to
this Section 2.7 shall not exceed $1,000,000,000;

(e) increases in the Aggregate Commitment pursuant to this Section 2.7 shall not
increase or otherwise affect the Japanese Yen Commitment, L/C Commitment or any
Swingline Commitment unless otherwise agreed;

(f) the Commitment of any Lender shall not be increased without the approval of
such Lender as determined in the sole and absolute discretion of such Lender;

 

48



--------------------------------------------------------------------------------

(g) in connection with each proposed increase, the Company may but is not
required to solicit commitments from (i) any Lender (provided that no Lender
shall have an obligation to commit to all or a portion of the proposed increase)
or (ii) any third party financial institutions that are Eligible Assignees that
are reasonably acceptable to both the Administrative Agent and the Company;

(h) the Loans made or Letters of Credit issued in respect of any increase in the
Aggregate Commitment pursuant to this Section 2.7 (i) will rank pari passu in
right of payment and security with the other Loans made and Letters of Credit
issued hereunder and shall constitute and be part of the “Obligations” arising
under this Agreement, and (ii) shall have the same pricing and tenor as the
other Loans and Letters of Credit hereunder; and

(i) in the event that any existing Lender or any new lender commits to such
requested increase, (i) any new lender will execute an accession agreement to
this Agreement, (ii) the Commitment to the relevant Credit Facility of any
existing Lender which has committed to provide any of the requested increase
shall be increased, (iii) the Commitment Percentages of the Lenders with respect
to such Credit Facility shall be adjusted, (and the Lenders agree to make all
payments and adjustments necessary to effect such reallocation and the Company
shall pay (or cause the applicable Borrower to pay) any and all costs required
pursuant to Section 4.11 in connection with such reallocation as if such
reallocation were a repayment) and (iv) other changes shall be made to the Loan
Documents as may be necessary to reflect the aggregate amount, if any, by which
the Lenders have agreed to increase their respective Commitments or new lenders
have agreed to or make new commitments in response to the Company’s request for
an increase pursuant to this Section 2.7, and which other changes do not
adversely affect the rights of those Lenders not participating in any such
increase.

SECTION 2.8. Termination of Credit Facility. The Credit Facility shall terminate
on the Maturity Date.

SECTION 2.9. Designated Borrowers.

(a) Effective as of the date hereof BlackRock Group Limited, shall be a
“Designated Borrower” hereunder and may receive Loans and have Letters of Credit
issued for its account as a Designated Borrower on the terms and conditions set
forth in this Agreement.

(b) The Company may at any time, upon not less than ten (10) Business Days’ (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion; provided that in no event shall such period be less than (i) three
(3) Business Days if an Applicant Borrower is a Domestic Subsidiary or (ii) five
(5) Business Days if an Applicant Borrower is a Foreign Subsidiary) notice from
the Company to the Administrative Agent (with prompt notice from the
Administrative Agent to the Lenders), designate any wholly-owned Subsidiary of
the Company (an “Applicant Borrower”) as a Designated

 

49



--------------------------------------------------------------------------------

Borrower to receive Loans and have Letters of Credit issued hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit I (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel, and
other documents or information (including documents and information in
connection with each Lender’s compliance under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Act), in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be reasonably and promptly required by the
Administrative Agent or the Required Lenders in their sole discretion, and Notes
signed by such new Borrower to the extent any Lenders so require. The
Administrative Agent shall, promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information to the reasonable satisfaction of the Administrative Agent, as well
as any consent of the Administrative Agent required by the proviso to this
sentence, send a notice in substantially the form of Exhibit J (a “Designated
Borrower Notice”) to the Company and the Lenders specifying the effective date
upon which such Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Lenders agrees to permit such Designated
Borrower to request and receive Loans and have Letters of Credit issued
hereunder, on the terms and conditions set forth herein, and each of the parties
hereto agrees that such Designated Borrower otherwise shall be a Borrower for
all purposes of this Agreement; provided that (A) if an Applicant Borrower is a
Foreign Subsidiary organized and resident under the laws of a Specified
Jurisdiction (other than England and Wales and Germany), then such Applicant
Borrower shall not become a Designated Borrower hereunder if any Lender informs
the Administrative Agent that any Applicable Law would result in such Lender not
being permitted to make Extensions of Credit to such Applicant Borrower and
(B) if an Applicant Borrower is not a Domestic Subsidiary or a Foreign
Subsidiary organized and resident under the laws of a Specified Jurisdiction,
then such Applicant Borrower shall require the consent of the Administrative
Agent to become a Designated Borrower hereunder, which such consent shall not be
unreasonably withheld or delayed (it being agreed and understood that such
consent shall be withheld if any Lender informs the Administrative Agent that
any Applicable Law would result in such Lender not being permitted to make
Extensions of Credit to such Applicant Borrower); provided further that no
Lender (i) organized under the laws of Germany or (ii) that is a branch,
subsidiary or affiliate of an entity organized under the laws of Germany shall
have any obligation to extend credit to a Designated Borrower (other than
BlackRock Group Limited) if, in its reasonable judgment, such Lender is
(x) prohibited by Applicable Law or regulation to commit to extend credit to, or
(y) otherwise not permitted to make Extensions of Credit to, such Designated
Borrower, in the case of each of clause (x) and (y), under the laws of Germany
or applicable regulations of the European Union or the European Central Bank
(and such Lender notifies the Administrative Agent and the Company thereof in
writing) (it being understood and agreed that the Company may replace any such
Lender pursuant to Section 4.14(b) hereof).

 

50



--------------------------------------------------------------------------------

(c) The Obligations of all Foreign Borrowers shall be several in nature.

(d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.9 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any Designated
Borrower incorporated in Germany hereby releases the Company from any
restrictions on representing several persons and self-dealing under any
Applicable Law, and in particular from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch). Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Agreement shall be
deemed to have been delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than three (3) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by, or Letters of Credit issued for the account of,
such Designated Borrower, or other amounts due and payable by such Designated
Borrower as of the effective date of such termination; provided further, that
the Administrative Agent, the Issuing Lender and the Lenders shall cooperate
with any Designated Borrower to amend or replace any Letter of Credit in order
to name the Company as the applicant or account party with respect to any Letter
of Credit issued for the account of such Designated Borrower. The Administrative
Agent will promptly notify the Lenders of any such termination of a Designated
Borrower’s status. If at any time a Designated Borrower is not a Material
Subsidiary but would otherwise trigger an Event of Default under clause (i) or
(j) of Section 11.1 if it were a Material Subsidiary, then such Designated
Borrower shall automatically cease to be a Designated Borrower and all
commitments thereto shall be terminated.

SECTION 2.10. Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) made not later than 35 days prior
to the latest Maturity Date in effect hereunder in respect of the Revolving
Credit Facility or the USD Revolving Credit Facility (the “Existing Maturity
Date”), make up to two requests that each Revolving Credit Lender or each USD
Revolving Credit Lender (as

 

51



--------------------------------------------------------------------------------

applicable) extend such Lender’s Maturity Date in respect of the Revolving
Credit Facility or the USD Revolving Credit Facility for an additional period of
time equal to exactly one year from the Existing Maturity Date (the date of such
request, the “Extension Request Date”) with respect to such Credit Facility,
which notice shall set forth the desired effective date (which shall be a
Business Day) for such extension (the “Requested Extension Date”) and the
desired extended Maturity Date (the “Extended Maturity Date”). Any simultaneous
request to extend the Maturity Date of both the Revolving Credit Facility and
the USD Revolving Credit Facility to the same Extended Maturity Date shall
constitute only one of the two permitted requests pursuant to this
Section 2.10(a).

(b) Lender Elections to Extend. Each applicable Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 15 days after the Extension
Request Date, advise the Administrative Agent whether or not such Lender agrees
to such extension, and each applicable Lender that determines not to so extend
its Maturity Date shall notify the Administrative Agent of such fact promptly
after such determination (but in any event no later than the Notice Date) and
shall constitute a “Non-Consenting Lender” hereunder, and any applicable Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Consenting Lender with respect to such extension.
The election of any applicable Lender to agree to such extension shall not
obligate any other applicable Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each applicable Lender’s determination under this Section no
later than the date 20 days after the Extension Request Date (or, if such date
is not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Company shall have the right to replace
each Non-Consenting Lender with, and add as “Revolving Credit Lenders” or “USD
Revolving Credit Lenders”, as applicable, under this Agreement in place thereof,
one or more Eligible Assignees (each, an “Additional Commitment Lender”) as
provided in Section 4.14; provided that each of such Additional Commitment
Lenders shall enter into an Assignment and Assumption in connection with any
such extension of the Maturity Date pursuant to which such Additional Commitment
Lender shall undertake a Revolving Credit Commitment or USD Revolving Credit
Commitment, as applicable (and, if any such Additional Commitment Lender is
already a Revolving Credit Lender or USD Revolving Credit Lender, its Revolving
Credit Commitment or USD Revolving Credit Commitment shall be in addition to any
other Revolving Credit Commitment or USD Revolving Credit Commitment of such
Lender hereunder on such date) from one or more Non-Consenting Lenders.
Additional Commitment Lenders shall only become Revolving Credit Lenders or USD
Revolving Credit pursuant to Section 4.14 if the extension request is approved
pursuant to subsection (e) below.

 

52



--------------------------------------------------------------------------------

(e) Minimum Extension Requirement. Solely to the extent the total of either
(i) the Revolving Credit Commitments of the Revolving Credit Lenders (including
the Additional Commitment Lenders) that have agreed to extend their Maturity
Date (each, including the Additional Commitment Lenders, an “Extending Revolving
Credit Lender”) shall be more than 50% of the Aggregate Revolving Commitments in
effect immediately prior to the Requested Extension Date or (ii) the USD
Revolving Credit Commitments of the USD Revolving Credit Lenders (including the
Additional Commitment Lenders) that have agreed to extend their Maturity Date
(each, including the Additional Commitment Lenders, an “Extending USD Revolving
Credit Lender”) shall be more than 50% of the Aggregate USD Revolving
Commitments in effect immediately prior to the Requested Extension Date, then in
either such applicable case, effective as of the Requested Extension Date, the
Maturity Date of each Extending Lender shall be extended to the Extended
Maturity Date.

(f) Changes to Applicable Percentage. In connection with any extension of the
Maturity Date made pursuant to this Section 2.10, the Applicable Percentage
applicable to Loans made and to be made by Extending Lenders may be modified
without any consent of any Non-Consenting Lender, provided that no such
modification shall apply to the Loans of the Non-Consenting Lenders unless the
Company and the Administrative Agent (without any requirement of consultation
with or approval by any Non-Consenting Lender) determine that such change should
apply to the Loans of the Non-Consenting Lenders and either (i) such
Non-Consenting Lender has consented to such change (notwithstanding its not
consenting to the extension of the Maturity Date) or (ii) such change represents
an increase in the Applicable Percentage applicable to the Loans of the
Non-Consenting Lenders.

(g) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
of each Borrower and Guarantor dated as of the Requested Extension Date signed
by a Responsible Officer of such Person (i) certifying and attaching the
resolutions adopted by such Person approving or consenting to such extension and
(ii) in the case of the Company, certifying that, before and after giving effect
to such extension, (A) the representations and warranties contained in Article
VI are true and correct in all material respects on and as of the Requested
Extension Date with the same effect as if made on and as of such date, except
for any representation and warranty made as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, and (B) no Default exists. In addition, on the
Maturity Date of each Non-Consenting Lender, the Borrowers shall (x) prepay any
Revolving Credit Loans or USD Revolving Credit Loans, as applicable, outstanding
on such date (and pay any additional amounts required pursuant to Section 4.11)
to the extent necessary to keep outstanding Revolving Credit Loans or USD
Revolving Credit Loans, as applicable, ratable with any revised Revolving
Commitment Percentages or USD Revolving Commitment Percentage, as applicable, of
the respective Lenders effective as of such date and (y) make such other
prepayments of Revolving Loans or USD Revolving Loans (including any additional
amounts required

 

53



--------------------------------------------------------------------------------

pursuant to Section 4.11) and/or Swingline Loans outstanding on such date and/or
cash collateralize Letters of Credit in accordance with, and to the extent
necessary to comply with, Section 2.5(b) after giving effect to the reduction in
the Commitments to the applicable Credit Facilities occurring on such Maturity
Date.

(h) Extension by Additional Lenders. At any time after the effectiveness of an
extension of the Maturity Date pursuant to this Section 2.10 but prior to the
Maturity Date in effect with regard to such Lender prior to it becoming an
Extending Lender, any Lender that is originally a Non-Consenting Lender in
connection with any extension that becomes effective may, prior to the
effectiveness of any assignment of such Non-Consenting Lender’s Commitment
pursuant to Section 4.14, agree to become an Extending Lender by a writing
delivered to the Administrative Agent and the Company, and promptly after
receipt of such writing by the Administrative Agent, such Lender shall be an
Extending Lender.

(i) Conflicting Provisions. This Section shall supersede any provisions in
Section 4.4, 4.6 or 13.2 to the contrary.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.1. L/C Commitment.

(a) Subject to the terms and conditions hereof, (i) each Issuing Lender having
an L/C Fronting Commitment, in reliance on the agreements of the L/C
Participants set forth in Section 3.4(a), agrees to issue Fronted Letters of
Credit in an aggregate Dollar Amount at any time outstanding not to exceed its
L/C Fronting Commitment for the account of any Borrower on any Business Day from
and after the Closing Date in such form as may be approved from time to time by
such Issuing Lender, (ii) each Several Issuing Lender (including the L/C Agent
as Several Issuing Lender for any Participating Lenders in accordance with
subsection (b) below) severally agrees (A) to issue Several Letters of Credit in
such Several Issuing Lender’s Revolving Commitment Percentage for the account of
any Borrower on any Business Day from and after the Closing Date in such form as
may be approved from time to time by the Issuing Lender and (B) to honor its
Revolving Commitment Percentage of drawings under the Several Letters of Credit
and (iii) each Participating Lender hereby agrees to purchase from the L/C Agent
a risk participation in the portion of such Several Letter of Credit issued by
the L/C Agent pursuant to this Section for the benefit of such Participating
Lender in an amount equal to such Participating Lender’s Revolving Commitment
Percentage; provided that neither the applicable Issuing Lender nor any Several
Issuing Lender shall have any obligation to issue any Letter of Credit if, after
giving effect to such issuance, (I) the L/C Obligations would exceed the L/C
Commitment, (II) the aggregate principal amount of outstanding Revolving

 

54



--------------------------------------------------------------------------------

Credit Loans, plus the aggregate principal amount of outstanding Japanese Yen
Loans plus the aggregate principal amount of outstanding Swingline Loans, plus
the aggregate amount of L/C Obligations would exceed an amount equal to the
Aggregate Revolving Commitment or (III) the aggregate principal amount of all
outstanding Revolving Credit Loans plus the aggregate principal amount of
outstanding Japanese Yen Loans plus the aggregate principal amount of
outstanding Swingline Loans, plus the aggregate amount of L/C Obligations for
the account of any Designated Borrower would exceed the applicable Designated
Borrower Sublimit.

(b) In addition, the L/C Agent agrees that with respect to Several Letters of
Credit as to which any Lender is a Participating Lender and which are issued
after L/C Agent’s receipt of the applicable Participating Notice from such
Lender, the L/C Agent shall, in reliance on the agreements of the Participating
Lenders set forth in Section 3.1(a)(iii), act as a Several Issuing Lender for
such Participating Lender. In the event that there are any Participating Lenders
with respect to any Several Letter of Credit, the L/C Agent shall constitute the
Several Issuing Lender for such Participating Lender’s Revolving Commitment
Percentage of such Several Letter of Credit in any relevant calculations with
respect thereto (including calculations in Section 3.1(a) above).

(c) Each Letter of Credit shall (i) be denominated in a Permitted Currency in a
minimum amount of $100,000 or such lesser amount acceptable to the Issuing
Lender, (ii) be a standby letter of credit issued to support obligations of the
Company or any of its Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (iii) expire on a date agreed upon by the Company
and the Issuing Lender, which date shall be no later than the fifth
(5th) Business Day prior to the Maturity Date and (iv) be subject to ISP98, as
set forth in the Letter of Credit Application or as determined by the Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
New York.

(d) Neither any Issuing Lender nor any Several Issuing Lender shall at any time
be obligated to issue any Letter of Credit hereunder if (i) such issuance would
conflict with, or cause the applicable Issuing Lender, any Several Issuing
Lender or any L/C Participant to exceed any limits imposed by, any Applicable
Law, (ii) the issuance of such Letter of Credit would violate one or more
policies of such Person related to letters of credit generally, (iii) in the
case of Several Letters of Credit, if such Letter of Credit is not substantially
in the form of Exhibit H (provided that the L/C Agent may agree to reasonable
changes to such form, not adverse in any material respect to the interests of
the Lenders) or (iv) in the case of Fronted Letters of Credit, after giving
effect thereto, the maximum amount of all Fronted Letters of Credit issued by
such Issuing Lender shall exceed Dollar Amount of the L/C Fronting Commitment of
such Issuing Lender.

(e) References herein to “issue” and derivations thereof with respect to Letters
of Credit shall also include extensions or modifications of any outstanding
Letters of Credit, unless the context otherwise requires.

 

55



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary contained in this Section 3.1, the
Issuing Lender shall not be obligated to issue any Fronted Letter of Credit at
any time a Lender is a Defaulting Lender, nor shall the Issuing Lender be
obligated to issue any Several Letter of Credit at any time any Participating
Lender with respect thereto is a Defaulting Lender, unless in either such case
the Issuing Lender has entered into arrangements (which may include delivery of
cash collateral in an amount not less than the Fronting Exposure not reallocated
pursuant to Section 4.16(c)) with the Company or such Defaulting Lender which
are satisfactory to the Issuing Lender to eliminate the Issuing Lender’s
Fronting Exposure (after giving effect to Section 4.16), if any, with respect to
any such Defaulting Lender. Further, in the event that any Several Issuing
Lender is a Defaulting Lender, the Issuing Lender shall not be obligated to
issue any Several Letter of Credit unless the beneficiary, the Company and the
Issuing Lender have entered into arrangements with respect to such situation
reasonably satisfactory to the Issuing Lender and the Company.

SECTION 3.2. Procedure for Issuance of Letters of Credit. The Company may from
time to time request that an Issuing Lender issue a Letter of Credit by
delivering to the applicable Issuing Lender (with a copy to the Administrative
Agent at the Administrative Agent’s Office) a Letter of Credit Application
therefor, completed to the satisfaction of the applicable Issuing Lender, and
such other certificates, documents and other papers and information as the
applicable Issuing Lender may reasonably request, which such information shall
include (a) in the case of a request for an initial issuance of a Letter of
Credit, (i) the Permitted Currency in which such Letter of Credit shall be
denominated, (ii) whether such Letter of Credit is to be a Fronted Letter of
Credit or a Several Letter of Credit (and, in the case of Several Letters of
Credit, in the event a Lender advises the L/C Agent that such Lender is a
Participating Lender, such Participating Lender’s Revolving Commitment
Percentage of such Several Letter of Credit will be issued by the L/C Agent as
the Several Issuing Lender in reliance on such Participating Lender’s obligation
to purchase participations in such amount pursuant to Section 3.1(a)(iii)),
(iii) the proposed issuance date of the requested Letter of Credit (which shall
be a Business Day), (iv) the amount thereof, (v) the expiry date thereof,
(vi) the name and address of the beneficiary thereof, (vii) the documents to be
presented by such beneficiary in case of any drawing thereunder, (viii) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder, and (ix) the purpose and nature of the requested Letter of
Credit; and (b) in the case of a request for an amendment of any outstanding
Letter of Credit, (i) the Letter of Credit to be amended, (ii) the proposed date
of amendment thereof (which shall be a Business Day) and (iii) the nature of the
proposed amendment. Upon receipt of any Letter of Credit Application, the
Issuing Lender shall process such Letter of Credit Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article V, promptly issue the Letter of Credit
requested thereby (but in no event shall the Issuing Lender be required to issue
any Letter of Credit earlier than three (3) Business Days after its receipt of
the Letter of Credit Application therefor and all such other certificates,
documents and other papers and information

 

56



--------------------------------------------------------------------------------

relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by the Issuing Lender and the
Company. The Issuing Lender shall promptly furnish to the Company a copy of such
Letter of Credit and promptly notify each Several Issuing Lender (in the case of
Several Letters of Credit) and L/C Participant of the issuance and upon request
by any applicable Several Issuing Lender or L/C Participant, furnish to such
Several Issuing Lender or L/C Participant a copy of such Letter of Credit and
the amount of such L/C Participant’s participation therein.

SECTION 3.3. Commissions and Other Charges.

(a) Letter of Credit Commissions. Subject to Section 4.16(g), each Borrower
shall pay (or shall cause to be paid) to the Administrative Agent, for the pro
rata account of the Revolving Credit Lenders, a letter of credit commission with
respect to the undrawn Dollar Amount of each Letter of Credit issued for such
Borrower’s account at a rate per annum equal to the Applicable Percentage with
respect to Loans that are LIBOR Rate Loans (determined on a per annum basis).
For the purposes of computing the amount to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.7. Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Maturity Date and thereafter on
demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the Revolving Credit Lenders all
commissions received pursuant to this Section in accordance with their
respective Revolving Commitment Percentages.

(b) Issuance Fee. In addition to the foregoing commission, each Borrower shall
pay (or shall cause to be paid) to the Administrative Agent, for the account of
the applicable Issuing Lender an issuance fee equal to (a) in the case of
Fronted Letters of Credit, the Dollar Amount of the undrawn face amount of each
Fronted Letter of Credit issued for such Borrower’s account at the rate of
0.20% per annum and (b) in the case of Several Letters of Credit, the Dollar
Amount of the portion of each such Several Letter of Credit issued for such
Borrower’s account provided by the L/C Agent acting as Several Issuing Lender
for the relevant Participating Lenders pursuant to Section 3.1(b) at the rate of
0.20% per annum (as if the portion of such Several Letter of Credit provided by
the L/C Agent for such Participating Lenders were a Fronted Letter of Credit).
Such issuance fees shall be payable quarterly in arrears on the last Business
Day of each calendar quarter commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Maturity Date and thereafter on
demand of the Administrative Agent.

(c) Other Costs. In addition to the foregoing fees and commissions, each
Borrower shall pay or reimburse the applicable Issuing Lender (or cause the
applicable Issuing Lender to be paid or reimbursed) for such normal and
customary costs and expenses as are reasonably incurred or charged by such
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit issued for such Borrower’s account.

 

57



--------------------------------------------------------------------------------

(d) Payments. The commissions, fees, charges, costs and expenses payable
pursuant to this Section 3.3 shall be payable in Dollars.

SECTION 3.4. L/C Participations.

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Commitment
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
applicable Borrower through a Revolving Credit Loan or otherwise in accordance
with the terms of this Agreement, such L/C Participant shall pay to the Issuing
Lender in the applicable Permitted Currency upon demand at the Issuing Lender’s
address for notices specified herein an amount equal to such L/C Participant’s
Revolving Commitment Percentage of the amount of such draft, or any part
thereof, which is not so reimbursed.

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender in the applicable Permitted Currency the amount specified on the
applicable due date. If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing Lender
in the applicable Permitted Currency on demand, in addition to such amount, the
product of (i) such amount, times (ii) the daily average Federal Funds Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to the Issuing Lender, times (iii) a fraction the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. A certificate of the Issuing Lender with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
With respect to payment to the Issuing Lender of the unreimbursed amounts
described in this Section, if the L/C Participants receive notice that any such
payment is due (A) prior to 1:00 p.m. on any Business Day, such payment shall be
due that Business Day, and (B) after 1:00 p.m. on any Business Day, such payment
shall be due on the following Business Day.

 

58



--------------------------------------------------------------------------------

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving
Commitment Percentage of such payment in accordance with this Section, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Company or otherwise), or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

SECTION 3.5. Reimbursement Obligation of the Company. In the event of any
drawing under any Letter of Credit, each Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds in the applicable Permitted
Currency in which the Letter of Credit was denominated, the Issuing Lender (for
the account of the Several Issuing Lenders in the case of Several Letters of
Credit) on each date on which the Issuing Lender notifies the Company of the
date and amount of a draft paid under any Letter of Credit issued for the
account of such Borrower for the amount of the sum of (a) such draft so paid and
(b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment. Unless the Company shall immediately notify the
Issuing Lender (and in any event within one (1) Business Day of the date the
Company received notice from the Issuing Lender) that the applicable Borrower
intends to reimburse the Issuing Lender for such drawing from other sources or
funds, the Company shall be deemed to have timely given a Notice of Borrowing to
the Administrative Agent requesting that the Lenders make a Revolving Credit
Loan bearing interest at the Base Rate on such date in a Dollar Amount equal to
the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment
(including, without limitation, any and all costs, fees and other expenses
incurred by the Issuing Lender or the Several Issuing Lenders in effecting the
payment of any Letter of Credit denominated in an Alternative Currency), and the
Revolving Credit Lenders shall make a Revolving Credit Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender and the Several Issuing Lenders, as applicable, for
the amount of the related drawing and costs and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse any draft paid under a Letter
of Credit and related drawing costs and expenses provided herein is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Section 2.4(a) or Article V. If the applicable Borrower has elected to pay the
amount of such drawing with funds from other sources and shall fail to reimburse
the Issuing Lender or the Several Issuing Lenders, as applicable, as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Revolving Credit Loans which are Base
Rate Loans which were then overdue from the date such amounts become payable
(whether at stated maturity, by acceleration or otherwise) until payment in
full.

 

59



--------------------------------------------------------------------------------

SECTION 3.6. Exchange Indemnification and Increased Costs. The applicable
Borrower shall, upon demand from any Issuing Lender, Several Issuing Lender or
L/C Participant, pay to such Issuing Lender, Several Issuing Lender or such L/C
Participant, the amount of (i) any loss, expense or cost incurred by such
Issuing Lender, Several Issuing Lender or such L/C Participant and (ii) any
currency exchange loss, in each case that such Issuing Lender or such L/C
Participant sustains as a result of the Company’s (or the applicable Borrower’s)
repayment in any Permitted Currency other than the Permitted Currency in which
the applicable Letter of Credit was initially denominated. A certificate of such
Issuing Lender, Several Issuing Lender or such L/C Participant setting forth in
reasonable detail the basis for determining such additional amount or amounts
necessary to compensate such Issuing Lender, Several Issuing Lender or such L/C
Participant shall be conclusively presumed to be correct save for manifest
error.

SECTION 3.7. Obligations Absolute. Each Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which such Borrower may have
or have had against the Issuing Lender, any Several Issuing Lender or any
beneficiary of a Letter of Credit or any other Person. Each Borrower also agrees
that the Issuing Lender, the Several Issuing Lenders and the L/C Participants
shall not be responsible for, and any Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of any Borrower against any beneficiary of such Letter of
Credit or any such transferee. Neither the Issuing Lender nor any Several
Issuing Lender shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final nonappealable
judgment. Each Borrower agrees that any action taken or omitted by the Issuing
Lender under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct
shall be binding on such Borrower and shall not result in any liability of the
Issuing Lender or any L/C Participant to such Borrower. The responsibility of
the Issuing Lender and any Several Issuing Lender to the applicable Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

 

60



--------------------------------------------------------------------------------

SECTION 3.8. Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall apply.

SECTION 3.9. The L/C Agent. The L/C Agent is hereby authorized to execute and
deliver each Several Letter of Credit and each amendment to a Several Letter of
Credit on behalf of each Several Issuing Lender with respect to such Several
Letter of Credit. The L/C Agent shall use the Revolving Commitment Percentage of
a Several Issuing Lender under each Several Letter of Credit to determine its
“Commitment Share” as set forth in the applicable Several Letter of Credit
provided that the L/C Agent shall be severally (and not jointly) liable for an
amount equal to the Revolving Commitment Percentage of each Participating
Lender. The L/C Agent shall not amend any Several Letter of Credit to change the
“Commitment Shares” of a Lender or add or delete a Lender liable thereunder
unless such amendment is done in connection with an assignment in accordance
with Section 13.10, a change in the Lenders and/or the Revolving Commitment
Percentages as a result of any increase in the Aggregate Revolving Commitments
pursuant to Section 2.7 or any other addition or replacement of a Lender in
accordance with the terms of this Agreement or a change in status of a Lender as
a Participating Lender. Each Lender hereby irrevocably constitutes and appoints
the L/C Agent its true and lawful attorney-in-fact for and on behalf of such
Lender with full power of substitution and revocation in its own name or in the
name of the L/C Agent to issue, execute and deliver, as the case may be, each
Several Letter of Credit and each amendment to a Several Letter of Credit and to
carry out the purposes of this Agreement with respect to Several Letters of
Credit. Upon request, each Lender shall execute such powers of attorney or other
documents as any beneficiary of any Several Letter of Credit may reasonably
request to evidence the authority of the L/C Agent to execute and deliver such
Several Letter of Credit and any amendment or other modification thereto on
behalf of the Lenders.

SECTION 3.10. Reporting of Letter of Credit Information and L/C Commitment. At
any time that there is an Issuing Lender that is not also the financial
institution acting as Administrative Agent, then (a) on the last Business Day of
each calendar month, (b) on each date that a Letter of Credit is amended,
terminated or otherwise expires, (c) on each date that a Letter of Credit is
issued or the expiry date of a Letter of Credit is extended, and (d) upon the
request of the Administrative Agent, each Issuing Lender (or, in the case of
clauses (b), (c) or (d) of this Section, the applicable Issuing Lender) shall
deliver to the Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Administrative Agent information (including,
without limitation, any reimbursement, cash collateral, or termination in
respect of Letters of Credit issued by such Issuing Lender) with respect to each
Letter of Credit issued by such Issuing Lender that is outstanding hereunder. In
addition, each Issuing Lender shall provide notice to the Administrative Agent
of its L/C Fronting Commitment, or any change thereto, promptly upon it becoming
an Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any Issuing Lender to provide such information pursuant to this
Section 3.10 shall limit the obligations of the Borrower or any Revolving Credit
Lender hereunder with respect to its reimbursement and participation obligations
hereunder.

 

61



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL LOAN PROVISIONS

SECTION 4.1. Interest.

(a) Interest Rate Options. Subject to the provisions of this Section, at the
election of the Company, (i) Revolving Credit Loans and USD Revolving Credit
Loans denominated in Dollars shall bear interest at (A) the Base Rate plus the
Applicable Percentage or (B) the LIBOR Rate plus the Applicable Percentage,
(ii) Revolving Credit Loans denominated in an Alternative Currency shall bear
interest at the LIBOR Rate plus the Applicable Percentage, (iii) the Japanese
Yen Loans shall bear interest at (A) the Japanese Base Rate plus the Applicable
Percentage and (iv) each Swingline Loan shall bear interest at the LIBOR Market
Index Rate plus the Applicable Percentage (provided that the LIBOR Rate shall
not be available until three (3) Business Days after the Closing Date unless the
Company has delivered to the Administrative Agent a letter in form and substance
satisfactory to the Administrative Agent indemnifying the Lenders against any
loss or expense which may arise or be attributable to such Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan due to any failure of any Borrower to borrow on the date
specified therefore in the initial Notice of Borrowing). The Company shall
select the rate of interest and Interest Period, if any, applicable to any
Revolving Credit Loan or USD Revolving Credit Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 4.2. Any Revolving Credit Loan or USD Revolving Credit Loan
denominated in Dollars or any portion thereof as to which the Company has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan and any Revolving Credit Loan or any portion thereof as to which the
Company has not duly specified the applicable Permitted Currency (x) in its
Notice of Borrowing as provided herein shall be deemed a request for a Revolving
Credit Loan denominated in Dollars and (y) in its Notice of
Conversion/Continuation as provided herein shall be deemed to be a request for a
Revolving Credit Loan denominated in the same Permitted Currency as the
Revolving Credit Loan to be converted or continued (it being understood that USD
Revolving Loans are available only in Dollars).

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Company, by
giving notice at the times described in Section 2.4 or 4.2, as applicable, shall
elect an interest period (each, an “Interest Period”) to be applicable to such
Loan, which Interest Period shall be a period of one (1), two (2), three (3) or
six (6) months, or, if agreed to by all Lenders, a period of less than thirty
(30) days, or a period of nine (9) or twelve (12) months; provided that:

 

62



--------------------------------------------------------------------------------

(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;

(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period; and

(iv) there shall be no more than ten (10) Interest Periods in effect at any
time.

(c) Default Rate. Subject to Section 11.3, as directed by the Required Lenders,
upon the occurrence and during the continuance of an Event of Default under
Section 11.1(a) or (b), (i) the Company shall no longer have the option to
request Letters of Credit, LIBOR Rate Loans, Japanese Yen Loans or Swingline
Loans, (ii) the principal amount of all past due LIBOR Rate Loans shall bear
interest at a rate per annum two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (iii) all past due Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document. Interest shall continue to accrue on the
Obligations after the filing by or against any Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal, or foreign.

(d) Interest Payment and Computation. Interest on each Base Rate Loan, Japanese
Yen Loan and Swingline Loan shall be due and payable in arrears on the last
Business Day of each calendar quarter commencing March 31, 2011; and interest on
each LIBOR Rate Loan shall be due and payable on the last day of each Interest
Period applicable thereto, and if such Interest Period extends over three
(3) months, at the end of each three (3) month interval during such Interest
Period. Interest on LIBOR Rate Loans

 

63



--------------------------------------------------------------------------------

(except for Alternative Currency Loans denominated in Pounds Sterling), Base
Rate Loans based on the Federal Funds Rate, Swingline Loans and all fees payable
hereunder shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed and interest on Base Rate Loans based on the Prime
Rate, Japanese Yen Loans and Alternative Currency Loans denominated in Pounds
Sterling shall be computed on the basis of a 365/366-day year and assessed for
the actual number of days elapsed.

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement in respect of any Borrower exceed the highest
rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. In the
event that such a court determines that the Lenders have charged or received
interest hereunder or under any other Loan Document in respect of any Borrower
in excess of the highest applicable rate, the rate in effect hereunder with
respect to such Borrower shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to such Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that no
Borrower pay or contract to pay, and that neither the Administrative Agent nor
any Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by such Borrower under
Applicable Law.

(f) Basis of Accrual. Subject to Section 1.8 hereof, if the basis of accrual of
interest or fees expressed in this Agreement with respect to the currency of any
state that becomes a Participating Member State, in judgment of the
Administrative Agent, shall not be available because interest rate quotes for
the applicable national currency unit are no longer provided, or shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest or fees in respect of the Euro, such convention
or practice shall replace such expressed basis effective as of and from the date
on which such state becomes a Participating Member State; provided that if any
Revolving Credit Loan in the currency of such state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Revolving Credit Loan, at the end of the then current Interest Period.

SECTION 4.2. Notice and Manner of Conversion or Continuation of Revolving Credit
Loans and USD Revolving Credit Loans. Provided that no Event of Default has
occurred and is then continuing, the Company shall have the option to
(a) convert at any time following the third Business Day after the Closing Date
all or any portion of any outstanding Base Rate Loans in a principal amount
equal to $5,000,000 or any whole multiple of $1,000,000 in excess thereof into
one or more LIBOR Rate Loans denominated in Dollars and (b) upon the expiration
of any Interest Period, (i) convert all or any part of its outstanding LIBOR
Rate Loans denominated in Dollars in a principal amount equal to $5,000,000 or a
whole multiple of $1,000,000 in excess thereof into Base Rate Loans or (ii)

 

64



--------------------------------------------------------------------------------

continue any LIBOR Rate Loans as LIBOR Rate Loans of the same currency. Whenever
the Company desires to convert or continue Revolving Credit Loans or USD
Revolving Credit Loans as provided above, the Company shall give the
Administrative Agent irrevocable prior written notice in the form attached as
Exhibit E (a “Notice of Conversion/Continuation”) or telephonic notice (followed
by prompt delivery of such Notice of Conversion/Continuation) not later than
11:00 a.m. (time of Administrative Agent’s Correspondent) four (4) Business Days
(with respect to any Loan denominated in an Alternative Currency) and 11:00 a.m.
(Charlotte time) three (3) Business Days (with respect to any Loan denominated
in Dollars) before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying (A) the Revolving Credit Loans or USD
Revolving Credit Loans to be converted or continued, and, in the case of any
LIBOR Rate Loan to be converted or continued, the last day of the Interest
Period therefor, (B) the currency in which such Revolving Credit Loan is
denominated, (C) the effective date of such conversion or continuation (which
shall be a Business Day), (D) the principal amount of such Revolving Credit
Loans or USD Revolving Credit Loans to be converted or continued, and (E) the
Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the Revolving Credit Lenders or
the USD Revolving Credit Lenders, as applicable, of such Notice of
Conversion/Continuation.

SECTION 4.3. Fees.

(a) Commitment Fee. Commencing on the Closing Date, subject to Section 4.16(g),
the Company shall pay to the Administrative Agent, for the account of the
Revolving Credit Lenders and USD Revolving Credit Lenders, a non-refundable
commitment fee at a rate per annum equal to the Applicable Percentage on the
average daily unused portion of the Commitments; provided that the amount of
outstanding Swingline Loans and Japanese Yen Loans shall not be considered usage
of the Commitments for the purpose of calculating such commitment fee. The
commitment fee shall be payable in Dollars in arrears on the last Business Day
of each calendar quarter during the term of this Agreement commencing March 31,
2011 and on the Maturity Date. Such commitment fee shall be distributed by the
Administrative Agent to the Revolving Credit Lenders and the USD Revolving
Credit Lenders pro rata in accordance with such Lenders’ respective Commitment
Percentages to the applicable Credit Facility.

(b) Administrative Agent’s and Other Fees. The Company agrees to pay in Dollars
any fees set forth in the Fee Letters.

SECTION 4.4. Manner of Payment.

(a) Loans Denominated in Dollars. Each payment by the Borrowers on account of
the principal of or interest on the Loans denominated in Dollars or of any fee,
commission or other amounts payable to the applicable Lenders under this
Agreement shall be made in Dollars not later than 1:00 p.m. (Charlotte time) on
the date specified for payment under this Agreement to the Administrative Agent
at the Administrative Agent’s

 

65



--------------------------------------------------------------------------------

Office for the account of the applicable Lenders (other than as set forth below)
pro rata in accordance with their respective Commitment Percentages to the
applicable Credit Facility (except as specified below), in Dollars, in
immediately available funds and shall be made without any setoff, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. (Charlotte time) on such day shall be deemed a payment on such date for the
purposes of Section 11.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. (Charlotte time) shall be deemed to have been made on the next succeeding
Business Day for all purposes.

(b) Revolving Credit Loans Denominated in Alternative Currencies. Each payment
by the Borrowers on account of the principal of or interest on the Revolving
Credit Loans denominated in any Alternative Currency shall be made in such
Alternative Currency not later than 1:00 p.m. (the time of the Administrative
Agent’s Correspondent) on the date specified for payment under this Agreement to
the Administrative Agent’s account with the Administrative Agent’s Correspondent
for the account of the Revolving Credit Lenders (other than as set forth below)
pro rata in accordance with their respective Revolving Commitment Percentages
(except as set forth below) in immediately available funds, and shall be made
without any set-off, counterclaim or deduction whatsoever. Any payment received
after such time but before 2:00 p.m. (the time of the Administrative Agent’s
Correspondent) on such day shall be deemed a payment on such date for the
purposes of Section 11.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. (the time of the Administrative Agent’s Correspondent) shall be deemed to
have been made on the next succeeding Business Day for all purposes.

(c) Japanese Yen Loans. Each payment by the Company on account of the principal
of or interest on the Japanese Yen Loans shall be made in Japanese Yen not later
than 1:00 p.m. (Tokyo time) on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Japanese Yen Lender (other than as set forth below) in
immediately available funds and shall be made without any setoff, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. (Tokyo time) on such day shall be deemed a payment on such date for the
purposes of Section 11.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 2:00
p.m. (Tokyo time) shall be deemed to have been made on the next succeeding
Business Day for all purposes.

(d) Pro Rata Treatment. Upon receipt by the Administrative Agent (or the
applicable Administrative Agent’s Correspondent) of each such payment, the
Administrative Agent (or the applicable Administrative Agent’s Correspondent)
shall distribute to each applicable Lender at its address for notices set forth
herein its pro rata share of such payment in accordance with such Lender’s
Commitment Percentage to the applicable Credit Facility (except as specified
below), and shall wire advice of the amount

 

66



--------------------------------------------------------------------------------

of such credit to each such Lender. Each payment to the Administrative Agent of
the Issuing Lender’s fees or Revolving Credit Lenders’ commissions with respect
to Letters of Credit shall be made in like manner, but for the account of the
Issuing Lender or the Revolving Credit Lenders, as the case may be. Each payment
to the Administrative Agent of the Administrative Agent’s fees or expenses shall
be made for the account of the Administrative Agent and any amount payable to
any Lender under Section 4.11, 4.12, 4.13 or 13.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Each payment to
the Administrative Agent (or the applicable Administrative Agent’s
Correspondent) with respect to Swingline Loans (including, without limitation,
the applicable Swingline Lender’s fees or expenses) shall be made for the
account of the applicable Swingline Lender. Each payment to the Administrative
Agent (or the applicable Administrative Agent’s Correspondent) with respect to
the Japanese Yen Loans (including, without limitation, the Japanese Yen Lender’s
fees or expenses) shall be made for the account of the Japanese Yen Lender.
Subject to Section 4.1(b)(ii) if any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment.

(e) Defaulting Lenders. Notwithstanding anything to the contrary in this
Section 4.4, if there exists a Defaulting Lender each payment by any Borrower to
or for the account of such Defaulting Lender hereunder shall be applied in
accordance with Section 4.16(b).

SECTION 4.5. Evidence of Indebtedness.

(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the applicable
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Revolving Credit Note, USD Revolving Credit Note, Japanese Yen Note
and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans, USD Revolving Credit Loans, Japanese Yen Loans and/or
Swingline Loan, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.

 

67



--------------------------------------------------------------------------------

(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Japanese Yen Loans, Letters of
Credit and Swingline Loans. In the event of any conflict between the accounts
and records maintained by the Administrative Agent and the accounts and records
of any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

SECTION 4.6. Adjustments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations (other than pursuant to
Section 4.11, 4.12, 4.13 or 13.3 hereof) greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and

(b) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Japanese Yen Loans, Swingline Loans and Letters of Credit to
any assignee or participant, other than to the Borrowers or any Subsidiary
thereof (as to which the provisions of this paragraph shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation in any obligation of such Borrower pursuant to the foregoing
arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

SECTION 4.7. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
are several and are not joint or joint and several. Unless the Administrative
Agent shall have received notice from a Lender prior to a proposed borrowing
date or as of a proposed borrowing

 

68



--------------------------------------------------------------------------------

time, as applicable, that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date or time (which notice shall not release such Lender of its
obligations hereunder), the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on such proposed
borrowing date or as of such proposed borrowing time in accordance with
Section 2.4(b), and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date or time a
corresponding amount. If such amount is made available to the Administrative
Agent on a date or time after such borrowing date or time, as applicable, such
Lender shall pay to the Administrative Agent on demand an amount, until paid,
equal to (a) with respect to any Loan denominated in Dollars, the product of
(i) the amount not made available by such Lender in accordance with the terms
hereof, times (ii) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (iii) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
or time to the date on which such amount not made available by such Lender in
accordance with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360 and (b) with respect to
any Loan denominated in an Alternative Currency, the amount not made available
by such Lender in accordance with the terms hereof and interest thereon at a
rate per annum equal to the Administrative Agent’s aggregate marginal cost
(including the cost of maintaining any required reserves or deposit insurance
and of any fees, penalties, overdraft charges or other costs or expenses
incurred by the Administrative Agent as a result of the failure to deliver funds
hereunder) of carrying such amount. A certificate of the Administrative Agent
with respect to any amounts owing under this Section shall be conclusive, absent
manifest error. If such Lender’s Commitment Percentage of such borrowing under
such Credit Facility is not made available to the Administrative Agent by such
Lender within three (3) Business Days after such borrowing date or time, the
Administrative Agent shall be entitled to recover such amount made available by
the Administrative Agent with interest thereon at the rate per annum applicable
to Base Rate Loans hereunder, on demand, from the applicable Borrower. The
failure of any Lender to make available its Commitment Percentage under the
applicable Credit Facility of any Loan requested hereunder shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date or as of such borrowing
time, as applicable, but no Lender shall be responsible for the failure of any
other Lender to make its Commitment Percentage of such Loan available on the
borrowing date or as of such borrowing time, as applicable.

SECTION 4.8. Redenomination of Alternative Currency Loans.

(a) Conversion to the Base Rate. If any Alternative Currency Loan is required to
bear interest based at the Base Rate rather than the LIBOR Rate, pursuant to
Section 4.1(c), Section 4.10 or any other applicable provision hereof, such Loan
shall be deemed funded in Dollars in an amount equal to the Dollar Amount of
such Alternative Currency Loan, all subject to the provisions of Section 2.4(b).
The applicable Borrower shall reimburse the Lenders upon any such conversion for
any amounts required to be paid under Section 4.11 and Section 4.12(d).

 

69



--------------------------------------------------------------------------------

(b) Redenomination of Loans. Subject to Section 1.8 hereof, any Revolving Credit
Loan to be denominated in the currency of the applicable Participating Member
State shall be made in the Euro.

(c) Redenomination of Obligations. Subject to Section 1.8 hereof, any obligation
of any party under this Agreement or any other Loan Document which has been
denominated in the currency of a Participating Member State shall be
redenominated into the Euro.

(d) Further Assurances. The terms and provisions of this Agreement will be
subject to such reasonable changes of construction as determined by the
Administrative Agent to reflect the implementation of the EMU in any
Participating Member State or any market conventions relating to the fixing
and/or calculation of interest being changed or replaced and to reflect market
practice at that time, and subject thereto, to put the Administrative Agent, the
Revolving Credit Lenders and the Borrowers in the same position, so far as
possible, that they would have been if such implementation had not occurred. In
connection therewith, each Borrower agrees, at the request of the Administrative
Agent, at the time of or at any time following the implementation of the EMU in
any Participating Member State or any market conventions relating to the fixing
and/or calculation of interest being changed or replaced, to enter into an
agreement amending this Agreement in a mutually satisfactory manner.

SECTION 4.9. Regulatory Limitation. In the event, as a result of increases in
the value of Alternative Currencies against the Dollar or for any other reason,
the obligation of any of the Lenders to make Loans (taking into account the
Dollar Amount of the Obligations and all other indebtedness required to be
aggregated under 12 U.S.C.A. §84, as amended, the regulations promulgated
thereunder and any other Applicable Law) is determined by such Lender to exceed
its then applicable legal lending limit under 12 U.S.C.A. §84, as amended, and
the regulations promulgated thereunder, or any other Applicable Law, the amount
of additional Extensions of Credit such Lender shall be obligated to make or
issue or participate in hereunder shall immediately be reduced to the maximum
amount which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Commitment Percentages to the relevant Credit
Facility and, to the extent necessary under such laws and regulations (as
determined by each of the Lenders, with respect to the applicability of such
laws and regulations to itself), and the Company shall reduce, or cause to be
reduced, complying to the extent practicable with the remaining provisions
hereof, the Obligations outstanding hereunder by an amount sufficient to comply
with such maximum amounts.

 

70



--------------------------------------------------------------------------------

SECTION 4.10. Changed Circumstances.

(a) Circumstances Affecting LIBOR Rate and Alternative Currency Availability. If
with respect to any Interest Period the Administrative Agent or any Lender
(after consultation with the Administrative Agent) shall determine that (i) by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars or an Alternative Currency in the applicable
amounts are not being quoted via the Reuters Page LIBOR01, or its successor
page, or offered to the Administrative Agent or such Lender for such Interest
Period, (ii) a fundamental change has occurred in the foreign exchange or
interbank markets with respect to any Alternative Currency (including, without
limitation, changes in national or international financial, political, or
economic conditions or currency exchange rates or exchange controls) or (iii) it
has become otherwise materially impractical for the Administrative Agent, the
Japanese Yen Lender or the Lenders to make such Loan in an Alternative Currency,
then the Administrative Agent shall forthwith give notice thereof to the
Company. Thereafter, until the Administrative Agent notifies the Company that
such circumstances no longer exist, the obligation of the Lenders under the
applicable Credit Facility to make LIBOR Rate Loans, Alternative Currency Loans,
or Japanese Yen Loans, as applicable, and the right of the Company to convert
any Loan to or continue any Loan as a LIBOR Rate Loan or an Alternative Currency
Loan, as applicable, under the applicable Credit Facility shall be suspended,
and the applicable Borrower shall repay in full (or cause to be repaid in full)
the then outstanding principal amount of each such LIBOR Rate Loan, Alternative
Currency Loan, or Japanese Yen Loan, as applicable, under the applicable Credit
Facility together with accrued interest thereon, (A) with respect to LIBOR Rate
Loans or Alternative Currency Loans, on the last day of the then current
Interest Period, if applicable, to such LIBOR Rate Loan or Alternative Currency
Loan or convert to LIBOR Rate Loans denominated in Dollars, if available, as
applicable, or (B) with respect to Japanese Base Rate Loans, immediately upon
the request of the Japanese Yen Lender, or (C) with respect to any LIBOR Rate
Loans, convert the then outstanding principal amount of each such LIBOR Rate
Loan or Alternative Currency Loan, as applicable, to a Base Rate Loan as of the
last day of such Interest Period.

(b) Laws Affecting LIBOR Rate and Alternative Currency Availability. If, after
the date hereof, the introduction of, or any change in, any Applicable Law or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan (or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR) under the applicable Credit Facility, any
Alternative Currency Loan, or any Japanese Yen Loan, such Lender shall promptly
give notice thereof to the Administrative Agent and the Administrative

 

71



--------------------------------------------------------------------------------

Agent shall promptly give notice to the Company and the other Lenders.
Thereafter, until the Administrative Agent notifies the Company that such
circumstances no longer exist with respect to the applicable Credit Facility,
(i) the obligations of the Lenders to make LIBOR Rate Loans (or a Base Rate Loan
as to which the interest rate is determined with reference to LIBOR) under the
applicable Credit Facility, Alternative Currency Loans, or Japanese Yen Loans,
as applicable, and the right of the Company to convert any Revolving Credit Loan
or USD Revolving Credit Loan to, or continue any Revolving Credit Loan or USD
Revolving Credit Loan as, a LIBOR Rate Loan (or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR) or Alternative Currency
Loan, as applicable, shall be suspended and thereafter the Company may select
Base Rate Loans (as to which the interest rate is not determined by reference to
LIBOR) or convert to LIBOR Rate Loans denominated in Dollars, if available
hereunder, and (ii) if any of the Lenders may not lawfully continue to maintain
a LIBOR Rate Loan (or a Base Rate Loan as to which the interest rate is
determined with reference to LIBOR) or Alternative Currency Loan or convert to
LIBOR Rate Loans denominated in Dollars, as applicable, to the end of the then
current Interest Period applicable thereto as a LIBOR Rate Loan (or a Base Rate
Loan as to which the interest rate is determined with reference to LIBOR) or
Alternative Currency Loan or convert to LIBOR Rate Loans denominated in Dollars,
if available, as applicable, the applicable LIBOR Rate Loan (or a Base Rate Loan
as to which the interest rate is determined with reference to LIBOR) or
Alternative Currency Loan, as applicable, shall immediately be converted to a
Base Rate Loan (as to which the interest rate is not determined by reference to
LIBOR) for the remainder of such Interest Period; provided that if the Company
elects to make such conversion, the Company shall pay (or cause the applicable
Designated Borrower to pay) to the Administrative Agent and the Lenders any and
all costs, fees and other expenses incurred by the Administrative Agent and the
Lenders in effecting such conversion.

SECTION 4.11. Indemnity. Each Borrower hereby agrees to indemnify each of the
Lenders against any loss or expense (including, without limitation, any foreign
exchange costs, and excluding loss of profits or anticipated profits) which may
arise or be attributable to each Lender’s obtaining, liquidating or employing
deposits or other funds acquired to effect, fund or maintain any Loan (a) as a
consequence of any failure by such Borrower to make any payment when due of any
amount due hereunder in connection with a LIBOR Rate Loan or an Alternative
Currency Loan, (b) due to any failure of such Borrower to borrow, continue or
convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan or any Alternative Currency Loan by such Borrower on a date
other than the last day of the Interest Period therefor. The amount of such loss
or expense shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans under the relevant Credit Facility in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Company through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

 

72



--------------------------------------------------------------------------------

SECTION 4.12. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, any Japanese Yen Loan, any Letter of Credit, any participation in a
Japanese Yen Loan or a Letter of Credit or any LIBOR Rate Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 4.13 and the
imposition of, or any change in the rate of any Excluded Tax or any UK Tax
Deduction or German Tax Deduction excluded from gross-up by clause (i) or
(ii) of Section 4.13(a) payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement, LIBOR Rate Loans or Japanese Yen Loans
made by such Lender or any Letter of Credit, or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or any
Japanese Yen Loan (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender of participating in, issuing or maintaining
any Japanese Yen Loan or Letter of Credit (or of maintaining its obligation to
participate in any Japanese Yen Loan or to participate in or to issue any Letter
of Credit), or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
written request of such Lender, the Company shall promptly pay (or cause the
applicable Designated Borrower to pay) to any such Lender such additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit, Japanese Yen Loans or Swingline Loans held
by, such Lender or the Letters of Credit issued by the Issuing Lender

 

73



--------------------------------------------------------------------------------

or the Several Issuing Lenders, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time upon written request of such Lender, the Company shall promptly pay (or
cause the applicable Designated Borrower to pay) to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay (or cause the applicable Designated Borrower to pay) such Lender the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

(d) Exchange Indemnification and Increased Costs. Each Borrower shall, upon
demand from the Administrative Agent, pay to the Administrative Agent or any
applicable Lender, the amount of (i) any loss, expense or cost incurred by the
Administrative Agent or any applicable Lender, (ii) any interest or any other
return, including principal, foregone by the Administrative Agent or any
applicable Lender as a result of the introduction of, change over to or
operation of the Euro, or (iii) any currency exchange loss, that the
Administrative Agent or any Lender sustains as a result of any payment being
made by such Borrower in a currency other than that originally extended to such
Borrower or as a result of any other currency exchange loss incurred by the
Administrative Agent or any applicable Lender under this Agreement in respect of
extensions of credit to such Borrower. A certificate of the Administrative Agent
setting forth the basis for determining such additional amount or amounts
necessary to compensate the Administrative Agent or the applicable Lender shall
be conclusively presumed to be correct save for manifest error.

(e) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

SECTION 4.13. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes; provided that if any Indemnified Taxes shall be required by Applicable
Law to be deducted

 

74



--------------------------------------------------------------------------------

from any payments by or on account of any obligation of any Borrower hereunder
or under any other Loan Document, then (x) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or applicable Lender receives an amount equal to the sum it would have
received had no such deductions been made, (y) such Borrower shall make such
deductions and (z) such Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with Applicable Law.
Notwithstanding the foregoing, a payment shall not be required to be increased
pursuant to this Section 4.13(a) where:

(i) any United Kingdom Taxes are required to be deducted or withheld (a “UK Tax
Deduction”) from a payment of interest hereunder or under any other Loan
Document if on the date on which the payment falls due:

(A) the payment could have been made to the relevant Lender without a UK Tax
Deduction if it was a UK Qualifying Lender, but on that date that Lender is not
or has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

(B) the relevant Lender is a UK Qualifying Lender solely by virtue of
sub-paragraph (b) of the definition of UK Qualifying Lender and that relevant
Lender has not given a Tax Confirmation to the Company where the payment could
have been made to the relevant Lender without a UK Tax Deduction if that Lender
had given a Tax Confirmation to the Company or the relevant UK Borrower, on the
basis that the Tax Confirmation would have enabled that UK Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the Taxes Act; or

(C) the relevant Lender is a UK Qualifying Lender solely under sub-paragraph
(b) of the definition of UK Qualifying Lender; an officer of HM Revenue and
Customs (“HMRC”) has given (and not revoked) a direction (a “Direction”) under
section 931 of the Taxes Act (as that provision has effect on the date on which
the relevant Lender became a Lender) which relates to that payment and that
Lender has received from a UK Borrower or the Company a certified copy of that
Direction; and the payment could have been made to the Lender without any UK Tax
Deduction in the absence of that Direction; or

(D) the relevant Lender is a Treaty Lender and the party making the payment is
able to demonstrate that the payment could have been made to the Lender without
the UK Tax Deduction had that Lender complied with its obligations under
Section 4.13(e) and (f);

 

75



--------------------------------------------------------------------------------

(ii) any German Taxes are required to be deducted or withheld (a “German Tax
Deduction”) from a payment of interest hereunder or under any other Loan
Document if on the date on which the payment falls due:

(A) the payment could have been made to the relevant Lender without a German Tax
Deduction if it was a German Qualifying Lender, but on that date that Lender is
not or has ceased to be a German Qualifying Lender other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority; or

(B) the relevant Lender is a Treaty Lender and the party making the payment is
able to demonstrate that the payment could have been made to the Lender without
the German Tax Deduction had that Lender cooperated in completing any procedural
formalities necessary for that party to obtain authorization to make the payment
without a German Tax Deduction.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (a) above, the applicable Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with Applicable Law, except
for any Other Taxes imposed on any assignment or participation pursuant to
Section 13.10.

(c) Indemnification by the Borrowers. The applicable Borrower shall indemnify
the Administrative Agent and each Lender within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under any Loan Document or otherwise imposed in connection with the transactions
contemplated by the Loan Documents (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided that if the Company
reasonably believes that such Indemnified Taxes were not correctly or legally
asserted, the Administrative Agent or such Lender, as the case may be, will use
reasonable efforts to cooperate with the Company (at the Company’s expense) to
obtain a refund of such Indemnified Taxes (in cash or as a credit against
another existing tax liability), the benefit of which refund shall be returned
to the Company (or applicable Borrower) to the extent provided in
Section 4.13(g). A certificate as to the amount of such payment or liability
(along with a copy of any applicable documents from the Internal Revenue Service
or other Governmental Authority that asserts such claim as to Indemnified Taxes)
delivered to the Company by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

76



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by a Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Status of Lenders. Each Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which a
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law (with respect to documentation
prescribed by the United States, the United Kingdom and Germany) or reasonably
requested by the Company or the Administrative Agent (with respect to all other
documentation), such properly completed and executed documentation prescribed by
Applicable Law as will permit (once filed with the relevant Governmental
Authority where so required) such payments under this Agreement to be made
without withholding or at a reduced rate of withholding and in delivering such
properly completed and executed documentation to the Company each such Foreign
Lender shall be deemed to have complied with its obligations as set out in this
sentence. The Company shall timely file such documentation with the relevant
Governmental Authority in accordance with and as required by Applicable Law
within 10 days of receipt. Notwithstanding anything to the contrary in the first
sentence of this Section 4.13(e), the completion, execution and submission of
such documentation shall not be required if in the Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender, provided that this sentence shall not apply
to any applicable documentation prescribed by Applicable Law in the United
States, the United Kingdom and Germany. In addition, any Lender, if requested by
the Company or the Administrative Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to United States backup
withholding or information reporting requirements. Without limiting the
generality of the foregoing, each Foreign Lender (determined for this purpose
solely in relation to the Company) shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so):

 

77



--------------------------------------------------------------------------------

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party, or

(ii) duly completed copies of Internal Revenue Service Form W-8ECI, or

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit such Borrower to determine the withholding or deduction
required to be made.

(f) UK Status of Lenders.

(i) Nothing in section 4.13(e) shall require a Treaty Lender to:

(A) register under the HMRC DT Treaty Passport scheme;

(B) apply the HMRC DT Treaty Passport scheme to any Loan if it has so
registered; or

(C) file Treaty forms if it (x) has included an indication that it wishes the
HMRC DT Treaty Passport scheme to apply to this Agreement in accordance with
paragraph (ii) or (iv) below; (y) notified the Company or Administrative Agent
of its scheme reference number and its jurisdiction of tax residence pursuant to
paragraph (ii) or (iv) below; and (z) the Borrower making that payment has not
complied with its obligations under paragraphs (iii) or (v) below. Where a
Borrower has not been able to comply with its obligations under paragraphs
(iii) or (v) due to failure of the Administrative Agent or the relevant Lender
to provide the indication (including the scheme reference numbers and
jurisdiction of tax residence) described in paragraphs (ii) or (iv) (as the case
may be), such inability shall not constitute an Event of Default.

 

78



--------------------------------------------------------------------------------

(ii) A Treaty Lender which becomes a Party to this Agreement on the date on
which this Agreement is entered into that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall make an indication to that effect by providing its scheme reference number
and its jurisdiction of tax residence to the Administrative Agent or the Company
on or before the date of this Agreement.

(iii) Where a Lender provides the indication described in paragraph (ii) above;

(A) each UK Borrower shall file a duly completed form DTTP2 in respect of such
Lender with HMRC within 30 days of the date of this Agreement (provided that,
where the indication has been given solely to the Administrative Agent, such UK
Borrower received such indication in a sufficiently timely manner) and shall
promptly provide the Lender with a copy of that filing; and

(B) each Borrower that becomes a UK Borrower after the date of this Agreement,
shall to the extent that Lender is making a Commitment available to that
Borrower, file a duly completed form DTTP2 in respect of such Lender with HMRC
within 30 days of such Borrower becoming a party to this Agreement and shall
promptly provide the Lender with a copy of that filing.

(iv) A Lender that becomes a party to this Agreement after the date (the
“Relevant Date”) of this Agreement and is a Treaty Lender that holds a passport
under the HMRC DT Treaty Passport scheme, and which wishes for that scheme to
apply to this Agreement shall include an indication to that effect by providing
its scheme reference number and its jurisdiction of tax residence to the Company
or the Administrative Agent in the documents it executes.

(v) Where a Lender provides the indication described in paragraph (iv):

(A) each UK Borrower which is a Party as a Borrower as at the Relevant Date
shall, to the extent that Lender becomes a Lender under Commitments made
available to that Borrower file a duly completed form DTTP2 with HMRC within 30
days of that Relevant Date (provided that, where the indication has been given
solely to the Administrative Agent, such UK Borrower receives such indication in
a sufficiently timely manner,) and shall promptly provide the Lender with a copy
of that filing ;and

(B) each Borrower that becomes a UK Borrower after the Relevant Date, shall to
the extent that Lender is making a Commitment available to that Borrower, file a
duly completed form DTTP2 in respect of such Lender with HMRC within 30 days of
such Borrower becoming a party to this Agreement and shall promptly provide the
Lender with a copy of that filing.

 

79



--------------------------------------------------------------------------------

(vi) If a Lender has not:

(A) included an indication to the effect that it wishes the HMRC DT Treaty
Passport scheme to apply to this Agreement in accordance with paragraphs (ii) or
(iv) above; or

(B) notified the Company or Administrative Agent of its scheme reference number
and its jurisdiction of tax residence pursuant to paragraph (ii) or (iv) above;
then

no Borrower shall file any form relating to the HMRC DT Treaty Passport scheme
in respect of that Lender’s Commitment(s) or its participation in any Loan.

(vii) A Lender which becomes a Party to this Agreement on the date on which this
Agreement is entered into that is a UK Qualifying Lender solely by virtue of
sub-paragraph (b) of the definition of UK Qualifying Lender gives a Tax
Confirmation to the Company by entering into the Agreement. Such a Lender shall
promptly notify the Company and the Administrative Agent if there is any change
in the position from that set out in the Tax Confirmation. A Person that
hereafter becomes a party to this Agreement as a Lender pursuant to
Section 13.10 that is a UK Qualifying Lender solely by virtue of sub-paragraph
(b) of the definition of UK Qualifying Lender shall provide a Tax Confirmation
in the forms and certificates provided in accordance with this Section which it
executes by including whether it falls within sub-paragraph (b)(i), (ii) or
(iii) of the definition of UK Qualifying Lender. Such a Lender shall promptly
notify the Company and the Administrative Agent if there is any change in the
position from that set out in the Tax Confirmation.

(g) Treatment of Certain Refunds. If the Administrative Agent or a Lender
reasonably determines, in its sole discretion, that it has received a refund of,
or a credit with respect to, any Taxes as to which it has been indemnified by
any Borrower or with respect to which any Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund or credit (only to the extent such credit is realized) (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses of the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided that
each Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Borrower or any other Person.

 

80



--------------------------------------------------------------------------------

(h) If a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Company or the Administrative Agent such properly completed and
executed documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company (or any Designated Borrower that is a Domestic
Subsidiary, as applicable) and the Administrative Agent to comply with their
respective obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. To the extent that the relevant
documentation provided pursuant to this paragraph is rendered obsolete or
inaccurate in any material respect as a result of changes in circumstances with
respect to the status of a Lender, such Lender shall, to the extent permitted by
Applicable Law, deliver to the Company and the Administrative Agent revised
and/or updated documentation sufficient for the Company and the Administrative
Agent to confirm the compliance of the Company (or any Designated Borrower that
is a Domestic Subsidiary, as applicable), the Administrative Agent, and such
Lender with their respective obligations under FATCA and/or to determine the
amount to deduct and withhold under FATCA. Solely for purposes of this paragraph
(h), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date hereof, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Borrower and the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(i) Each Lender shall severally indemnify the Administrative Agent, within ten
(10) days after demand therefor, for any Taxes (but, in the case of Indemnified
Taxes and Other Taxes, only to the extent that any Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Borrowers to do so) attributable to
such Lender that are payable or paid by the Administrative Agent, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document (or otherwise payable by the
Administrative Agent to the Lender from any other source) against any amount due
to the Administrative Agent under this paragraph (i).

 

81



--------------------------------------------------------------------------------

(j) Survival. Without prejudice to the survival of any other agreement of any
Borrower hereunder, the agreements and obligations of each Borrower contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Commitments.

SECTION 4.14. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender other than the
Administrative Agent delivers a notice to the Company under Section 4.10 or
requests compensation under Section 4.12, or requires any Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.13, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would avoid the circumstances giving rise to the
need to give notice under Section 4.10 or eliminate or reduce amounts payable
pursuant to Section 4.12 or Section 4.13, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay (or cause to be paid) all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 4.12, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.13, or if any Lender becomes a Defaulting Lender or becomes a
Non-Consenting Lender, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 13.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that

(i) the Company or its designee shall have paid to the Administrative Agent the
assignment fee specified in Section 13.10,

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.13) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),

 

82



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.12 or payments required to be made pursuant to Section 4.13,
such assignment will result in a reduction in such compensation or payments
thereafter,

(iv) in the case of any such assignment of the rights, interests and obligations
of a Non-Consenting Lender, such assignee has agreed to consent to the
applicable amendment, modification, waiver or termination, and

(v) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 4.15. Rounding and Other Consequential Changes. Subject to Section 1.8
hereof, without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and without prejudice to the
respective obligations of the Borrowers to the Administrative Agent and the
Lenders and the Administrative Agent and the Lenders to the Borrowers under or
pursuant to this Agreement, except as expressly provided in this Agreement, each
provision of this Agreement, including, without limitation, the right to combine
currencies to effect a set-off, shall be subject to such reasonable changes of
interpretation as the Administrative Agent may from time to time specify to be
necessary or appropriate to reflect the introduction of or change over to the
Euro in Participating Member States.

SECTION 4.16. Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.2 and the definition of Required
Lender.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 13.4), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro

 

83



--------------------------------------------------------------------------------

rata basis of any amounts owing by such Defaulting Lender (including amounts
owed in its capacity as a L/C Participant) to the Japanese Yen Lender, Issuing
Lender, the L/C Agent and/or a Swingline Lender hereunder; third, if so
determined by the Administrative Agent or requested by the Japanese Yen Lender,
Issuing Lender, the L/C Agent and/or a Swingline Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any then outstanding Japanese Yen Loan, Swingline Loan or any
Letter of Credit as to which it is a participant in Japanese Yen Loans, a
Several Issuing Lender or an L/C Participant; fourth, as the Company may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Company, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of such Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent or any Lender as a result of any judgment of a court of competent
jurisdiction obtained by the Administrative Agent or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default under Section 11.1(a), (b), (i) or (j) hereof exists, to the payment of
any amounts owing to any Borrower as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (i) such payment is a payment
of the principal amount of any USD Revolving Credit Loans, Revolving Credit
Loans or funded participations in Japanese Yen Loans, Swingline Loans or Letters
of Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share and (ii) such USD Revolving Credit Loans, Revolving Credit
Loans or funded participations in Japanese Yen Loans, Swingline Loans or Letters
of Credit were made at a time when the conditions set forth in Section 5.3 were
satisfied or waived, such payment shall be applied solely to pay the USD
Revolving Credit Loans or Revolving Credit Loans (as applicable) of, and funded
participations in Japanese Yen Loans, Swingline Loans or Letters of Credit owed
to, all non-Defaulting Lenders on a pro rata basis (among the relevant Credit
Facilities and among the obligations within such relevant Credit Facilities)
prior to being applied to the payment of any USD Revolving Credit Loans or
Revolving Credit Loans of, or funded participations in Japanese Yen Loans,
Swingline Loans or Letters of Credit owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 4.16(b) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender under the Revolving Credit
Facility, for purposes of computing the amount of the obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Japanese
Yen Loans, Swingline

 

84



--------------------------------------------------------------------------------

Loans or Fronted Letters of Credit pursuant to Section 2.2(b), Section 2.3(b)
and Section 3.4, the “Revolving Commitment Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Credit
Commitment of such Defaulting Lender; provided that the aggregate obligation of
each non-Defaulting Lender to issue, acquire, refinance or fund participations
in Japanese Yen Loans, Fronted Letters of Credit and Swingline Loans shall not
exceed the positive difference, if any, of (A) the Revolving Credit Commitment
of that non-Defaulting Lender minus (B) the aggregate outstanding principal
amount of the Revolving Credit Loans of that Lender and the L/C Obligations of
that Lender with respect to Several Letters of Credit and funded participations
in Fronted Letters of Credit and Japanese Yen Loans. Solely to the extent that a
Defaulting Lender is a Participating Lender with respect to any Several Letter
of Credit, the foregoing provisions with respect to the obligations of
non-Defaulting Lenders to acquire or fund participations in Fronted Letters of
Credit from the Issuing Lender for such Fronted Letter of Credit shall be
applicable mutatis mutandis to the determination of their obligations to acquire
or fund participations in such Several Letter of Credit from the L/C Agent
acting as Several Issuing Lender for such Defaulting Lender with respect to such
Several Letter of Credit (i.e., subject to the proviso above, the non-Defaulting
Lenders shall be obligated to acquire or fund such participations from the L/C
Agent to the extent of their Revolving Commitment Percentages (as adjusted
hereby) of the obligations of such Defaulting Lender to the L/C Agent as a
Participating Lender in respect of such Several Letter of Credit). For the
avoidance of doubt, in no event at any time, after giving effect to this
Section 4.16(c), shall any Lender’s aggregate outstanding principal amount of
Loans, aggregate amount of L/C Obligations and aggregate amount of participation
obligations with respect to Swingline Loans and Japanese Yen Loans exceed such
Lender’s Commitment.

(d) Cash Collateral for Letters of Credit. Promptly on demand by the Issuing
Lender or the Administrative Agent from time to time, the Company shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to the Issuing Lender (after giving effect to
Section 4.16(c)) on terms reasonably satisfactory to the Administrative Agent
and the Issuing Lender (and such cash collateral shall be in Dollars). Any such
cash collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of the Issuing Lender) for the
payment and performance of each Defaulting Lender’s Revolving Commitment
Percentage of outstanding L/C Obligations. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender immediately
for each Defaulting Lender’s Revolving Commitment Percentage of any drawing
under any Letter of Credit which has not otherwise been reimbursed by the
Borrowers or such Defaulting Lender. In any event, the Company shall have at
least twenty (20) Business Days after any demand to provide the cash collateral
required under this Section 4.16(d).

(e) Prepayment of Swingline Loans. Promptly on demand by any Swingline Lender or
the Administrative Agent from time to time, the Company shall prepay Swingline
Loans in an amount of all Fronting Exposure with respect to such Swingline
Lender (after giving effect to Section 4.16(c)). In any event, the Company shall
have at least twenty (20) Business Days after any demand to make any prepayment
required under this Section 4.16(e).

 

85



--------------------------------------------------------------------------------

(f) Prepayment of Japanese Yen Loans. Promptly on demand by the Japanese Yen
Lender or the Administrative Agent from time to time, the Company shall prepay
Japanese Yen Loans in an amount of all Fronting Exposure with respect to the
Japanese Yen Lender (after giving effect to Section 4.16(c)). In any event, the
Company shall have at least twenty (20) Business Days after any demand to make
any prepayment required under this Section 4.16(f)

(g) Certain Fees. For any period during which any Lender is a Defaulting Lender,
such Defaulting Lender (i) shall not be entitled to receive any Commitment Fee
pursuant to Section 4.3 (and the Company shall not be required to pay any such
fee that otherwise would have been required to have been paid to such Defaulting
Lender) and (ii) shall not be entitled to receive any letter of credit
commissions pursuant to Section 3.3(a) otherwise payable to the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Lender pursuant to Section 4.16(d), but
instead, the Company shall pay to the non-Defaulting Lenders under the Revolving
Credit Facility the amount of such letter of credit commissions in accordance
with the upward adjustments in their respective Revolving Commitment Percentages
allocable to such Letter of Credit pursuant to Section 4.16(c), with the balance
of such fee, if any, payable to the Issuing Lender for its own account.

(h) Defaulting Lender Cure. If the Company, the Administrative Agent, the
Japanese Yen Lender, each Swingline Lender and each Issuing Lender agree in
writing in their respective sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), (i) that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Credit Loans, outstanding
Swingline Loans and/or outstanding USD Revolving Credit Loans, as applicable, of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the USD Revolving Credit Loans, the Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held on a pro rata basis by the applicable Lenders under
the relevant Credit Facility in accordance with their Commitment Percentages
under the relevant Credit Facility (without giving effect to Section 4.16(c)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will

 

86



--------------------------------------------------------------------------------

constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender. and (ii) all cash collateral
provided by the Borrowers pursuant to Section 4.16(d) shall thereafter be
promptly returned to the Borrowers.

ARTICLE V

CLOSING; CONDITIONS OF CLOSING AND BORROWING

SECTION 5.1. Closing. The closing shall take place at such place, date and time
as the parties hereto shall mutually agree.

SECTION 5.2. Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:

(a) Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender requesting a Revolving Credit Note, a Japanese Yen
Note in favor of the Japanese Yen Lender (if requested thereby) and a Swingline
Note in favor of the Swingline Lender (if requested thereby) shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.

(b) Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:

(i) Officer’s Certificate of the Company. A certificate from a Responsible
Officer of the Company to the effect that all representations and warranties of
each Borrower contained in this Agreement and the other Loan Documents are true,
correct and complete in all material respects as if made on such date, except to
the extent that any such representation or warranty relates to an earlier
specific date in which case such representation and warranty shall be true and
correct as of such earlier date; that no Borrower is in violation of any of the
covenants contained in this Agreement and the other Loan Documents; that, after
giving effect to the transactions contemplated by this Agreement, no Default or
Event of Default has occurred and is continuing; and that each Borrower has
satisfied each of the conditions set forth in Section 5.2 and Section 5.3(a) and
(b).

(ii) Certificate of Secretary of each Borrower. A certificate of a Responsible
Officer of each Borrower certifying as to the incumbency and genuineness of the
signature of each officer of such Borrower executing Loan Documents to which it
is a party and certifying that attached thereto is a true, correct and complete
copy of (A) the articles of incorporation (or similar formation

 

87



--------------------------------------------------------------------------------

document for any Foreign Borrower) of such Borrower and all amendments thereto,
certified as of a recent date by the applicable Governmental Authority (or by
such Borrower in the certificate delivered pursuant to this Section 5.2(b)(ii),
in any jurisdiction where a Governmental Authority certification is neither
customary nor available), (B) the bylaws (or similar governing documents) of
such Borrower as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or shareholders, as applicable, of such Borrower
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 5.2(b)(iii).

(iii) Certificates of Good Standing. Certificates as of a recent date of the
good standing (or similar certificate for any Foreign Borrower, if available in
the applicable jurisdiction) of each Borrower under the laws of the jurisdiction
of formation of such Borrower and, to the extent requested by the Administrative
Agent, each other jurisdiction where the such Borrower is qualified to do
business and, to the extent available, a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Borrower has filed
required tax returns and owes no delinquent taxes except for those being
contested in good faith pursuant to Section 6.1(e).

(iv) Opinions of Counsel. Favorable opinions of counsel to the Borrowers
(including applicable local counsel) addressed to the Administrative Agent and
the Lenders with respect to the Borrowers, the Loan Documents and such other
matters as the Lenders shall reasonably request.

(v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 4.13(e).

(c) Consents; Defaults.

(i) Governmental and Third Party Approvals. Each Borrower shall have received
all material governmental, shareholder and third party consents and approvals
necessary (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on such
Borrower or the transactions contemplated by the Loan Documents or that could
seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

(ii) No Injunction, Etc. Except for the Disclosed Litigation Matters (as defined
in Section 6.1), no action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any Governmental
Authority to enjoin, restrain, or prohibit, or to obtain substantial damages in
respect of, or which is related to or arises out of this Agreement or the other
Loan Documents or the consummation of the transactions contemplated hereby or
thereby, which could reasonably be expected to have a Material Adverse Effect.

(d) Financial Matters.

(i) Financial Statements. The Lenders shall have received the most recent
audited Consolidated financial statements for the period ended December 31,
2010, in each case of the Company and its Subsidiaries prepared in accordance
with GAAP.

(ii) Payment at Closing; Fee Letters. The Company shall have paid (A) to the
Administrative Agent and the Lenders the accrued and unpaid fees due and set
forth or referenced in Section 4.3 and any other accrued and unpaid fees or
commissions due hereunder (including, without limitation, reasonable and
invoiced legal fees and expenses), (B) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, and reasonable and invoiced fees and other charges in connection with
the execution, delivery, recording, filing and registration of any of the Loan
Documents and (C) to the Administrative Agent for the account of the Lenders the
upfront fees set forth in the commitment letter executed by the Company, Wells
Fargo Securities, LLC, Citigroup Global Markets, Inc. and the other arrangers
and lenders party thereto dated February 11, 2011 (including the term sheet
attached thereto).

(e) Miscellaneous.

(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Company in accordance with Section 2.4(a) with respect to
any amounts to be borrowed on the Closing Date, and a Notice of Account
Designation specifying the account or accounts to which the proceeds of any
Loans made after the Closing Date are to be disbursed.

(ii) Patriot Act. The Administrative Agent shall have received a certificate
(A) setting forth the true and correct U.S. taxpayer identification number of
the Company and each Designated Borrower that is a Domestic Subsidiary and a
party hereto on the Closing Date, (B) setting forth the true and correct unique
identification number of each Foreign Borrower that is a party hereto on the
Closing Date that has been issued by its jurisdiction of organization and the
name of such jurisdiction and (C) such other information as may be required by
the Lenders for their compliance with the Act.

 

89



--------------------------------------------------------------------------------

(iii) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be reasonably satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

(iv) Termination of Existing Credit Agreement. Concurrent with the closing of
the Agreement, the Existing Credit Agreement shall have been terminated,
together with the commitments thereunder, and all amounts owing in respect of
the Existing Credit Agreement shall have been repaid in full.

SECTION 5.3. Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), the Issuing Lender and/or the Several Issuing Lenders to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, issuance or extension date:

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct in all material respects as of such earlier date, and
except for the representations and warranties contained in Section 6.1(e),
6.1(f), 6.1(j) and 6.1(k); provided that, after giving effect to such Extension
of Credit and with respect to any Designated Borrower, any such representation
and warranty need only be true and correct in all material respects to the
extent that such Designated Borrower has Loans or Letters of Credit outstanding
on such date.

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.

(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
from the Company in accordance with Section 2.4(a).

(d) Designated Borrower. If the applicable Borrower is a Designated Borrower
pursuant to Section 2.9(b), then the conditions of Section 2.9 as to the
designation of such Borrower as a Designated Borrower shall have been met.

 

90



--------------------------------------------------------------------------------

(e) Permitted Currency. In the case of a Revolving Credit Loan, Swingline Loan
or Letter of Credit to be denominated in a Permitted Currency other than
Dollars, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders or the Issuing Lender that would make it impracticable for
such Revolving Credit Loan, Swingline Loan or Letter of Credit to be denominated
in the relevant Alternative Currency.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS

SECTION 6.1. Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Company and each other Borrower (unless such
representation and warranty is expressly limited to any such Person) hereby
represents and warrants to the Administrative Agent and Lenders with respect to
itself and its Subsidiaries that:

(a) Organization; Power; Qualification. Each of the Company and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, has the power and authority to
own its properties and to carry on its business as now being and hereafter
proposed to be conducted and is duly qualified and authorized to do business in
each jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except where the failure
to be so qualified or in good standing or the failure of any such Subsidiary to
be so organized or existing could not reasonably be expected to result in a
Material Adverse Effect. No Borrower is an EEA Financial Institution.

(b) Authorization of Agreement, Loan Documents and Borrowing. Each Borrower has
the right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of this Agreement
and each of the other Loan Documents in accordance with their respective terms.
This Agreement and each of the other Loan Documents have been duly executed and
delivered by the duly authorized officers of such Borrower, and each such
document constitutes the legal, valid and binding obligation of such Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(c) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by each Borrower of the Loan Documents, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
relating to such Borrower

 

91



--------------------------------------------------------------------------------

where the failure to obtain such Governmental Approval could reasonably be
expected to have a Material Adverse Effect, (ii) violate any Applicable Law
relating to such Borrower except where such violation could not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with, result in a
breach of or constitute a default under the articles of incorporation (or
similar formation document for any Foreign Borrower) or bylaws (or similar
governing documents for any Foreign Borrower) of such Borrower, (iv) conflict
with, result in a breach of or constitute a default under any indenture,
agreement or other instrument to which such Borrower is a party or by which any
of its properties may be bound or any Governmental Approval relating to such
Borrower, which could reasonably be expected to have a Material Adverse Effect,
(v) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Borrower or
(vi) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than consents,
authorizations, filings or other acts or consents which have been obtained or
made and are in full force and effect or for which the failure to obtain or make
could not reasonably be expected to have a Material Adverse Effect.

(d) Compliance with Law; Governmental Approvals. Each of the Company and its
Subsidiaries (i) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to the best of its knowledge, threatened attack by direct or collateral
proceeding, (ii) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws (including, without
limitation, all Environmental Laws and the Act) relating to it or any of its
respective properties and (iii) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case under
this subsection (d) where the failure to have, comply, file or retain could not
reasonably be expected to have a Material Adverse Effect.

(e) Tax Returns and Payments. Each of the Company and its Subsidiaries has duly
filed or caused to be filed all federal, state, local and other tax returns
required by Applicable Law to be filed, and has paid, or made adequate provision
for the payment of, all federal, state, local and other taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable except for (i) those that are being diligently
contested in good faith by appropriate proceedings and for which the Company or
the relevant Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP and (ii) filings, taxes and charges as to which the failure
to make or pay could not reasonably be expected to have a Material Adverse
Effect.

 

92



--------------------------------------------------------------------------------

(f) ERISA; Foreign Pensions.

(i) Except as set forth on Schedule 6.1(f) or as could not reasonably be
expected to result in a Material Adverse Effect, each Employee Benefit Plan is
in material compliance with all applicable provisions of ERISA and the
regulations and published interpretations thereunder except for any required
amendments for which the remedial amendment period as defined in Section 401(b)
or other applicable provision of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect;

(ii) As of the Closing Date, no Pension Plan has been terminated that could
reasonably be expected to result in a Material Adverse Effect, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan; and

(iii) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the Company nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code.

(iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect: (A) each Foreign Pension Plan has been maintained in
substantial compliance with its terms and in substantial compliance with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders (including all funding requirements and the respective requirements of
the governing documents for each such Foreign Pension Plan) and has been
maintained, where required, in good standing with applicable regulatory
authorities, (B) all contributions required to be made with respect to a Foreign
Pension Plan have been timely made, (C) neither any Borrower nor any Subsidiary
has incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Pension Plan, and (D) the present value of the
accrued benefit liabilities (whether or not vested) under each Foreign Pension
Plan, determined as of the end of the latest Fiscal Year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities.

 

93



--------------------------------------------------------------------------------

(g) Margin Stock. No Borrower is engaged principally or as one of its activities
in the business of extending credit for the purpose of “purchasing” or
“carrying” any “margin stock” (as each such term is defined or used, directly or
indirectly, in Regulation U of the Board of Governors of the Federal Reserve
System). No part of the proceeds of any of the Loans or Letters of Credit will
be used in a manner which violates the provisions of Regulation T, U or X of
such Board of Governors.

(h) Government Regulation. No Borrower is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940, as amended) and such Borrower is not, nor
after giving effect to any Extension of Credit will be, subject to regulation
under the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur the indebtedness or consummate the transactions
contemplated hereby.

(i) Financial Statements. The Company represents and warrants to the
Administrative Agent and the Lenders that the audited financial statements
delivered by the Company pursuant to Section 5.2(d) are complete and correct in
all material respects and fairly present in all material respects on a
Consolidated basis the assets, liabilities and financial position of the Company
and its Subsidiaries as at such dates, and the results of the operations and
changes of financial position for the periods then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all material
indebtedness and other material liabilities, direct or contingent, of the
Company and its Subsidiaries as of the date thereof, including material
liabilities for taxes and material commitments, in each case, to the extent
required to be disclosed under GAAP.

(j) No Material Adverse Change. Since December 31, 2010, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect, except as disclosed in
any filings made with the SEC or as otherwise disclosed to the Administrative
Agent or its Affiliates or each Lender, in each case prior to the date hereof.

(k) Litigation. Except for matters existing on the Closing Date and set forth on
Schedule 6.1(k) or disclosed in any filings made with the SEC prior to the
Closing Date (collectively with Schedule 6.1(k), the “Disclosed Litigation
Matters”), there are no actions, suits or proceedings pending nor, to the
knowledge of the Company, threatened against or in any other way relating
adversely to or affecting the Company or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that has had or could reasonably be
expected to have a Material Adverse Effect.

(l) Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default.

(m) Sanctions.

 

94



--------------------------------------------------------------------------------

(i) No Borrower, any Subsidiary of any Borrower, or, to the knowledge of any
Borrower, any Affiliate, or any director, officer, employee or agent of any
Borrower or any of its Subsidiaries is a Sanctioned Person.

(ii) No Borrower will, directly or, to its knowledge, indirectly, use the
proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Affiliate, joint venture partner or other Person,
(i) to fund any activities or business of or with any Sanctioned Person, or in
any Sanctioned Country, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as underwriter, advisor, investor, or otherwise).

(n) Disclosure. No financial statement, material report, material certificate or
other material information furnished (whether in writing or orally), taken
together as a whole with all SEC filings made from time to time by the Company,
by or on behalf of any of the Company or any of its Subsidiaries to the
Administrative Agent in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, the Company only represents that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

(o) Each of the Company and each Foreign Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(i) Such Foreign Borrower is subject to civil and commercial Applicable Laws
with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Borrower, the
“Applicable Foreign Borrower Documents”), and the execution, delivery and
performance by such Foreign Borrower of the Applicable Foreign Borrower
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither such Foreign Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Borrower is organized and existing in respect
of its obligations under the Applicable Foreign Borrower Documents.

(ii) The Applicable Foreign Borrower Documents are in proper legal form under
all Applicable Laws of the jurisdiction in which such Foreign Borrower is
incorporated or organized and existing for the enforcement thereof against such
Foreign Borrower under all Applicable Laws of such jurisdiction, and to ensure
the

 

95



--------------------------------------------------------------------------------

legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Borrower Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Borrower Documents that the Applicable Foreign Borrower
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the jurisdiction in which such Foreign
Borrower is organized and existing or that any registration charge or stamp or
similar tax be paid on or in respect of the Applicable Foreign Borrower
Documents or any other document, except for (A) any such filing, registration,
recording, execution or notarization as has been made or is not required to be
made until the Applicable Foreign Borrower Document or any other document is
sought to be enforced, or as to which the failure to so file, register, record,
execute or notarize could not reasonably be expected to result in a Material
Adverse Effect and (B) any charge or tax as has been timely paid or as to which
the failure to pay could not reasonably be expected to have a Material Adverse
Effect.

(iii) Except as has been disclosed in writing to the Administrative Agent or as
could not reasonably be expected to result in a Material Adverse Effect, there
is no tax, levy, impost, duty, fee, assessment or other governmental charge, or
any deduction or withholding, imposed by any Governmental Authority in or of the
jurisdiction in which such Foreign Borrower is organized and existing either
(A) on or by virtue of the execution or delivery of the Applicable Foreign
Borrower Documents or (B) on any payment to be made by such Foreign Borrower
pursuant to the Applicable Foreign Borrower Documents.

(iv) The execution, delivery and performance of the Applicable Foreign Borrower
Documents executed by such Foreign Borrower are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Borrower
is incorporated or organized and existing, not subject to any notification or
authorization except (A) such as have been made or obtained or (B) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (B) shall be made or obtained as soon as is
reasonably practicable) or (C) where the failure to so notify or authorize could
not reasonably be expected to result in a Material Adverse Effect.

(p) Each Borrower is resident for Tax purposes only in the jurisdiction of its
incorporation.

SECTION 6.2. Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate delivered by any
Borrower pursuant hereto, or any of the Loan Documents (including, but not
limited to, any such representation or warranty made in or in connection with
any amendment thereto) shall constitute representations and warranties made
under this Agreement. All representations and warranties made under this

 

96



--------------------------------------------------------------------------------

Agreement shall be made or deemed to be made at and as of the Closing Date
(except those that are expressly made as of a specific date), shall survive the
Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.

ARTICLE VII

FINANCIAL INFORMATION AND NOTICES

Until all the Loans and accrued Obligations have been paid and satisfied in full
and the Commitments terminated, unless consent has been obtained in the manner
set forth in Section 13.2, the Company will furnish or cause to be furnished to
the Administrative Agent (and the Administrative Agent shall promptly furnish or
cause to be furnished to the Lenders) at the Administrative Agent’s Office at
the address set forth in Section 13.1, or such other office as may be designated
by the Administrative Agent from time to time:

SECTION 7.1. Financial Statements.

(a) Quarterly Financial Statements. As soon as practicable and in any event
within one hundred twenty (120) days after the end of each fiscal quarter of
each Fiscal Year, an unaudited Consolidated balance sheet of the Company and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
statements of income, stockholders’ equity and cash flows and a report
containing management’s discussion and analysis of such financial statements for
the fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Company in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any change in the application
of accounting principles and practices during the period, and certified by the
chief financial officer of the Company to present fairly in all material
respects the financial condition of the Company and its Subsidiaries on a
Consolidated basis as of their respective dates and the results of operations of
the Company and its Subsidiaries for the respective periods then ended, subject
to normal year end adjustments. Delivery by the Company to the Administrative
Agent and the Lenders of the Company’s quarterly report to the SEC on Form 10-Q
with respect to any fiscal quarter, or the availability of such report on EDGAR
Online, within the period specified above shall be deemed to be compliance by
the Company with this Section 7.1(a).

(b) Annual Financial Statements. As soon as practicable and in any event within
one hundred fifty (150) days after the end of each Fiscal Year, an audited
Consolidated balance sheet of the Company and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income, stockholders’
equity and cash flows and a report containing management’s discussion and
analysis of such financial statements for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures as of the end of and for

 

97



--------------------------------------------------------------------------------

the preceding Fiscal Year and prepared in accordance with GAAP and, if
applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the year. Such annual financial statements shall be audited
by an independent certified public accounting firm, and accompanied by a report
thereon by such certified public accountants that is not qualified with respect
to scope limitations imposed by the Company or any of its Subsidiaries or with
respect to accounting principles followed by the Company or any of its
Subsidiaries not in accordance with GAAP. Delivery by the Company to the
Administrative Agent and the Lenders of the Company’s annual report to the SEC
on Form 10-K with respect to any fiscal year, or the availability of such report
on EDGAR Online, within the period specified above shall be deemed to be
compliance by the Company with this Section 7.1(b).

SECTION 7.2. Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Section 7.1(a) or (b), an Officer’s Compliance
Certificate.

SECTION 7.3. Other Reports. Promptly upon request, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any of such Borrower’s Subsidiaries as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request.

SECTION 7.4. Notice of Litigation and Other Matters. Promptly after a
Responsible Officer of the Company obtains knowledge thereof, written notice of:

(a) the occurrence of any Default;

(b) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving such Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses that could reasonably
be expected to have a Material Adverse Effect; and

(c) any public announcement by S&P or any Alternative Ratings Source of any
change in a Debt Rating.

SECTION 7.5. Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of any Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VII
or any other provision of this Agreement, shall, at the time the same is so
furnished and when taken together as a whole with all SEC filings made from time
to time by such Borrower, comply with the representations and warranties set
forth in Section 6.1(n).

 

98



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until all of the Loans and accrued Obligations have been paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner provided for in Section 13.2, the Company and each other Borrower will,
and will cause each of their respective Subsidiaries to:

SECTION 8.1. Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 10.2, preserve and maintain its separate existence and all
rights, franchises, licenses and privileges necessary to the conduct of its
business, and qualify and remain authorized to do business in each jurisdiction
in which it is required to do so, except, in each case (other than the existence
of such Borrower), where the failure to comply with the foregoing could not
reasonably be expected to have a Material Adverse Effect.

SECTION 8.2. Maintenance of Property. Protect and preserve all properties
necessary in and material to its business, including copyrights, patents, trade
names, service marks and trademarks; maintain in good working order and
condition, ordinary wear and tear excepted, all buildings, equipment and other
tangible real and personal property; and from time to time make or cause to be
made all repairs, renewals and replacements thereof and additions to such
property necessary for the conduct of its business, so that the business carried
on in connection therewith may be conducted in a commercially reasonable manner,
except, in each case, for such failures that could not reasonably be expected to
have a Material Adverse Effect.

SECTION 8.3. Insurance. Maintain insurance with financially sound and reputable
insurance companies or, if such Borrower deems it consistent with prudent
business practices, maintain self-insurance, in either case, against such risks
and in such amounts as are customarily maintained by similar businesses and as
may be required by Applicable Law (including, without limitation, hazard and
business interruption insurance), and from time to time deliver to the
Administrative Agent upon its request information in reasonable detail as to the
insurance then in effect, stating the names of the insurance provider, the
amounts of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.

SECTION 8.4. Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.

 

99



--------------------------------------------------------------------------------

SECTION 8.5. Payment of Taxes. Pay and perform all Taxes, assessments and other
governmental charges that may be levied or assessed upon it or any of its
property to the extent the failure to pay any such item (either individually or
together with all other such unpaid items) could reasonably be expected to have
a Material Adverse Effect; provided, that such Borrower or such Subsidiary may
contest any such item in good faith so long as adequate reserves are maintained
with respect thereto in accordance with GAAP.

SECTION 8.6. Compliance With Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws (including without
limitation, all Environmental Laws, ERISA and the Act) and maintain in full
force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

SECTION 8.7. Visits and Inspections. Permit representatives of the
Administrative Agent or, upon the occurrence and during the continuation of an
Event of Default, any Lender, from time to time upon prior reasonable notice and
at such times during normal business hours, to visit and inspect its properties;
and inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; provided, that, unless an Event of Default shall have occurred and
be continuing, (a) any inspection shall be at the Administrative Agent’s own
expense and (b) such inspections, visitations and/or examinations shall be
limited to once during any calendar year.

SECTION 8.8. Use of Proceeds.

(a) Each Borrower shall use the proceeds of the Extensions of Credit for working
capital and general corporate purposes of such Borrower and its Subsidiaries,
including the payment of certain fees and expenses incurred in connection with
the transactions contemplated hereby or by the Loan Documents.

(b) Each Borrower will not request any Extension of Credit, and each Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Extension of Credit (i) for any payments to any Person in violation of
any Anti-Corruption Laws, (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country in a manner that would result in a
violation of Sanctions, or (iii) in any other manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 8.9. Foreign Borrowers. With respect to any Foreign Borrower, maintain
all authorizations, consents, approvals and licenses from, exemptions of, and
filings and registrations with, each Governmental Authority of the jurisdiction
in which each Foreign Borrower is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Loan Documents to the extent the failure to do
so could reasonably be expected to result in a Material Adverse Effect.

 

100



--------------------------------------------------------------------------------

SECTION 8.10. Compliance with Anti-Corruption Laws and Sanctions. Each Borrower
will maintain in effect and enforce policies and procedures reasonably designed
to promote compliance in all material respects by each Borrower, its
Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions.

ARTICLE IX

FINANCIAL COVENANTS

Until all of the Loans and accrued Obligations have been paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner set forth in Section 13.2, the Company and its Subsidiaries on a
Consolidated basis will not:

SECTION 9.1. Leverage Ratio. As of any fiscal quarter end, permit the
Consolidated Leverage Ratio to be greater than 3.00 to 1.00.

ARTICLE X

NEGATIVE COVENANTS

Until all of the Loans and accrued Obligations have been paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner set forth in Section 13.2, the Company has not and will not:

SECTION 10.1. Limitations on Liens. Permit the Company or any Material
Subsidiary to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its assets or properties (including, without limitation,
shares of Capital Stock of any other Person), real or personal, whether now
owned or hereafter acquired, as security for Indebtedness, except:

(a) Liens existing on any asset of any Person at the time such Person becomes a
Material Subsidiary or is merged or consolidated with or into a Material
Subsidiary which (i) were not created in contemplation of or in connection with
such event and (ii) do not extend to or cover any other property or assets of
the Company or any Subsidiary;

(b) (x) Liens not otherwise permitted by this Section and in existence on the
Closing Date and described on Schedule 10.1 and (y) other Liens existing on the
Closing Date that secure Indebtedness existing on the date hereof the aggregate
outstanding principal amount of which does not exceed $50,000,000;

 

101



--------------------------------------------------------------------------------

(c) Liens securing Indebtedness (a) of any Material Subsidiary owed to the
Company, any Subsidiary or any Excluded Subsidiary or (b) incurred or assumed to
finance the acquisition, construction or improvement of any asset, including,
without limitation, purchase money Liens and Liens evidencing equipment
financings and equipment leases;

(d) cash deposits and securities securing obligations in respect of Hedging
Agreements;

(e) any extension, renewal or replacement of any Lien permitted by clauses
(a) through (d); provided that (i) the Liens permitted under this clause shall
not (A) secure any Indebtedness other than the Indebtedness that was secured by
the Lien being extended, renewed or replaced (or Indebtedness extending,
renewing or replacing such Indebtedness as permitted hereunder) and (B) be
extended to cover any property that was not encumbered by the Lien being
extended, renewed or replaced; and (ii) the principal amount of Indebtedness
secured by the Lien permitted by this clause shall not be increased over the
principal amount of such Indebtedness immediately prior to such extension,
renewal or replacement;

(f) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 11.1(m) or securing appeal or other surety bonds
related to such judgments;

(g) Liens on assets of any Material Subsidiary that is not a Domestic
Subsidiary;

(h) Liens or rights of set-off in favor of a bank or financial institution in
respect of a bank account maintained with such bank or financial institution;

(i) Liens granted in respect of any Permitted Securitization; and

(j) Liens not otherwise permitted hereunder securing outstanding Indebtedness
not at any time exceeding in the aggregate $500,000,000.

SECTION 10.2. Limitations on Mergers and Liquidation. Permit the Company or any
Designated Borrower, to merge, consolidate or enter into any similar combination
with any other Person or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution) except:

(a) any Subsidiary of the Company may be merged or consolidated or enter into
any similar combination with or into the Company or any Subsidiary of the
Company; provided that (i) the Company shall be the continuing or surviving
Person of any such merger, consolidation or similar combination to which it is a
party and (ii) a Designated Borrower shall be the continuing or surviving Person
of any such merger, consolidation or similar combination to which it is a party
and the Company is not a party;

 

102



--------------------------------------------------------------------------------

(b) any Subsidiary of the Company may sell, lease, transfer or otherwise dispose
of any or all of its assets in respect of a liquidation to the Company or any
Subsidiary;

(c) the Company or any Subsidiary of the Company may merge, consolidate or enter
into any similar combination with or into another Person in connection with an
acquisition; provided that (i) the Company shall be the continuing or surviving
Person of any such merger, consolidation or similar combination to which it is a
party, (ii) a Designated Borrower shall be the continuing or surviving Person of
any such merger, consolidation or similar combination to which it is a party and
the Company is not a party and (iii) a Subsidiary shall be the continuing or
surviving Person of any such merger, consolidation or similar combination to
which it is a party and neither the Company nor a Designated Borrower is a
party;

(d) any Subsidiary of the Company may wind-up into the Company or any Subsidiary
of the Company; provided that a Designated Borrower may only wind-up into the
Company or a Designated Borrower; and

(e) mergers, consolidations or similar combinations of a Subsidiary of the
Company with a third-party as part of a sale or other disposition of all or any
part of such Subsidiary not prohibited by Sections 10.3 and 10.5; provided that
a Designated Borrower shall be the continuing or surviving Person of any such
merger, consolidation or similar combination to which it is a party.

Notwithstanding anything to the contrary in this Section 10.2, if any Designated
Borrower ceases to exist as a result of any transaction permitted by this
Section 10.2, then (i) the surviving Person (A) whether the Company or another
Subsidiary shall have agreed to be the successor obligor with respect to any
Obligations of such Designated Borrower and (B) if other than the Company, shall
have complied with all the requirements of Section 2.9(b) prior to becoming such
successor and (ii) the Guaranty shall remain in full force and effect, in each
case, in a manner and pursuant to documentation reasonably satisfactory to the
Administrative Agent.

SECTION 10.3. Sale of All or Substantially All Assets. Sell, lease, transfer or
otherwise dispose of all or substantially all of its assets, in each case for
the Company and its Subsidiaries taken as a whole, unless any such sale, lease,
transfer or other disposition is made on an arms-length basis for fair
consideration (as reasonably determined by the Company).

SECTION 10.4. Nature of Business. Engage, together with its Subsidiaries, in any
business as their principal lines of business, taken as a whole, other than the
principal lines of business engaged in by the Company and its Subsidiaries,
taken as a whole, on the date hereof and similar or related businesses.

 

103



--------------------------------------------------------------------------------

SECTION 10.5. Designated Borrowers. Notwithstanding anything to the contrary in
this Article X, permit any Designated Borrower to cease to be a wholly-owned
direct or indirect Subsidiary of the Company.

ARTICLE XI

DEFAULT AND REMEDIES

SECTION 11.1. Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:

(a) Default in Payment of Principal of Loans. Any Borrower shall default in any
payment of principal of any Loan when and as due (whether at maturity, by reason
of acceleration or otherwise).

(b) Other Payment Default. Any Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of any
Reimbursement Obligation or interest on any Loan or Reimbursement Obligation or
the payment of any other Obligation, and such default shall continue for a
period of three (3) Business Days.

(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of the Company or any Designated
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made.

(d) Default in Performance of Certain Covenants. Any Borrower shall default in
the performance or observance of any covenant or agreement applicable to it
contained in Section 7.1, 7.2, 7.4(a) or Article IX or X, and, in the case of a
default in the performance or observance of any covenant or agreement contained
in Article X, such default shall continue for a period of ten (10) Business
Days.

(e) Default in Performance of Other Covenants and Conditions. Any Borrower shall
default in the performance or observance of any term, covenant, condition or
agreement contained in this Agreement (other than as specifically provided for
otherwise in this Section) or any other Loan Document and such default shall
continue for a period of thirty (30) days after written notice thereof has been
given to the Company by the Administrative Agent.

(f) Hedging Agreement. The Company shall default in the performance or
observance of any terms, covenant, condition or agreement (after giving effect
to any applicable grace or cure period) under any Hedging Agreement and such
default causes the termination of such Hedging Agreement and the Termination
Value owed by the Company as a result thereof exceeds $100,000,000.

 

104



--------------------------------------------------------------------------------

(g) Indebtedness Cross-Default; Indebtedness Cross-Acceleration. The Company
shall (i) fail to pay any principal or interest, regardless of amount, due in
respect of any Indebtedness (other than the Loans or any Reimbursement
Obligations) the aggregate outstanding amount of which is in excess of
$100,000,000 and such failure to pay shall continue for a period beyond the
greater of (x) any period of grace provided with respect thereto and (y) a
period of three (3) Business Days or (ii) default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Loans or any Reimbursement Obligation) the aggregate outstanding amount
of which Indebtedness is in excess of $100,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause such Indebtedness to become due prior to its stated
maturity (any applicable grace period having expired).

(h) Change in Control. Any Change in Control shall occur.

(i) Voluntary Bankruptcy Proceeding. The Company or any Material Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of, or initiate proceeding under, any other laws, domestic or foreign, relating
to bankruptcy, insolvency, reorganization, winding up or composition for
adjustment of debts, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
such bankruptcy and insolvency laws or other laws, (iv) apply for or consent to,
or fail to contest in a timely and appropriate manner, the appointment of, or
the taking of possession by, a receiver, administrator, administrative receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

(j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Company or any Material Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, administrator, administrative
receiver, receiver, custodian, liquidator or the like for the Company or any
Material Subsidiary thereof or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue without dismissal or stay for a period of sixty (60) consecutive days,
or an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.

 

105



--------------------------------------------------------------------------------

(k) Failure of Agreements. Other than as a result of an election effectuated in
accordance with Section 2.9(e), any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
any Borrower party thereto (and, in the case of a Designated Borrower, shall
have occurred and be continuing for more than five (5) Business Days after a
Responsible Officer of the Company or such Borrower has knowledge thereof) or
any such Person shall so state in writing.

(l) Termination Event. The occurrence of any of the following events: (i) an
accumulated funding deficiency in excess of $100,000,000 occurs or exists,
whether or not waived, with respect to any Pension Plan, (ii) a Termination
Event or (iii) Company or any ERISA Affiliate as employers under one or more
Multiemployer Plans makes a complete or partial withdrawal from any such
Multiemployer Plan and the plan sponsor of such Multiemployer Plans notifies
such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding $100,000,000.

(m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount, not covered by insurance (which such coverage has not been
denied in writing), of all such judgments to exceed $100,000,000 in any Fiscal
Year shall be entered against any Borrower by any court and such judgment or
order shall continue without having been discharged, vacated or stayed for a
period of forty-five (45) consecutive days after the entry thereof.

SECTION 11.2. Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company:

(a) Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrowers, anything
in this Agreement or the other Loan Documents to the contrary notwithstanding,
and terminate the Credit Facility and any right of the Borrowers to request
borrowings or Letters of Credit thereunder; provided, that upon the occurrence
of an Event of Default specified in Section 11.1(i) or (j), the Credit Facility
shall be automatically terminated and all Obligations shall automatically become
due and payable without presentment, demand, protest or other notice of any
kind, all of which are expressly waived by Borrowers, anything in this Agreement
or in any other Loan Document to the contrary notwithstanding.

 

106



--------------------------------------------------------------------------------

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which all or a portion of the face amount remains undrawn and outstanding at the
time of an acceleration pursuant to the preceding paragraph, the Company shall
at such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to one hundred and five percent (105%) of the aggregate
then undrawn and unexpired amount of such Letters of Credit. Amounts held in
such cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations on a pro rata
basis. After all such Letters of Credit shall have expired or been fully drawn
upon, the Reimbursement Obligation shall have been satisfied and all other
Obligations shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Company.

(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers’ Obligations.

SECTION 11.3. Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
any Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.

SECTION 11.4. Judgment Currency. The obligation of each Borrower to make
payments of the principal of and interest on the Loans and the obligation of
such Borrower to make payments of any other amounts payable hereunder or
pursuant to any other Loan Document in the currency specified for such payment
shall not be discharged or satisfied by any tender, or any recovery pursuant to
any judgment, which is expressed in or converted into any other currency, except
to the extent that such tender or recovery shall result in the actual receipt by
each of the Administrative Agent and Lenders of the full amount of the
particular currency expressed to be payable pursuant to the applicable Loan
Document. The Administrative Agent shall, using all amounts obtained or received
from such Borrower pursuant to any such tender or recovery in payment of
principal of and

 

107



--------------------------------------------------------------------------------

interest on the Obligations, promptly purchase the applicable currency at the
most favorable spot exchange rate for such Borrower as determined by the
Administrative Agent to be available to it. The obligation of such Borrower to
make payments in the applicable currency shall be enforceable as an alternative
or additional cause of action solely for the purpose of recovering in the
applicable currency the amount, if any, by which such actual receipt shall fall
short of the full amount of the currency expressed to be payable pursuant to the
applicable Loan Document.

SECTION 11.5. Crediting of Payments and Proceeds. In the event that any Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 11.2, all payments received by the Lenders from
such Borrower upon the Obligations and all net proceeds from the enforcement
against such Borrower of the Obligations shall be applied:

First, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities, expenses and other amounts, including attorney
fees, payable to the Administrative Agent by such Borrower in its capacity as
such and each Issuing Lender in its capacity as such (ratably among the
Administrative Agent and each Issuing Lender in proportion to the respective
amounts described in this clause First payable to them);

Second, to payment of that portion of the Obligations of such Borrower
constituting fees, indemnities and other amounts (other than principal, interest
and letter of credit commissions payable under Section 3.3(a)) payable to the
Lenders by such Borrower, including attorney fees (ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them);

Third, to payment of that portion of the Obligations of such Borrower
constituting accrued and unpaid interest on the Loans, letter of credit
commissions payable by such Borrower under Section 3.3(a) and unpaid interest on
Reimbursement Obligations (ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them);

Fourth, to payment of that portion of the Obligations of such Borrower
constituting unpaid principal of the Loans and Reimbursement Obligations by such
Borrower (ratably among the Lenders in proportion to the respective amounts
described in this clause Fourth held by them);

Fifth, to the Administrative Agent for the account of (a) the Issuing Lender, in
the case of Fronted Letters of Credit and (b) the Several Issuing Lenders
(including the L/C Agent as Several Issuing Lender for any Participating
Lenders), in the case of Several Letters of Credit, in each case, to cash
collateralize an amount equal to one hundred and five percent (105%) of any L/C
Obligations then outstanding of such Borrower; and

Last, the balance, if any, after all of the Obligations of such Borrower have
been paid in full in cash, to the Borrowers or as otherwise required by
Applicable Law.

 

108



--------------------------------------------------------------------------------

SECTION 11.6. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 13.3) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.3 and 13.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

ARTICLE XII

THE ADMINISTRATIVE AGENT

SECTION 12.1. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrowers nor any Subsidiary thereof shall have rights as a
third party beneficiary of any of such provisions.

 

109



--------------------------------------------------------------------------------

SECTION 12.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 12.3. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.2 and Section 13.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Company or a Lender.

 

110



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 12.4. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender, the Issuing
Lender or a Several Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender, the Issuing Lender or such
Several Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender, the Issuing Lender or such Several
Issuing Lender, prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 12.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

111



--------------------------------------------------------------------------------

SECTION 12.6. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, that, in
any such case (except when an Event of Default has occurred and is continuing)
is reasonably satisfactory to the Company. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications
(including the Company’s reasonable satisfaction, except when an Event of
Default has occurred and is continuing) set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring (or retired)
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 13.3 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender, L/C Agent and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender, L/C Agent and Swingline Lender, (b) the retiring Issuing Lender,
L/C Agent and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents and (c) the
successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit (including replacement of the L/C Agent on any Several Letter
of Credit, and assuming the fronting obligation of the L/C Agent with respect to
any Participating Lender in any Several Letter of Credit).

 

112



--------------------------------------------------------------------------------

SECTION 12.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 12.8. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, bookrunners, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

SECTION 12.9. Resignation of Japanese Yen Lender. Notwithstanding anything to
the contrary contained herein, the Japanese Yen Lender may, upon thirty
(30) days’ notice to the Company and the Administrative Agent, resign as the
Japanese Yen Lender hereunder. In the event of any such resignation, the Company
shall be entitled to appoint from among the Lenders (or an Eligible Assignee) a
successor Japanese Yen Lender hereunder; provided that no failure by the Company
to appoint any such successor shall affect the resignation of the Japanese Yen
Lender. The resigning Japanese Yen Lender shall retain all the rights of the
Japanese Yen Lender provided for hereunder with respect to Japanese Yen Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Revolving Credit Lenders to make Revolving
Credit Loans or fund risk participations in outstanding Japanese Yen Loans
pursuant to Section 2.2(b); provided that (A) no Revolving Credit Lender shall
be required to accept such appointment as successor Japanese Yen Lender; (B) any
successor Japanese Yen Lender shall be approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed); and (C) until a
Revolving Credit Lender or Eligible Assignee shall have notified the
Administrative Agent and the current Japanese Yen Lender in writing that it has
agreed to act as a successor Japanese Yen Lender, the current Japanese Yen
Lender shall continue as Japanese Yen Lender hereunder. Upon the acceptance of
any appointment as Japanese Yen Lender hereunder by a successor, such successor
Japanese Yen Lender shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the Japanese Yen Lender, and the
current Japanese Yen Lender shall be discharged from its duties and obligations
in its capacity as Japanese Yen Lender without any other or further act or deed
on the part of the current Japanese Yen Lender or any other Lender.

 

113



--------------------------------------------------------------------------------

ARTICLE XIII

MISCELLANEOUS

SECTION 13.1. Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

If to any Borrower:                       

[Designated Borrower]

[c/o] BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Attention: Philippe Matsumoto, Managing

Director and Treasurer

Telephone No.: (212) 810-5547

Telecopy No.: (212) 810-8765

With copies to:   

[Designated Borrower]

[c/o] BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Attention: _____________

Telephone No.: (212) 810-3743

Telecopy No.: (212) 810-3744

With copies to:   

[Designated Borrower]

[c/o] BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Attention: Armando Gochuico, Director

Global Treasury

Telephone No.: (212) 810-5208

Telecopy No.: (212) 810-8765

 

114



--------------------------------------------------------------------------------

  

[Designated Borrower]

[c/o] BlackRock, Inc.

40 East 52nd Street

New York, NY 10022

Attention: Kevin Buckley

Telephone No.: (212) 810-5842

Telecopy No.: (212) 810-8765

If to Wells Fargo as

Administrative Agent or as Swingline Lender (other than for Swingline Loans
denominated in Pounds Sterling if notice is provided the same day as such
Swingline Loan):

  

Wells Fargo Bank, National Association

1525 W. WT Harris Blvd.

Charlotte, North Carolina 28262

Attention: Agency Services

Telephone No.: (704) 590-2723

Telecopy No.: (704844) 590879-27825899

With copies to:   

Wells Fargo Bank, National Association

30190 South College7th Street

Charlotte, North Carolina 28202-6000

MAC N9305-06H

Minneapolis, MN 55402

Attention: Karen HankeTracy Moosbrugger

Telephone No.: (704) 374-3061612) 667-4391

Telecopy No.: (704612) 715667-14867251

If to Wells Fargo as Swingline Lender for any Notice of Borrowing requesting a
Swingline Loan denominated in Pounds Sterling if notice is provided the same day
as such Swingline loan:   

Wells Fargo Bank, National Association

One America Square

17 Crosswall

London, EC3N 2LS

Attention: Loans Operations EMEA Darren Osborne

Telephone No.: +442079564374

Telecopy No.: +442079564340

Email: Darren.A.Osborne@wellsfargo.com

 

115



--------------------------------------------------------------------------------

If to Citibank, N.A., London Branch, as correspondent for Citibank, N.A., as
Swingline Lender for any Notice of Borrowing requesting a Swingline Loan
denominated in Pounds Sterling:   

Citibank, N.A., London Branch

8 Chałubińskiego Street

00-613 Warsaw, Poland

Telecopy No.: 0044 207 655 2380

Attention: Loans Processing Unit

Email: londonloans@citi.com

If to JPMorgan Chase Bank, N.A., as Swingline Lender for any Notice of Borrowing
requesting a Swingline Loan denominated in Dollars:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 35th Floor

New York, NY 10179

Attention: NA CPG

Telephone No.: +91-80-6790-6736

Telecopy No.: (201) 244-3885

Email: na.cpg@jpmchase.com

If to JPMorgan Chase Bank, N.A., as Swingline Lender for any Notice of Borrowing
requesting a Swingline Loan denominated in Pounds Sterling:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 35th Floor

New York, NY 10179

Attention: European Loan Operations

Telephone No.: +91 80 679 05451

Telecopy No.: 1 214 307 6875

Efax: 442074923297@tls.ldsprod.com

Email: european.loan.operations@jpmorgan.com

If to any Lender:    To the address set forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent and/or the Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II or
Article III if such Lender has

 

116



--------------------------------------------------------------------------------

notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Company and Lenders, as the Administrative Agent’s Office referred to herein, to
which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.

(d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

SECTION 13.2. Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Company and each Designated Borrower; provided that, except as expressly
provided in Section 2.10 hereof, no amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 11.2) or the amount of Loans of any Lender
without the written consent of such Lender;

(b) waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly and adversely affected thereby;

 

117



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (v) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 4.1(c) during the continuance of an
Event of Default;

(d) permit the Issuing Lender (or the L/C Agent and the Several Issuing Lenders)
to issue any Letter of Credit that expires on a date later than the fifth
(5th) Business Day prior to the Maturity Date without the written consent of
each Revolving Credit Lender, unless cash-collateralized in a manner reasonably
acceptable to the applicable Issuing Lender;

(e) change Section 4.4, 4.6 or 11.5 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

(g) change the definitions of Alternative Currency or Permitted Currency without
the written consent of each Revolving Credit Lender; or

(h) release the Company from Article XIV hereof without the consent of each
Lender;

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by each Several Issuing Lenders in addition to the Lenders
required above, affect the rights or duties of such Several Issuing Lender under
this Agreement or any Letter of Credit Application relating to any Several
Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by each Swingline Lender in addition
to the Lenders required above, affect the rights or duties of the Swingline
Lenders under this Agreement; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Japanese Yen Lender in addition to the
Lenders required above, affect the rights or duties of the Japanese Yen Lender
under this Agreement; (iv) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (v) the Fee Letters may be
amended, or rights or privileges

 

118



--------------------------------------------------------------------------------

thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (A) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

In addition, notwithstanding anything to the contrary contained herein, each
Lender hereby authorizes the Administrative Agent on its behalf, and without its
further consent, to enter into amendments to this Agreement and the other Loan
Documents as the Administrative Agent may reasonably deem appropriate in order
to effectuate any modification (including any reinstatement thereof) to the
Company Sublimit pursuant to a Company Sublimit Notice or increase in the
Aggregate Commitment pursuant to Section 2.7, including, without limitation,
amendments to permit such increases in the Aggregate Commitment to share ratably
in the benefits of this Agreement and the other Loan Documents and to include
appropriately any Lenders under such increases in the Aggregate Commitment in
any determination of the Required Lenders; provided that no such amendment shall
adversely affect in any material respect the rights of any Lender, in each case,
without the written consent of such Lender.

SECTION 13.3. Expenses; Indemnity.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and invoiced fees, charges and disbursements of one counsel (and one
foreign counsel in each relevant jurisdiction) for the Administrative Agent) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the applicable Issuing Lender and the Several
Issuing Lenders in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or the
Issuing Lender (including the reasonable and invoiced fees, charges and
disbursements of any counsel for the Administrative Agent or the Issuing Lender)
in connection with the enforcement or protection of the rights of the
Administrative Agent, the Issuing Lender and/or the other Lenders (A) in
connection with this Agreement and the other Loan Documents, including their
respective rights under this Section, or (B) in connection with the Loans made
or Letters of Credit issued hereunder, including all such reasonable out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.

 

119



--------------------------------------------------------------------------------

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by OFAC), damages, liabilities and related
reasonable out-of-pocket expenses (including the reasonable and invoiced fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender or any Several Issuing Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower, and
regardless of whether any Indemnitee is a party thereto, or (iv) any claim
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), investigation, litigation or other proceeding (whether
or not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys’ and consultants’
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
against an Indemnitee for breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
applicable Issuing Lender or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against

 

120



--------------------------------------------------------------------------------

the Administrative Agent (or any such sub-agent) or any Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or an Issuing Lender in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 4.7.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each party hereto agrees that it shall not assert, and hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided, however, that nothing in
the preceding sentence shall limit any Borrower’s indemnity and reimbursement
obligations under this Section 13.3 to the extent special, indirect,
consequential or punitive damages are included in any third party claim with
respect to which the applicable Indemnitee is entitled to indemnification under
this Section 13.3. No Indemnitee referred to in clause (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

SECTION 13.4. Right of Setoff.

(a) If an Event of Default under Section 11.1(a), (b), (i) or (j) shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of any Borrower
against any and all of the obligations of such Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

121



--------------------------------------------------------------------------------

(b) Any amount to be set-off pursuant to Section 13.4(a) shall be denominated in
Dollars and any amount denominated in an Alternative Currency shall be in an
amount equal to the Dollar Amount of such amount at the most favorable spot
exchange rate for the applicable Borrower as determined by the Administrative
Agent to be available to it; provided that if at the time of any such
determination no such spot exchange rate can reasonably be determined, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, any such determination to be conclusive absent manifest
error.

(c) Each Lender and any assignee of such Lender in accordance with Section 13.10
are hereby authorized by each Borrower to combine currencies, as deemed
necessary by such Person, in order to effect any set-off pursuant to
Section 13.4(a).

SECTION 13.5. Governing Law.

(a) Governing Law. This Agreement and the other Loan Documents, unless expressly
set forth therein, shall be governed by, and construed in accordance with, the
law of the State of New York, including Section 5-1401 and 5-1402 of the General
Obligation Law of the State of New York, without reference to any other
conflicts or choice of law principles thereof.

(b) Submission to Jurisdiction. Each Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in New York, New York and of the United
States District Court sitting in New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against such Borrower or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

122



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 13.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

SECTION 13.6. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 13.7. Reversal of Payments. To the extent any Borrower makes any payment
to the Administrative Agent for the ratable benefit of the Lenders or the
Administrative Agent receives any payment which payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment repaid, the Obligations or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been received by the Administrative Agent.

SECTION 13.8. Injunctive Relief; Punitive Damages.

(a) Each Borrower recognizes that, in the event such Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
each Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

(b) The Administrative Agent, the Lenders and each Borrower hereby agree that no
such Person shall have a remedy of special, indirect, punitive or consequential
damages against any other party to a Loan Document and each such Person hereby
waives any right or claim to special, indirect, punitive or consequential
damages that they may now have or may arise in the future in connection with any
Dispute, whether such Dispute is resolved through arbitration or judicially;
provided, however, that nothing in the preceding sentence shall limit any
Borrower’s indemnity and reimbursement obligations under Section 13.3 to the
extent special, indirect, consequential or punitive damages are included in any
third party claim with respect to which the applicable Indemnitee is entitled to
indemnification under Section 13.3.

 

123



--------------------------------------------------------------------------------

SECTION 13.9. Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall promptly negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP; provided further, that the characterization of any lease
and the treatment of liabilities, interest expense or amortization related
thereto, shall be determined on the basis of GAAP as in effect on the Closing
Date.

SECTION 13.10. Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, and except as otherwise permitted by
Section 10.2, no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

124



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Commitment under a particular Credit Facility and the
Loans at the time owing to it under such Credit Facility or (y) an assignment to
a Lender or an Affiliate of a Lender, the aggregate amount of the Commitment
(which for this purpose includes Loans outstanding thereunder) under any Credit
Facility or, if the Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender under any Credit Facility that, in
either case, is subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Company otherwise consent (each such consent not to be
unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) any assignment must be approved (such approval not to be unreasonably
withheld) by (A) the Administrative Agent and (B) with respect to any assignment
of the Revolving Credit Facility, each Swingline Lender and each Issuing Lender,
in any such case unless the Person that is the proposed assignee is itself a
Lender with a Commitment to the applicable Credit Facility or an Affiliate
thereof (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment, and the Eligible Assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

Subject to the acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.10, 4.11, 4.12, 4.13 and 13.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

 

125



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Charlotte, North
Carolina (or such other office notified to the Lenders and the Company), a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of (and interest on) the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, any Swingline Lender or
Issuing Lender sell participations to any Person (other than a natural person or
the Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 13.2 that directly affects such Participant. Subject to
paragraph (e) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.11, 4.12 and 4.13 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. No Participant shall be entitled to the benefits
of Section 13.4.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the applicable Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the

 

126



--------------------------------------------------------------------------------

“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 4.11, 4.12 and 4.13 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 4.13 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 4.13(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 13.11. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement or under any
other Loan Document (or any Hedging Agreement with a Lender or the
Administrative Agent) or any action or proceeding relating to this Agreement or
any other Loan Document (or any Hedging Agreement with a Lender or the
Administrative Agent) or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any purchasing Lender, proposed purchasing Lender,
Participant or proposed Participant, (g) with the

 

127



--------------------------------------------------------------------------------

consent of the Company, (h) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than any Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from the Company or any of its Subsidiaries
relating to the Company, its Subsidiaries, the Excluded Subsidiaries, the
Existing Shareholders or any of their respective Affiliates or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 13.12. Performance of Duties. The Borrowers’ obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrowers at their sole cost and expense.

SECTION 13.13. All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

SECTION 13.14. Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIII and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

SECTION 13.15. Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.

SECTION 13.16. Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

128



--------------------------------------------------------------------------------

SECTION 13.17. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.

SECTION 13.18. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 13.19. Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full and all Commitments have been terminated.
No termination of this Agreement shall affect the rights and obligations of the
parties hereto arising prior to such termination or in respect of any provision
of this Agreement which survives such termination.

SECTION 13.20. Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

SECTION 13.21. USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender to identify such Borrower in
accordance with the Act.

 

129



--------------------------------------------------------------------------------

SECTION 13.22. Inconsistencies with Other Documents; Independent Effect of
Covenants.

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Loan Document, the terms of this Agreement shall control; provided
that, other than for purposes of Article XI, any provision of the other Loan
Documents which imposes additional burdens on any Borrower or its Subsidiaries
or further restricts the rights of such Borrower or its Subsidiaries or gives
the Administrative Agent or any Lender additional rights shall not be deemed to
be in conflict or inconsistent with this Agreement and shall be given full force
and effect.

(b) Each Borrower expressly acknowledges and agrees that each covenant contained
in Article VIII, IX, or X hereof shall be given independent effect. Accordingly,
no Borrower shall engage in any transaction or other act otherwise permitted
under any covenant contained in Article VIII, IX, or X if, before or after
giving effect to such transaction or act, such Borrower shall or would be in
breach of any other covenant contained in Article VIII, IX, or X.

SECTION 13.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

130



--------------------------------------------------------------------------------

SECTION 13.24. No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Company and its
Subsidiaries, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Company or any of its
Affiliates or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Company with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Company or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Company or any of its Affiliates with respect to the financing
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents, (iv) the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of the Company
and its Affiliates, and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship and (v) the Administrative Agent, the
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate.

(b) Each Borrower acknowledges and agrees that each Lender, the Arrangers and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Company, each other Borrower, any Affiliate
thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facilities) and without
any duty to

 

131



--------------------------------------------------------------------------------

account therefor to any other Lender, the Arrangers, the Company, any other
Borrower or any Affiliate of the foregoing. Each Lender, the Arrangers and any
Affiliate thereof may accept fees and other consideration from the Company, any
other Borrower or any Affiliate thereof for services in connection with this
Agreement, the Credit Facilities or otherwise without having to account for the
same to any other Lender, the Arrangers, the Company, any other Borrower or any
Affiliate of the foregoing.

ARTICLE XIV

CONTINUING GUARANTY

SECTION 14.1. Guaranty. The Company hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Obligations, whether for principal, interest,
premiums, fees, indemnities, damages, costs, expenses or otherwise, of the
Designated Borrowers to the Guaranteed Parties, and whether arising hereunder or
under any other Loan Document (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Guaranteed Parties in connection with the collection or
enforcement thereof) (such guaranty obligations collectively, the “Guaranteed
Obligations”). This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Company under
this Guaranty, and the Company hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.

SECTION 14.2. Rights of Lenders. The Company consents and agrees that the
Guaranteed Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof, but subject to compliance with all other applicable requirements of this
Agreement or any other Loan Document: (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Obligations. Without limiting the
generality of the foregoing, the Company consents to the taking of, or failure
to take, any action which might in any manner or to any extent vary the risks of
the Company under this Guaranty or which, but for this provision, might operate
as a discharge of the Company.

 

132



--------------------------------------------------------------------------------

SECTION 14.3. Certain Waivers. The Company waives (a) any defense arising by
reason of any disability or other defense of any Borrower, or the cessation from
any cause whatsoever (including any act or omission of any Guaranteed Party) of
the liability of any Borrower; (b) any defense based on any claim that the
Company’s obligations under this Article XIV exceed or are more burdensome than
those of any Borrower or all of the Borrowers; (c) the benefit of any statute of
limitations affecting the Company’s liability hereunder; (d) any right to
proceed against any Borrower or all of the Borrowers, proceed against or exhaust
any security for the Guaranteed Obligations, or pursue any other remedy in the
power of any Guaranteed Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Guaranteed Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by Applicable Law limiting the
liability of or exonerating guarantors or sureties. The Company expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.

SECTION 14.4. Obligations Independent. The obligations of the Company hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Company to enforce this Guaranty
whether or not any Borrower or any other person or entity is joined as a party.

SECTION 14.5. Subrogation. The Company shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Guaranty have been paid in cash
and performed in full and the Commitments are terminated. If any amounts are
paid to the Company in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Guaranteed Parties and shall
forthwith be paid to the Guaranteed Parties to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

SECTION 14.6. Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are paid in full in cash and the
Commitments with respect to the Guaranteed Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of any
Designated Borrower or the Company is made, or any of the Guaranteed Parties
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the

 

133



--------------------------------------------------------------------------------

Guaranteed Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any federal bankruptcy
laws (as now or hereafter in effect) or under any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up or
adjustment of debts, or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Guaranteed Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the Company
under this paragraph shall survive termination of this Guaranty.

SECTION 14.7. Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of each Designated Borrower owing to the Company,
whether now existing or hereafter arising, including but not limited to any
obligation of such Designated Borrower to the Company as subrogee of the
Guaranteed Parties or resulting from the Company’s performance under this
Guaranty, to the payment in full in cash of all Guaranteed Obligations and the
termination of the Commitments with respect to the Guaranteed Obligations. If
the Guaranteed Parties so request, any such obligation or indebtedness of any
Designated Borrower to the Company shall be enforced and performance received by
the Company as trustee for the Guaranteed Parties and the proceeds thereof shall
be paid over to the Guaranteed Parties on account of the Guaranteed Obligations,
but without reducing or affecting in any manner the liability of the Company
under this Guaranty.

SECTION 14.8. Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Company or the Designated Borrower under any federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, or otherwise, all such amounts shall nonetheless be
payable by the Company immediately upon demand by the Guaranteed Parties.

SECTION 14.9. Condition of Borrower. The Company acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from any
Designated Borrower and any other guarantor such information concerning the
financial condition, business and operations of any Designated Borrower and any
such other guarantor as the Company requires, and that none of the Guaranteed
Parties has any duty, and the Company is not relying on the Guaranteed Parties
at any time, to disclose to the Company any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (the Company waiving any duty on the part of the Guaranteed Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

134



--------------------------------------------------------------------------------

Exhibit B

(to Amendment No. 6 to Five-Year Revolving Credit Agreement)

Schedule 1.1(b)

(to Five-Year Revolving Credit Agreement)

Commitments

 

    Revolving Credit
Commitment     Revolving
Commitment
Percentage     USD Revolving
Credit
Commitment     USD
Revolving
Commitment
Percentage     L/C Fronting
Commitment     Swingline
Commitment  

Wells Fargo Bank, National Association

  $ 215,000,000.00       5.7181 %    $ 0       —       $ 66,666,667.00     $
215,000,000.00  

Citibank, N.A.

  $ 215,000,000.00       5.7181 %    $ 0       —       $ 66,666,667.00     $
215,000,000.00  

Bank of America, N.A.

  $ 215,000,000.00       5.7181 %    $ 0       —        

Bank of China, New York Branch

  $ 0       —       $ 215,000,000.00       89.5833 %     

Barclays Bank PLC

  $ 215,000,000.00       5.7181 %    $ 0       —        

Credit Suisse AG, Cayman Islands Branch

  $ 215,000,000.00       5.7181 %    $ 0       —        

Deutsche Bank AG New York Branch

  $ 215,000,000.00       5.7181 %    $ 0       —        

Goldman Sachs Bank USA

  $ 215,000,000.00       5.7181 %    $ 0       —        

HSBC Bank USA, National Association

  $ 215,000,000.00       5.7181 %    $ 0       —        

JPMorgan Chase Bank, N.A.

  $ 215,000,000.00       5.7181 %    $ 0       —         $ 215,000,000.00  

Morgan Stanley Bank, N.A.

  $ 215,000,000.00       5.7181 %    $ 0       —        

BNP Paribas

  $ 140,000,000.00       3.7234 %    $ 0       —        

Mizuho Bank, Ltd.

  $ 140,000,000.00       3.7234 %    $ 0       —        

Royal Bank of Canada

  $ 140,000,000.00       3.7234 %    $ 0       —        

State Street Bank and Trust Company

  $ 140,000,000.00       3.7234 %    $ 0       —        

The Bank of New York Mellon

  $ 140,000,000.00       3.7234 %    $ 0       —        

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

  $ 85,000,000.00       2.2606 %    $ 0       —        

Banco Santander, S.A.

  $ 85,000,000.00       2.2606 %    $ 0       —        

Credit Agricole Corporate & Investment Bank

  $ 85,000,000.00       2.2606 %    $ 0       —        

 

 

BlackRock, Inc.

Exhibit B

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)



--------------------------------------------------------------------------------

Nomura International plc

  $ 85,000,000.00       2.2606 %    $ 0       —        

Societe Generale

  $ 85,000,000.00       2.2606 %    $ 0       —        

The Royal Bank of Scotland plc (trading as NatWest Markets)

  $ 85,000,000.00       2.2606 %    $ 0       —        

Australia and New Zealand Banking Group Limited

  $ 47,500,000.00       1.2633 %    $ 0       —        

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

  $ 47,500,000.00       1.2633 %    $ 0       —        

ING Bank N.V.

  $ 47,500,000.00       1.2633 %    $ 0       —        

Jefferies Leveraged Credit Products, LLC

  $ 47,500,000.00       1.2633 %    $ 0       —        

Natixis London Branch

  $ 47,500,000.00       1.2633 %    $ 0       —        

Standard Chartered Bank

  $ 47,500,000.00       1.2633 %    $ 0       —        

Sumitomo Mitsui Banking Corporation

  $ 47,500,000.00       1.2633 %    $ 0       —        

U.S. Bank National Association

  $ 47,500,000.00       1.2633 %    $ 0       —        

Stifel Bank & Trust

  $ 0       —       $ 25,000,000.00       10.4167 %     

Brown Brothers Harriman & Co.

  $ 20,000,000.00       0.5319 %    $ 0       —        

Total

  $ 3,760,000,000.00       100.0000 %    $ 240,000,000.00       100.0000 %    $
133,333,334.00     $ 645,000,000.00  

Total of Revolving Credit Commitment plus USD Revolving Credit Commitment:

  $ 4,000,000,000.00            

 

 

 

BlackRock, Inc.

Exhibit B

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)



--------------------------------------------------------------------------------

Exhibit C

(to Amendment No. 6 to Five-Year Revolving Credit Agreement)

Exhibit B

(to Five-Year Revolving Credit Agreement)

FORM OF

NOTICE OF BORROWING

Dated as of:                                             

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

[For Swingline Loans denominated in Pounds Sterling, also address to each
applicable Swingline Lender pursuant to Sections 2.4(a) and 13.1(a) of the
Credit Agreement]

Ladies and Gentlemen:

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.4
of the Five-Year Revolving Credit Agreement, dated as of March 10, 2011 (as
amended, amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among BlackRock, Inc., a Delaware corporation (the
“Company”) and certain Subsidiaries of the Company, as Borrowers, the Lenders
who are or may become a party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender, Issuing Lender and L/C
Agent.

1. The Company hereby requests that the Lenders make a [Revolving Credit Loan]
[Swingline Loan] [Japanese Yen Loan] to [specify name of the relevant Borrower],
as Borrower denominated in [Dollars] [Pounds Sterling] [Euros] [Japanese Yen] in
the aggregate principal amount of $___________. (Complete with an amount in
accordance with Section 2.4(a) of the Credit Agreement.)

2. The Company hereby requests that such Loan be made on the following Business
Day ___________________. (Complete with a Business Day in accordance with
Section 2.4(a) of the Credit Agreement for Revolving Credit Loans, Swingline
Loans or Japanese Yen Loans).

3. The Company hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Percentage, as set forth below:

 

 

BlackRock, Inc.

Exhibit C

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)



--------------------------------------------------------------------------------

Component of Loan

  

Interest Rate

  

Interest Period
(LIBOR Rate Only)

  

Termination Date for Interest
Period
(if applicable)

   [Base Rate, LIBOR Rate, Japanese Base Rate or LIBOR
Market Index Rate]1      

4. The principal amount of all Loans and L/C Obligations outstanding as of the
date hereof (including the Loan requested herein) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.

6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

 

1  Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans
denominated in Dollars, (ii) the LIBOR Rate for Revolving Credit Loans
denominated in Alternative Currencies, (iii) the Japanese Base Rate for Japanese
yen Loans or (iv) the LIBOR market Index Rate for Swingline Loans.

 

 

 

 

 

BlackRock, Inc.

Exhibit C

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

BLACKROCK, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BlackRock, Inc.

Exhibit C

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)



--------------------------------------------------------------------------------

Exhibit D

(to Amendment No. 6 to Five-Year Revolving Credit Agreement)

Exhibit L

(to Five-Year Revolving Credit Agreement)

FORM OF

COMPANY SUBLIMIT NOTICE

Dated as of:                                        

Wells Fargo Bank, National Association,

        as Administrative Agent

MAC D1109-019

1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention of: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Company Sublimit Notice is delivered to you pursuant to
Section 2.4 of the Five-Year Revolving Credit Agreement, dated as of March 10,
2011 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among BlackRock, Inc., a Delaware corporation (the
“Company”) and certain Subsidiaries of the Company, as Borrowers, the Lenders
who are or may become a party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender, Issuing Lender and L/C
Agent.

The Company hereby notifies you that the Company Sublimit described in Section
2.1(a) of the Credit Agreement is hereby [modified from $____________ to
$_____________][terminated][reinstated in the amount of $_____________].

Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

[Signature Page Follows]

 

 

 

 

BlackRock, Inc.

Exhibit D

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Company Sublimit Notice as
of the day and year first written above.

 

BLACKROCK, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BlackRock, Inc.

Exhibit D

Amendment No. 6 to Five-Year Revolving Credit Agreement (2017)